[ex101201608notesoffering001.jpg]
EXECUTION VERSION PHYSICIANS REALTY L.P., as Issuer PHYSICIANS REALTY TRUST, as
Parent Guarantor $75,000,000 $25,000,000 4.09% Senior Notes, Series A, due
August 11, 2025 $25,000,000 4.18% Senior Notes, Series B, due August 11, 2026
$25,000,000 4.24% Senior Notes, Series C, due August 11, 2027 ______________
NOTE PURCHASE AND GUARANTEE AGREEMENT ______________ Dated August 11, 2016



--------------------------------------------------------------------------------



 
[ex101201608notesoffering002.jpg]
i TABLE OF CONTENTS SECTION HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES
.........................................................................................1
SECTION 2. SALE AND PURCHASE OF NOTES
.................................................................................1
Section 2.1. Notes 1 Section 2.2. Parent Guarantee
..............................................................................................2
Section 2.3. Subsidiary Guarantees
.....................................................................................2
SECTION 3. CLOSING
.....................................................................................................................2
SECTION 4. CONDITIONS TO CLOSING
............................................................................................2
Section 4.1. Representations and Warranties
.......................................................................3 Section
4.2. Performance; No Default
.................................................................................3
Section 4.3. Organizational
Documents...............................................................................3
Section 4.4. Opinions of Counsel
........................................................................................3
Section 4.5. Financial Projections
........................................................................................3
Section 4.6. Purchase Permitted By Applicable Law, Etc.
..................................................4 Section 4.7. Sale of Other
Notes
..........................................................................................4
Section 4.8. Payment of Special Counsel Fees
....................................................................4 Section
4.9. Private Placement Number
..............................................................................4
Section 4.10. Changes in Corporate Structure
.....................................................................4 Section
4.11. Funding Instructions
......................................................................................4
Section 4.12. Material Credit Facilities
...............................................................................4
Section 4.13. Closing Fee
....................................................................................................4
Section 4.14. Proceedings and Documents
..........................................................................5
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
...........................................5 Section 5.1. Organization;
Requisite Power and Authority; Qualification ..........................5 Section
5.2. Capital Stock and
Ownership...........................................................................5
Section 5.3. Due Authorization
............................................................................................5
Section 5.4. No
Conflict.......................................................................................................5
Section 5.5. Governmental Consents
...................................................................................6
Section 5.6. Binding
Obligation...........................................................................................6
Section 5.7. Financial Statements
........................................................................................6
Section 5.8. No Material Adverse Effect; No Default
.........................................................7 Section 5.9. Tax
Matters
......................................................................................................7
Section 5.10. Properties
.......................................................................................................7
Section 5.11. Environmental
Matters...................................................................................8
Section 5.12. No Defaults
....................................................................................................9
Section 5.13. No Litigation or other Adverse Proceedings
.................................................9 Section 5.14. Compliance with
ERISA................................................................................9
Section 5.15. Private Offering by the
Obligors..................................................................10



--------------------------------------------------------------------------------



 
[ex101201608notesoffering003.jpg]
ii Section 5.16. Use of Proceeds; Margin
Regulations..........................................................10 Section
5.17. Existing Indebtedness; Future Liens
............................................................10 Section 5.18.
Foreign Assets Control Regulations, Etc.
....................................................11 Section 5.19. Status
under Certain Statutes
.......................................................................13
Section 5.20. Employee Matters
........................................................................................13
Section 5.21. Solvency
.......................................................................................................14
Section 5.22. Disclosure
....................................................................................................14
Section 5.23. Insurance; No Casualty or Condemnation
...................................................14 Section 5.24. Compliance
with Laws
................................................................................14
Section 5.25. Healthcare Facility Representations and Warranties
...................................14 Section 5.26. REIT Status
..................................................................................................16
Section 5.27. Unencumbered Pool
Properties....................................................................16
Section 5.28. Notes Rank Pari Passu
.................................................................................17
SECTION 6. REPRESENTATIONS OF THE PURCHASERS
..................................................................17 Section
6.1. Purchase for Investment
.................................................................................17
Section 6.2. Source of Funds
.............................................................................................17
SECTION 7. [RESERVED]
...........................................................................................................19
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES
.............................................................19 Section 8.1.
Maturity..........................................................................................................19
Section 8.2. Optional Prepayments with Make-Whole
Amount........................................19 Section 8.3. Allocation of
Partial Prepayments
.................................................................19 Section 8.4.
Maturity; Surrender, Etc.
...............................................................................19
Section 8.5. Purchase of Notes
..........................................................................................20
Section 8.6. Make-Whole Amount
....................................................................................20
Section 8.7. Prepayment in Connection with a Noteholder Sanctions Event
....................21 Section 8.8. Repayment Upon Failure to Obtain Investment
Grade Rating ......................23 Section 8.9. Payments Due on Non-Business
Days ...........................................................23 SECTION 9.
AFFIRMATIVE COVENANTS.
......................................................................................23
Section 9.1. Financial Statements and Other Reports
........................................................23 Section 9.2.
Existence
........................................................................................................27
Section 9.3. Payment of Taxes and
Claims........................................................................27
Section 9.4. Maintenance of Properties
.............................................................................28
Section 9.5. Insurance
........................................................................................................28
Section 9.6. Inspections
.....................................................................................................28
Section 9.7. Noteholder Meetings
......................................................................................28
Section 9.8. Compliance with Laws and Material Contracts
.............................................28 Section 9.9. Use of
Proceeds..............................................................................................29
Section 9.10. Environmental
Matters.................................................................................29
Section 9.11. Books and Records
......................................................................................29
Section 9.12. Unencumbered Pool Properties Subject to Eligible Ground Leases.
..................................................................................................29



--------------------------------------------------------------------------------



 
[ex101201608notesoffering004.jpg]
iii Section 9.13. REIT Status
..................................................................................................32
Section 9.14. Leasing Matters Regarding Unencumbered Pool Properties
.......................32 Section 9.15. Subsidiary Guarantors; Release
...................................................................32 Section
9.16. Rating Matters
..............................................................................................33
SECTION 10. NEGATIVE COVENANTS.
..........................................................................................34
Section 10.1. Indebtedness
.................................................................................................34
Section 10.2. Liens
.............................................................................................................36
Section 10.3. No Further Negative Pledges
.......................................................................38
Section 10.4. Restricted Payments
.....................................................................................39
Section 10.5. Burdensome Agreements
.............................................................................39
Section 10.6. Investments
..................................................................................................40
Section 10.7. Use of
Proceeds............................................................................................41
Section 10.8. Financial Covenants
.....................................................................................41
Section 10.9. Capital Expenditures
....................................................................................43
Section 10.10. Fundamental Changes; Disposition of Assets; Acquisitions
.....................43 Section 10.11. Disposal of Subsidiary Interests
................................................................44 Section
10.12. Transactions with Affiliates and Insiders
.................................................44 Section 10.13. Prepayment of
Other Funded Debt ...........................................................44
Section 10.14. Conduct of Business
..................................................................................45
Section 10.15. Fiscal Year
.................................................................................................45
Section 10.16. Amendments to Organizational Documents/Material Agreements
..........................................................................................45
Section 10.17. Addition/Removal of Unencumbered Pool Properties
.............................45 Section 10.18. Property Management Agreements
Regarding Unencumbered Pool
Properties............................................................46 Section
10.19. Terrorism Sanctions Regulations
...............................................................47 SECTION 11.
EVENTS OF DEFAULT
...............................................................................................47
SECTION 12. REMEDIES ON DEFAULT, ETC.
.................................................................................50
Section 12.1. Acceleration
.................................................................................................50
Section 12.2. Other Remedies
............................................................................................51
Section 12.3. Rescission
....................................................................................................51
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
.................................51 SECTION 13. REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES ...........................................51 Section
13.1. Registration of Notes
...................................................................................51
Section 13.2. Transfer and Exchange of Notes
..................................................................52 Section
13.3. Replacement of Notes
..................................................................................52
SECTION 14. PAYMENTS ON NOTES
.............................................................................................53
Section 14.1. Place of
Payment..........................................................................................53
Section 14.2. Home Office
Payment..................................................................................53



--------------------------------------------------------------------------------



 
[ex101201608notesoffering005.jpg]
iv SECTION 15. EXPENSES, ETC.
......................................................................................................53
Section 15.1. Transaction
Expenses...................................................................................53
Section 15.2. Survival
........................................................................................................54
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
...............................................................................................54
SECTION 17. AMENDMENT AND WAIVER
.....................................................................................54
Section 17.1. Requirements
...............................................................................................54
Section 17.2. Solicitation of Holders of Notes
..................................................................55 Section
17.3. Binding Effect,
Etc.......................................................................................55
Section 17.4. Notes Held by Obligors, Etc.
.......................................................................56
SECTION 18. NOTICES
..................................................................................................................56
SECTION 19. REPRODUCTION OF DOCUMENTS
.............................................................................56
SECTION 20. CONFIDENTIAL INFORMATION
.................................................................................57
SECTION 21. SUBSTITUTION OF PURCHASER
................................................................................58
SECTION 22. PARENT GUARANTEE
..............................................................................................58
Section 22.1. Guarantee
.....................................................................................................58
Section 22.2. Parent Guarantor’s Obligations Unconditional
............................................59 Section 22.3. Full Recourse
Obligations............................................................................65
Section 22.4. Waiver
..........................................................................................................65
Section 22.5. Waiver of Subrogation
.................................................................................66
Section 22.6. Subordination
...............................................................................................66
Section 22.7. Effect of Bankruptcy Proceedings, Etc.
.......................................................66 Section 22.8. Term of
Guarantee
.......................................................................................67
SECTION 23. MISCELLANEOUS
.....................................................................................................67
Section 23.1. Successors and
Assigns................................................................................67
Section 23.2. Accounting Terms
........................................................................................67
Section 23.3. Severability
..................................................................................................68
Section 23.4. Construction,
Etc..........................................................................................68
Section 23.5. Counterparts
.................................................................................................68
Section 23.6. Governing Law
............................................................................................68
Section 23.7. Jurisdiction and Process; Waiver of Jury Trial
............................................68 Signature
........................................................................................................................................70
SCHEDULE A INFORMATION RELATING TO PURCHASERS SCHEDULE B DEFINED TERMS



--------------------------------------------------------------------------------



 
[ex101201608notesoffering006.jpg]
v SCHEDULE B(1) APPROVED MANAGER SCHEDULE 5.1 ORGANIZATION; REQUISITE POWER AND
AUTHORITY; QUALIFICATION SCHEDULE 5.2 CAPITAL STOCK AND OWNERSHIP SCHEDULE
5.10(b) REAL ESTATE ASSETS SCHEDULE 5.17 EXISTING INDEBTEDNESS SCHEDULE 5.22
DISCLOSURE DOCUMENTS SCHEDULE 5.27 UNENCUMBERED POOL PROPERTIES SCHEDULE 10.2
EXISTING LIENS SCHEDULE 10.6 EXISTING INVESTMENTS EXHIBIT 1(a) FORM OF 4.09%
SENIOR NOTES, SERIES A, DUE AUGUST 11, 2025 EXHIBIT 1(b) FORM OF 4.18% SENIOR
NOTES, SERIES B, DUE AUGUST 11, 2026 EXHIBIT 1(c) FORM OF 4.24% SENIOR NOTES,
SERIES C, DUE AUGUST 11, 2027 EXHIBIT 2.3 FORM OF SUBSIDIARY GUARANTEE EXHIBIT
4.4(a) FORM OF OPINION OF SPECIAL COUNSEL FOR THE OBLIGORS EXHIBIT 4.4(b) FORM
OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS EXHIBIT 9.1(C)-1 FORM OF
COMPLIANCE CERTIFICATE EXHIBIT 9.1(C)-2 FORM OF BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------



 
[ex101201608notesoffering007.jpg]
PHYSICIANS REALTY L.P. PHYSICIANS REALTY TRUST $25,000,000 4.09% Senior Notes,
Series A, due August 11, 2025 $25,000,000 4.18% Senior Notes, Series B, due
August 11, 2026 $25,000,000 4.24% Senior Notes, Series C, due August 11, 2027
Dated as of August 11, 2016 TO EACH OF THE PURCHASERS LISTED IN SCHEDULE A
HERETO: Ladies and Gentlemen: Each of PHYSICIANS REALTY L.P., a Delaware limited
partnership (together with any successor thereto that becomes a party hereto
pursuant to Section 10.10, the “Issuer”), and PHYSICIANS REALTY TRUST, a
Maryland real estate investment trust (the “Parent Guarantor” and, together with
the Issuer, the “Obligors”), hereby jointly and severally agree with each of the
Purchasers as follows: SECTION 1. AUTHORIZATION OF NOTES. The Issuer will
authorize the issue and sale of $75,000,000 aggregate principal amount of its
Senior Notes consisting of (i) $25,000,000 aggregate principal amount of its
4.09% Senior Notes, Series A, due August 11, 2025 (the “Series A Notes”), (ii)
$25,000,000 aggregate principal amount of its 4.18% Senior Notes, Series B, due
August 11, 2026 (the “Series B Notes”) and (iii) $25,000,000 aggregate principal
amount of its 4.24% Senior Notes, Series C, due August 11, 2027 (the “Series C
Notes” and, together with the Series A Notes and Series B Notes, the “Notes”,
such term to include any Notes, as amended, restated or otherwise modified from
time to time pursuant to Section 17, and any such Notes issued in substitution
therefor pursuant to Section 13). The Notes shall be substantially in the form
set out in Exhibits 1(a), 1(b) and 1(c), respectively. Certain capitalized and
other terms used in this Agreement are defined in Schedule B. References to a
“Schedule” or “Exhibit” are references to a Schedule or Exhibit attached to this
Agreement unless otherwise specified. References to a “Section” are references
to a Section of this Agreement unless otherwise specified. SECTION 2. SALE AND
PURCHASE OF NOTES. Section 2.1. Notes. Subject to the terms and conditions of
this Agreement, the Issuer will issue and sell to each Purchaser and each
Purchaser will purchase from the Issuer, at the Closing provided for in Section
3, Notes in the principal amount specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser



--------------------------------------------------------------------------------



 
[ex101201608notesoffering008.jpg]
2 shall have any liability to any Person for the performance or non-performance
of any obligation by any other Purchaser hereunder. Section 2.2. Parent
Guarantee. The payment and performance by the Issuer of its obligations
hereunder and under the Notes are absolutely and unconditionally guaranteed by
the Parent Guarantor pursuant and subject to the terms of the Parent Guarantee
contained in Section 22 hereof. Section 2.3. Subsidiary Guarantees. On the
Closing Date, there will not be any Subsidiary Guarantors under this Agreement.
After the Closing Date, the payment and performance by the Issuer of all amounts
due on the Notes and all of its other payment obligations under this Agreement
may from time to time be absolutely and unconditionally guaranteed by the
Subsidiary Guarantors pursuant to and subject to the terms of the Subsidiary
Guarantee of each Subsidiary Guarantor, which shall be substantially in the form
of Exhibit 2.3 attached hereto (as amended, modified or supplemented from time
to time, each a “Subsidiary Guarantee,” and collectively, the “Subsidiary
Guarantees”), and otherwise in accordance with the provisions of Section 9.15
hereof. SECTION 3. CLOSING. The sale and purchase of the Notes to be purchased
by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West
Monroe Street, Chicago, IL 60603, at 10:00 a.m., Central time, at a closing (the
“Closing”) on August 11, 2016, or on such other Business Day thereafter on or
prior to August 11, 2016 as may be agreed upon by the Issuer and the Purchasers
(the “Closing Date”). At the Closing the Issuer will deliver to each Purchaser
the Notes to be purchased by such Purchaser in the form of a single Note (or
such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Issuer pursuant to the instructions required by
Section 4.11. If at the Closing the Issuer shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Issuer to tender such Notes. SECTION 4. CONDITIONS TO CLOSING. Each Purchaser’s
obligation to purchase and pay for the Notes to be sold to such Purchaser at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to
or at the Closing, of the following conditions:



--------------------------------------------------------------------------------



 
[ex101201608notesoffering009.jpg]
3 Section 4.1. Representations and Warranties. The representations and
warranties of each Obligor in the Financing Agreements to which it is a party
shall be correct as of the date of the Closing. Section 4.2. Performance; No
Default. Each Obligor shall have performed and complied with all agreements and
conditions contained in the Financing Agreements required to be performed or
complied with by each such Obligor prior to or at the Closing. Before and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.16), no Default or Event of
Default shall have occurred and be continuing. Section 4.3. Organizational
Documents. (a) Charter Documents. The Obligors shall have delivered copies of
articles of incorporation, certificate of organization or formation, or other
like document for each of the Obligors certified as of a recent date by the
appropriate Governmental Authority. (b) Officer’s Certificate. Each Obligor
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Sections 4.1, 4.2
and 4.10 have been fulfilled. (c) Organizational Documents Certificate. The
Obligors shall have delivered (i) copies of bylaws, operating agreement,
partnership agreement or like document, (ii) copies of resolutions approving the
transactions contemplated in connection with the financing and authorizing
execution and delivery of the Financing Agreements and (iii) incumbency
certificates, for each of the Obligors, in each case certified by an Authorized
Officer. (d) Borrowing Base Certificate. The Obligors shall have delivered a
Borrowing Base Certificate. Section 4.4. Opinions of Counsel. Such Purchaser
shall have received customary opinions in form and substance satisfactory to
such Purchaser, dated the date of the Closing (a) from counsel for the Obligors,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Obligors hereby instruct their counsel
to deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchasers may reasonably request.
Section 4.5. Financial Projections. The Purchasers shall have received pro forma
financial projections for the Obligors and their respective Subsidiaries for the
Fiscal Years ended December 31, 2016, 2017 and 2018, which financial projections
shall include a balance sheet, income statement and cash flow statement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering010.jpg]
4 Section 4.6. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
FRB) and (c) not subject such Purchaser to any tax, penalty or liability under
or pursuant to any applicable law or regulation, which law or regulation was not
in effect on the date hereof. If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted. Section 4.7. Sale of Other
Notes. Contemporaneously with the Closing the Issuer shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A. Section 4.8. Payment of Special
Counsel Fees. Without limiting Section 15.1, the Issuer shall have paid on or
before the Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Issuer at least one Business Day prior
to the Closing. Section 4.9. Private Placement Number. A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
SVO) shall have been obtained by Chapman and Cutler LLP for each series of the
Notes. Section 4.10. Changes in Corporate Structure. Neither of the Obligors
shall have changed its jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Section 5.7. Section 4.11. Funding Instructions. At least three Business Days
prior to the date of the Closing, each Purchaser shall have received written
instructions signed by an Authorized Officer of the Issuer on letterhead of the
Issuer directing the manner of payment of the funds for the purchase of the
Notes, specifying (i) the name and address of the transferee bank, (ii) such
transferee bank’s ABA/routing number and (iii) the account name and number into
which the purchase price for the Notes is to be deposited. Section 4.12.
Material Credit Facilities. The Obligors shall have provided to the Purchasers a
true, correct and complete copy of the Existing Credit Facility that is in full
force and effect as of the Closing, and the Obligors and the noteholders under
the Existing NPA shall have executed and delivered an amendment to the Existing
NPA, in each case, reflecting covenants and related definitions consistent with
the terms of this Agreement. Section 4.13. Closing Fee. In consideration of each
Purchaser’s commitment to purchase the Notes, the Obligors jointly and severally
agree to pay each Purchaser on the Closing Date a



--------------------------------------------------------------------------------



 
[ex101201608notesoffering011.jpg]
5 closing fee in an amount equal to 0.10% of the aggregate principal amount of
the Notes to be purchased by such Purchaser (the “Closing Fee”). Such Closing
Fee shall be fully earned upon Closing. Section 4.14. Proceedings and Documents.
All corporate and other proceedings in connection with the transactions
contemplated by the Financing Agreements and all documents and instruments
incident to such transactions shall be satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request. SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS. Each Obligor jointly and
severally represents and warrants to each Purchaser that, as of the date of the
Closing: Section 5.1. Organization; Requisite Power and Authority;
Qualification. Each Obligor and each Unencumbered Property Owner (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization as identified in Schedule 5.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, (c) as to each
Obligor only, to enter into the Financing Agreements to which it is a party and
to carry out the transactions contemplated thereby and (d) is qualified to do
business and in good standing in every jurisdiction where necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect. Section 5.2. Capital Stock and Ownership.
Schedule 5.2 correctly sets forth the ownership interest of the Parent Guarantor
in its Subsidiaries (including the Issuer) as of the Closing Date. The Capital
Stock of each Obligor and its Subsidiaries has been duly authorized and validly
issued and, to the extent applicable, is fully paid and non-assessable. Except
as set forth on Schedule 5.2, as of the Closing Date, there is no existing
option, warrant, call, right, commitment, buy-sell, voting trust or other
shareholder agreement or other agreement to which any Subsidiary is a party
requiring, and there is no membership interest or other Capital Stock of any
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of any additional membership interests or other
Capital Stock of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Subsidiary. Section 5.3. Due
Authorization. The execution, delivery and performance of each Financing
Agreement to which an Obligor is a party (including in the case of the Issuer,
the Notes) have been duly authorized by all necessary action on the part of each
Obligor. Section 5.4. No Conflict. The execution, delivery and performance by
the Obligors of the Financing Agreements to which they are parties and the
consummation of the transactions contemplated by the Financing Agreements do not
and will not (a) violate in any material respect



--------------------------------------------------------------------------------



 
[ex101201608notesoffering012.jpg]
6 any provision of any Applicable Laws relating to either Obligor, any of the
Organizational Documents of either Obligor, or any order, judgment or decree of
any court or other agency of government binding on either Obligor; (b) except as
would not reasonably be expected to have a Material Adverse Effect, conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any other Contractual Obligations of either Obligor; (c)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of either Obligor (other than any Liens subsequently
created under any of the Financing Agreements in favor of the holders of the
Notes) whether now owned or hereafter acquired; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of either Obligor (other than those which have
already been obtained or to the extent the failure to obtain any such approval
or consent would not reasonably be expected to have a Material Adverse Effect).
Section 5.5. Governmental Consents. The execution, delivery and performance by
each Obligor of the Financing Agreements to which it is a party and the
consummation of the transactions contemplated by the Financing Agreements do not
and will not require, as a condition to the effectiveness thereof, any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for any filings, recordings or
consents which heretofore have been obtained or made, as applicable. Section
5.6. Binding Obligation. Each Financing Agreement has been duly executed and
delivered by each Obligor that is a party thereto and is the legally valid and
binding obligation of such Obligor, enforceable against such Obligor in
accordance with its respective terms, except as may be limited by Debtor Relief
Laws or by equitable principles relating to enforceability. Section 5.7.
Financial Statements. (a) The audited consolidated balance sheet of the Parent
Guarantor and its Subsidiaries for December 31, 2015, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, including the notes thereto (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present in all
material respects the financial condition of the Consolidated Parties as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. (b) The unaudited consolidated
balance sheet of the Parent Guarantor and its Subsidiaries for March 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Quarter (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby, subject, in the case



--------------------------------------------------------------------------------



 
[ex101201608notesoffering013.jpg]
7 of clauses (i) and (ii), to the absence of footnotes and to normal year end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness. (c) The consolidated pro forma balance sheet of the Issuer and
its Subsidiaries as the date of the formation of the Parent Guarantor, and the
related consolidated pro forma statements of income and cash flows of the Issuer
and its Subsidiaries for the period covered thereby, with a Financial Officer
Certification, copies of which have been furnished to each Purchaser, fairly
present the consolidated pro forma financial condition of the Issuer and its
Subsidiaries as at such date and the consolidated pro forma results of
operations of the Issuer and its Subsidiaries for such period, all in accordance
with GAAP. (d) The annual operating budget consisting of statements of income or
operations and cash flows and other information for each of the Unencumbered
Pool Properties (or any Real Estate Assets or other properties proposed to be
included as Unencumbered Pool Properties) supporting pro forma covenant
compliance calculations hereunder and delivered prior to the Closing Date or
otherwise pursuant to Section 9.1(d) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such statements or other
information, and represented, at the time of delivery, the Issuer’s reasonable
estimate of the future income, operations or cash flows for such Unencumbered
Pool Properties (or other Real Estate Assets or other properties). Section 5.8.
No Material Adverse Effect; No Default. (a) No Material Adverse Effect. Since
December 31, 2015, no event, circumstance or change has occurred that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect.
(b) No Default. No Default has occurred and is continuing. Section 5.9. Tax
Matters. Each Obligor and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their respective properties,
assets, income, businesses and franchises otherwise due and payable, except
those being actively contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP. There is
no proposed tax assessment against either Obligor or any of their Subsidiaries
that would, if made, have a Material Adverse Effect. Section 5.10. Properties.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering014.jpg]
8 (a) Title. Each of the Obligors and its Subsidiaries has (i) good, insurable
and fee simple title to (in the case of fee interests in real property), (ii)
valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets (including without
limitation each of the Unencumbered Pool Properties) reflected in their
financial statements and other information referred to in Section 5.7 and in the
most recent financial statements delivered pursuant to Section 9.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 10.10. All such properties and assets are free and clear
of Liens other than Permitted Liens. (b) Real Estate Assets. As of the Closing
Date, Schedule 5.10(b) contains a true, accurate and complete list of all Real
Estate Assets of the Obligors and the Unencumbered Property Owners. (c)
Intellectual Property. Each of the Obligors and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Obligor, no Obligor nor any of its Subsidiaries is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property
rights of any other Person unless such infringement, misappropriation, dilution
or violation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Section 5.11. Environmental Matters. No
Obligor nor any of its Subsidiaries nor any of their respective current
Facilities (solely during and with respect to such Person’s ownership thereof)
or operations, and to their knowledge, no former Facilities (solely during and
with respect to an Obligor’s or its Subsidiary’s ownership thereof), is or are
subject to any outstanding order, ongoing consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Obligor nor any
of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; (c) to each
Obligor’s and its Subsidiaries’ knowledge after due inquiry, there are no, and
have been no, Hazardous Materials Activities which could reasonably be expected
to form the basis of an Environmental Claim against such Obligor or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (d) no Obligor nor any of their
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility (solely during and with
respect to such Obligor or its Subsidiary’s ownership thereof), and neither the
Obligors’ nor any of their Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any equivalent state rule defining hazardous
waste. Compliance by the Obligors and their respective Subsidiaries with all
current requirements



--------------------------------------------------------------------------------



 
[ex101201608notesoffering015.jpg]
9 pursuant to or under Environmental Laws could not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. Section 5.12.
No Defaults. No Obligor nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, except in each case
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect. Section
5.13. No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings that (a) purport to affect or pertain to this Agreement or any other
Financing Agreement, or any of the transactions contemplated hereby or thereby
or (b) could reasonably be expected to have a Material Adverse Effect. Neither
Obligor nor any of its Subsidiaries is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Section 5.14. Compliance with
ERISA. (a) Each Obligor and each ERISA Affiliate has operated and administered
each Plan in compliance with all Applicable Laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither Obligor nor any ERISA Affiliate has incurred any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by an Obligor or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of an Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material. (b) The
present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities by an amount that, individually or in the aggregate, for all
Plans, is Material. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering016.jpg]
10 (c) Neither Obligor nor any ERISA Affiliate has incurred withdrawal
liabilities (or is subject to contingent withdrawal liabilities) under section
4201 or 4204 of ERISA in respect of Multiemployer Plans that individually or in
the aggregate are Material. (d) The expected postretirement benefit obligation
(determined as of the last day of the most recently ended Fiscal Year in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Obligors and
their Subsidiaries is not Material. (e) The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code. The representation by the Obligors to each
Purchaser in the first sentence of this Section 5.14(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds to be used to pay the purchase price of the Notes to
be purchased by such Purchaser. Section 5.15. Private Offering by the Obligors.
Neither Obligor nor anyone acting on its behalf has offered the Notes, the
Parent Guarantee, or any similar Securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers, each of which has been
offered the Notes at a private sale for investment. Neither Obligor nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any Securities or blue
sky laws of any applicable jurisdiction. Section 5.16. Use of Proceeds; Margin
Regulations. The Obligors will use the proceeds of the sale of the Notes for (a)
retiring or repaying outstanding debt, (b) working capital, capital
expenditures, payment of dividends and redemptions, and other lawful corporate
purposes (including, but not limited to, the Acquisition of Healthcare
Facilities), and (c) to pay transaction fees, costs and expenses related to the
transactions being consummated pursuant to this Agreement and the other
Financing Agreements. Neither Obligor nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Notes will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the FRB as in effect from time to
time. Margin Stock does not constitute more than 25% of the value of the
consolidated assets of the Obligors and their subsidiaries. Section 5.17.
Existing Indebtedness; Future Liens.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering017.jpg]
11 (a) Except as described therein, Schedule 5.17 sets forth a complete and
correct list of all outstanding Indebtedness of the Parent Guarantor and its
Subsidiaries as of June 30, 2016 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries. Neither Obligor
nor any of its Subsidiaries is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
either Obligor or such Subsidiary and no event or condition exists with respect
to any Indebtedness of either Obligor or any Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment. (b) Except as
disclosed in Schedule 5.17, neither Obligor nor any Subsidiary has agreed or
consented to cause or permit any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness or to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
that secures Indebtedness. (c) Neither Obligor nor any Subsidiary is a party to,
or otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Obligor or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or other
Organizational Document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of such Obligor, except as
specifically indicated in Schedule 5.17. (d) No Subsidiary of either Obligor is
currently a guarantor with respect to any Indebtedness under the Existing Credit
Facility, and neither Obligor nor any Subsidiary of either Obligor has granted
any Lien on any of its Property in favor of the administrative agent or lenders
securing any Indebtedness under the Existing Credit Facility. Section 5.18.
Foreign Assets Control Regulations, Etc. (a) Neither Obligor nor any Controlled
Entity is (i) a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
United States Department of the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii)
an agent, department, or instrumentality of, or is otherwise beneficially owned
by, controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering018.jpg]
12 including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither Obligor nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions. (b) No
part of the proceeds from the sale of the Notes hereunder constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by either Obligor or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions. (c)
Neither Obligor nor any Controlled Entity (i) has been found in violation of,
charged with, or convicted of, money laundering, drug trafficking, terrorist-
related activities or other money laundering predicate crimes under the Currency
and Foreign Transactions Reporting Act of 1970 (otherwise known as the Bank
Secrecy Act), the USA PATRIOT Act or any other United States law or regulation
governing such activities (collectively, “Anti-Money Laundering Laws”) or any
U.S. Economic Sanctions violations, (ii) to the actual knowledge of the Obligors
after making due inquiry, is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering Laws or any U.S. Economic
Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti- Money Laundering
Laws. The Obligors have established procedures and controls which they
reasonably believe are adequate (and otherwise comply with Applicable Law) to
ensure that each Obligor and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti- Money Laundering Laws
and U.S. Economic Sanctions. (d) (1) Neither Obligor nor any Controlled Entity
(i) has been charged with, or convicted of bribery or any other anti-corruption
related activity under any applicable law or regulation in a U.S. or any
non-U.S. country or jurisdiction, including but not limited to, the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (ii) to the actual knowledge of the Obligors after
making due inquiry, is under investigation by any U.S. or non-U.S. Governmental
Authority for possible violation of Anti- Corruption Laws, (iii) has been
assessed civil or criminal penalties under any



--------------------------------------------------------------------------------



 
[ex101201608notesoffering019.jpg]
13 Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union; (2) To the actual knowledge of the
Obligors after making due inquiry, neither of the Obligors nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage in violation of any Applicable Law
or regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and (3) No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage. The Obligors have established procedures and controls which
they reasonably believe are adequate (and otherwise comply with Applicable Law)
to ensure that each Obligor and each Controlled Entity is and will continue to
be in compliance with all applicable current and future Anti-Corruption Laws.
Section 5.19. Status under Certain Statutes. Neither Obligor nor any Subsidiary
is subject to regulation under the Investment Company Act of 1940, as amended,
the Public Utility Holding Company Act of 2005, as amended, the ICC Termination
Act of 1995, as amended, or the Federal Power Act, as amended. Section 5.20.
Employee Matters. Neither Obligor nor any Subsidiary is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against either
Obligor or any Subsidiary, or to the best knowledge of each Obligor, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against either Obligor or any of its Subsidiaries
or to the best knowledge of each Obligor, threatened against any of them, (b) no
strike or work stoppage in existence or to the knowledge of each Obligor,
threatened that involves either Obligor or any Subsidiary, and (c) to the best
knowledge of each Obligor, no union representation question existing with
respect to the employees of either Obligor or any Subsidiary and, to the best
knowledge of each Obligor, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering020.jpg]
14 Section 5.21. Solvency. The Obligors, individually and taken as a whole, are
Solvent. Section 5.22. Disclosure Documents. This Agreement, the other Financing
Agreements, the financial statements referred to in Section 5.7 and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Obligors prior to May 13, 2016 in connection with the transactions
contemplated hereby (other than projections and pro forma financial information
contained in such materials) and identified in Schedule 5.22 (this Agreement,
the other Financing Agreements and such documents, certificates or other
writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material
fact (known to an Obligor, in the case of any document not furnished by any of
them) necessary in order to make the statements contained herein or therein not
misleading in any material manner in light of the circumstances in which the
same were made. Any projections and pro forma financial information contained in
such Disclosure Documents are based upon good faith estimates and assumptions
believed by the Obligors to be reasonable at the time made, it being recognized
by the Purchasers that such projections as to future events are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections may differ from the projected results and that such differences
may be Material. There are no facts known to either Obligor (other than matters
of a general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been set forth herein or in the Disclosure Documents. Section 5.23. Insurance;
No Casualty or Condemnation. The properties of the Obligors and their
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of such Persons, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Obligor or the applicable Subsidiary operates. As of the Closing
Date, to the best knowledge of the Obligors no uninsured casualty has occurred
and no condemnation or condemnation proceeding shall have been instituted with
respect to any of the Real Estate Assets owned by each Obligor and its
Subsidiaries. Section 5.24. Compliance with Laws. Each Obligor and its
Subsidiaries is in compliance with all Applicable Laws, except such
noncompliance with such other Applicable Laws that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Obligor and its Subsidiaries possesses all certificates,
authorities or permits issued by appropriate Governmental Authorities necessary
to conduct the business now operated by them and the failure of which to have
could reasonably be expected to have a Material Adverse Effect and have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit the failure of which to have or retain
could reasonably be expected to have a Material Adverse Effect. Section 5.25.
Healthcare Facility Representations and Warranties. (a) Compliance With
Healthcare Laws. Without limiting the generality of Sections 5.18 and 5.24
hereof or any other representation or warranty made



--------------------------------------------------------------------------------



 
[ex101201608notesoffering021.jpg]
15 herein, neither Obligor and, to the knowledge of the Obligors, no Tenant, is
in material violation of any applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare (including without limitation Section
1128B of the Social Security Act, as amended, 42 U.S.C. Section 1320a 7b
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and Section 1877 of the
Social Security Act, as amended, 42 U.S.C. Section 1395nn (Prohibition Against
Certain Referrals), commonly referred to as “Stark Statute” (collectively,
“Healthcare Laws”) where such violation would result in a Material Adverse
Effect. Each Obligor and, to the knowledge of the Obligors, each of the Tenants,
have maintained in all material respects all records required to be maintained
by the Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the federal and state Medicare and Medicaid programs as required by
the Healthcare Laws and, to the knowledge of the Obligors, there are no notices
of material violations of the Healthcare Laws with respect to an Obligor, any
Tenant or any of the Real Estate Assets owned by an Obligor. (b) Licenses,
Permits, and Certifications. i. To the knowledge of each Obligor and each
Unencumbered Property Owner, each Tenant has such permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authorities
as are necessary under applicable law or regulations to own its properties and
to conduct its business and to receive reimbursement under Medicare and Medicaid
(including without limitation such permits as are required under such federal,
state and other health care laws, and under such HMO or similar licensure laws
and such insurance laws and regulations, as are applicable thereto), if the
failure to obtain such permits, licenses, franchises, certificates and other
approvals or authorizations could reasonably be expected to result in a Material
Adverse Effect. Notwithstanding the foregoing, no Obligor or Unencumbered
Property Owner is the owner of any licenses or permits required for the
provision of Medical Services at any of the Real Estate Assets owned by an
Obligor or Unencumbered Property Owner. ii. To the knowledge of each Obligor and
the Unencumbered Property Owners, each Tenant has all Medicare, Medicaid and
related agency supplier billing number(s) and related documentation necessary to
receive reimbursement from Medicare and/or Medicaid for any Medical Service
furnished by such Person in any jurisdiction where it conducts business if the
failure to obtain billing number(s) or related documentation could reasonably be
expected to result in a Material Adverse Effect. To the knowledge of each
Obligor and the Unencumbered Property Owners, no Tenant is currently subject to
suspension, revocation, renewal or denial of its Medicare and/or Medicaid



--------------------------------------------------------------------------------



 
[ex101201608notesoffering022.jpg]
16 certification, supplier billing number(s), or Medicare and/or Medicaid
participation agreement(s). (c) HIPAA Compliance. No Obligor or Unencumbered
Property Owner is a “covered entity” within the meaning of HIPAA. In addition,
to the knowledge of each Obligor, no Obligor or Unencumbered Property Owner is
the subject of any civil or criminal penalty, process, claim, action or
proceeding, or any administrative or other regulatory review, survey, process or
proceeding (other than routine surveys or reviews conducted by any government
health plan or other accreditation entity) that could reasonably be expected to
cause a Material Adverse Effect. (d) Medical Services. No Obligor or
Unencumbered Property Owner is in the business of providing Medical Services.
Section 5.26. REIT Status. The Parent Guarantor is qualified as a REIT. The
Issuer is a partnership or other disregarded entity for federal income tax
purposes under the Code. Section 5.27. Unencumbered Pool Properties. Schedule
5.27 is, in all material respects, a true and complete list of (i) the street
address of each Unencumbered Pool Property, (ii) the Unencumbered Property Owner
which owns or leases, pursuant to an Eligible Ground Lease, each such
Unencumbered Pool Property, (iii) the facility type of each such Unencumbered
Pool Property, (iv) the name and address of the Approved Manager with respect to
such Unencumbered Pool Property (if such Unencumbered Pool Property is managed
by a third-party property manager), and (iv) the Tenant Leases to which each
such Unencumbered Pool Property is subject, together with the name of the
applicable Tenants thereunder. Each parcel of real property identified on
Schedule 5.27 is a Real Estate Asset that qualifies as an Unencumbered Pool
Property pursuant to the terms hereof. To the extent any such Unencumbered Pool
Property is leased by an Unencumbered Property Owner pursuant to an Eligible
Ground Lease, (i) such Eligible Ground Lease is in full force and effect and
remains unmodified except to the extent expressly permitted by Section 9.12;
(ii) except as expressly permitted by Section 9.12, no rights in favor of the
applicable Unencumbered Property Owner lessee have been waived, canceled or
surrendered; (iii) except as expressly permitted by Section 9.12, no election or
option under such Eligible Ground Lease has been exercised by the Unencumbered
Property Owner ground lessee (other than options to renew or extend the term
thereof); (iv) all rental and other charges due and payable thereunder have been
paid in full (except to the extent such payment is not yet overdue subject to
applicable cure or grace periods); (v) no Unencumbered Property Owner is in
default under such Eligible Ground Lease (beyond any applicable cure or grace
periods) which would permit the applicable ground lessor to terminate or
exercise any other remedy with respect to the applicable Eligible Ground Lease,
nor has any Unencumbered Property Owner received any notice of default with
respect to such Eligible Ground Lease that has not been delivered to holders of
the Notes pursuant to Section 9.12; (vi) to the knowledge of the Unencumbered
Property Owners, the ground lessor under such Eligible Ground Lease is not in
default with respect to its material obligations thereunder; (vii) a true and
correct copy of such Eligible Ground Lease (together with any amendments,
modifications, restatements or supplements thereof) has been delivered to the
holders of the Notes and (viii) there exist no adverse claims as



--------------------------------------------------------------------------------



 
[ex101201608notesoffering023.jpg]
17 to the applicable Unencumbered Property Owner’s title or right to possession
of the leasehold premises referenced in such Eligible Ground Lease. Section
5.28. Notes Rank Pari Passu. The payment obligations of each Obligor under this
Agreement (including the Parent Guarantor) rank and, upon issuance, the Notes
(in the case of the Issuer) will rank, at least pari passu in right of payment
with all other unsecured and unsubordinated Indebtedness (actual or contingent)
of such Obligor, including, without limitation, all unsecured Indebtedness of
the Obligors described on Schedule 5.17 hereto, which is not therein designated
as subordinated Indebtedness. SECTION 6. REPRESENTATIONS OF THE PURCHASERS.
Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes. Section 6.2. Source of Funds. Each
Purchaser severally represents that at least one of the following statements is
an accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder: (a) the Source is an “insurance company general account”
(as the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or (b) the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering024.jpg]
18 (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or (d) the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of Part
VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Issuer that would
cause the QPAM and the Issuer to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Issuer in writing pursuant to this clause (d); or (e) the Source constitutes
assets of a “plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a), (g)
and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Issuer
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Issuer in
writing pursuant to this clause (e); or (f) the Source is a governmental plan;
or (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering025.jpg]
19 (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA. As used in this Section 6.2, the
terms “employee benefit plan,” “governmental plan,” and “separate account” shall
have the respective meanings assigned to such terms in section 3 of ERISA.
SECTION 7. [RESERVED] SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES. Section
8.1. Maturity. As provided therein, the entire unpaid principal balance of the
Series A Notes, the Series B Notes and the Series C Notes shall be due and
payable on the respective stated maturity dates thereof. No regularly scheduled
prepayments are due on the Notes of any series prior to their stated maturity.
Section 8.2. Optional Prepayments with Make-Whole Amount. Except as otherwise
provided in Section 8.8, the Issuer may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, the Notes in an
amount not less than $10,000,000 in the aggregate in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Issuer will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than thirty (30) days and not more
than sixty (60) days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by an Officer’s
Certificate as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two (2) Business
Days prior to such prepayment, the Issuer shall deliver to each holder of Notes
an Officer’s Certificate specifying the calculation of such Make-Whole Amount as
of the specified prepayment date. Section 8.3. Allocation of Partial
Prepayments. In the case of each partial prepayment of Notes pursuant to Section
8.2, the principal amount of the Notes to be prepaid shall be allocated among
all of the Notes (without regard to series) at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment. Section 8.4. Maturity; Surrender,
Etc. In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make- Whole Amount, if any. From and after such date, unless the
Issuer shall fail to pay such principal amount when so due and payable, together
with the interest and Make-Whole Amount, if any, as



--------------------------------------------------------------------------------



 
[ex101201608notesoffering026.jpg]
20 aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Issuer and canceled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note. Section 8.5. Purchase of Notes. The Issuer will
not and will not permit any Affiliate to purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes except upon the
payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes. The Issuer will promptly cancel all Notes acquired by
it or any Affiliate pursuant to any payment or prepayment of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes. Section 8.6. Make-Whole Amount. “Make-Whole Amount”
means, with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings: “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires. “Discounted Value” means, with respect to the Called Principal
of any Note, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal. “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the yield(s) reported as of 10:00 a.m. (New York City time)
on the second Business Day preceding the Settlement Date with respect to such
Called Principal, on the display designated as “Page PX1” (or such other display
as may replace Page PX1) on Bloomberg Financial Markets for the most recently
issued actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between the yields Reported for the applicable most
recently issued actively traded on-the-run U.S. Treasury securities with the
maturities (1) closest to and greater than such Remaining Average Life and (2)
closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering027.jpg]
21 If such yields are not Reported or the yields Reported as of such time are
not ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note. “Remaining Average Life” means, with respect to any Called
Principal, the number of years obtained by dividing (i) such Called Principal
into (ii) the sum of the products obtained by multiplying (a) the principal
component of each Remaining Scheduled Payment with respect to such Called
Principal by (b) the number of years, computed on the basis of a 360-day year
composed of twelve (12) 30-day months and calculated to two (2) decimal places,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1. “Settlement Date” means, with respect to the Called
Principal of any Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires. Section 8.7.
Prepayment in Connection with a Noteholder Sanctions Event. (a) Upon the
Issuer’s receipt of notice from any Affected Noteholder that a Noteholder
Sanctions Event has occurred (which notice shall refer specifically to this
Section 8.7(a) and describe in reasonable detail such Noteholder Sanctions
Event), the Issuer shall promptly, and in any event within ten (10) Business
Days, make an offer (the “Sanctions Prepayment Offer”) to prepay the entire
unpaid principal amount of Notes held by such Affected Noteholder (the “Affected
Notes”), together with interest thereon to the prepayment date selected by the
Issuer with respect to each Affected Note but without payment of any Make-



--------------------------------------------------------------------------------



 
[ex101201608notesoffering028.jpg]
22 Whole Amount with respect thereto, which prepayment shall be on a Business
Day not less than thirty (30) days and not more than sixty (60) days after the
date of the Sanctions Prepayment Offer (the “Sanctions Prepayment Date”). Such
Sanctions Prepayment Offer shall provide that such Affected Noteholder notify
the Issuer in writing by a stated date (the “Sanctions Prepayment Response
Date”), which date is not later than ten (10) Business Days prior to the stated
Sanctions Prepayment Date, of its acceptance or rejection of such prepayment
offer. If such Affected Noteholder does not notify the Issuer as provided above,
then the holder shall be deemed to have accepted such offer. (b) Subject to the
provisions of subparagraphs (c) and (d) of this Section 8.7, the Issuer shall
prepay on the Sanctions Prepayment Date the entire unpaid principal amount of
the Affected Notes held by such Affected Noteholder who has accepted (or has
been deemed to have accepted) such prepayment offer (in accordance with
subparagraph (a)), together with interest thereon to the Sanctions Prepayment
Date with respect to each such Affected Note, but without payment of any Make-
Whole Amount with respect thereto. (c) If a Noteholder Sanctions Event has
occurred but the Issuer and/or its Controlled Entities have taken such action(s)
in relation to their activities so as to remedy such Noteholder Sanctions Event
(with the effect that a Noteholder Sanctions Event no longer exists, as
reasonably determined by such Affected Noteholder) prior to the Sanctions
Prepayment Date, then the Issuer shall no longer be obliged or permitted to
prepay such Affected Notes in relation to such Noteholder Sanctions Event. If
the Issuer and/or its Controlled Entities shall undertake any actions to remedy
any such Noteholder Sanctions Event, the Issuer shall keep the holders
reasonably and timely informed of such actions and the results thereof. (d) If
any Affected Noteholder that has given written notice to the Issuer of its
acceptance of (or has been deemed to have accepted) the Issuer’s prepayment
offer in accordance with subparagraph (a) also gives notice to the Issuer prior
to the relevant Sanctions Prepayment Date that it has determined (in its sole
discretion) that it requires clearance from any Governmental Authority in order
to receive a prepayment pursuant to this Section 8.7, the principal amount of
each Note held by such Affected Noteholder, together with interest accrued
thereon to the date of prepayment, shall become due and payable on the later to
occur of (but in no event later than the Maturity Date of the relevant Note) (i)
such Sanctions Prepayment Date and (ii) the date that is ten (10) Business Days
after such Affected Noteholder gives notice to the Issuer that it is entitled to
receive a prepayment pursuant to this Section 8.7 (which may include payment to
an escrow account designated by such Affected Noteholder to be held in escrow
for the benefit of such Affected Noteholder until such Affected Noteholder
obtains such clearance from such Governmental Authority), and in any event, any
such delay in accordance with the foregoing clause (ii) shall not be deemed to
give rise to any Default or Event of Default.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering029.jpg]
23 (e) Promptly, and in any event within five (5) Business Days, after the
Issuer’s receipt of notice from any Affected Noteholder that a Noteholder
Sanctions Event shall have occurred with respect to such Affected Noteholder,
the Issuer shall forward a copy of such notice to each other holder of Notes.
(f) The Issuer shall promptly, and in any event within ten (10) Business Days,
give written notice to the holders after the Issuer or any Controlled Entity
having been notified that (i) its name appears or may in the future appear on a
State Sanctions List or (ii) it is in violation of, or is subject to the
imposition of sanctions under, any U.S. Economic Sanctions Laws, in each case
which notice shall describe the facts and circumstances thereof and set forth
the action, if any, that the Issuer or a Controlled Entity proposes to take with
respect thereto. (g) The foregoing provisions of this Section 8.7 shall be in
addition to any rights or remedies available to any holder of Notes that may
arise under this Agreement as a result of the occurrence of a Noteholder
Sanctions Event; provided, that, if the Notes shall have been declared due and
payable pursuant to Section 12.1 as a result of the events, conditions or
actions of the Issuer or its Controlled Entities that gave rise to a Noteholder
Sanctions Event, the remedies set forth in Section 12 shall control. Section
8.8. Repayment Upon Failure to Obtain Investment Grade Rating. If the Obligors
fail to obtain an Investment Grade Rating on the Notes by Moody’s on or before
October 30, 2016, then the Issuer shall make a Rating Prepayment Offer pursuant
to Section 9.16 and prepay the Notes of each accepting holder as provided in
Section 9.16. Section 8.9. Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) subject to clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make- Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day. SECTION 9.
AFFIRMATIVE COVENANTS. Each Obligor, jointly and severally, covenants and agrees
that so long as the Notes are outstanding, such Obligor shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 9.
Section 9.1. Financial Statements and Other Reports. The Issuer will deliver, or
will cause to be delivered, to each holder of a Note that is an Institutional
Investor:



--------------------------------------------------------------------------------



 
[ex101201608notesoffering030.jpg]
24 (a) Quarterly Financial Statements for the Parent Guarantor and its
Subsidiaries. As soon as available and in no event later than the earlier of (i)
the date that is forty- five (45) days after the end of each Fiscal Quarter of
each Fiscal Year (excluding the fourth Fiscal Quarter), or (ii) the date that is
ten (10) days after the filing of Parent Guarantor’s Quarterly Report on Form
10-Q (“Form 10-Q”) with the SEC for such Fiscal Quarter, the consolidated
balance sheets of the Parent Guarantor and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Parent Guarantor and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with (x) a
Financial Officer Certification with respect thereto and (y) a statement of the
consolidated Funds From Operations of the Parent Guarantor and its Subsidiaries;
(b) Audited Annual Financial Statements for the Parent Guarantor and its
Subsidiaries. As soon as available and in no event later than the earlier of (x)
the date that is ninety (90) days after the end of each Fiscal Year, or (y) the
date that is ten (10) days after the filing of Parent Guarantor’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC for such Fiscal Year, (i) the
consolidated balance sheets of the Parent Guarantor and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Parent Guarantor and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail,
together with (x) a Financial Officer Certification with respect thereto and (y)
a statement of the consolidated Funds From Operations of the Parent Guarantor
and its Subsidiaries; and (ii) with respect to such consolidated financial
statements a report thereon of Ernst & Young LLP or other independent certified
public accountants of recognized national standing selected by the Parent
Guarantor, which report shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards);



--------------------------------------------------------------------------------



 
[ex101201608notesoffering031.jpg]
25 (c) Compliance Certificate; Borrowing Base Certificate; Quarterly Operating
Statements for Unencumbered Pool Properties. i. Together with each delivery of
the financial statements pursuant to clauses (a) and (b) of Section 9.1, a duly
completed Compliance Certificate (including all back-up calculations); and ii.
As soon as available, and in any event within forty-five (45) days after the end
of each Fiscal Quarter of each Fiscal Year (including the fourth Fiscal
Quarter), (A) a duly completed Borrowing Base Certificate, and (B) if requested
by the Required Holders, quarterly operating statements (detailing current
quarter and same period prior year, year to date, and trailing 12-month profit
and loss summary), occupancy information, a rent roll (including rental rate and
lease expiration detail) and other information required to calculate Net
Operating Income for each of the then-existing Unencumbered Pool Properties; (d)
Annual Budget; Actual Capital Expenditures. As soon as available, but in any
event on or prior to March 1st of each calendar year, (i) quarterly forecasts
prepared by management of the Parent Guarantor or the Issuer of consolidated
balance sheets and statements of income or operations and cash flows of the
Parent Guarantor and its Subsidiaries for the Fiscal Year beginning on such
January 1st, and (ii) an annual operating budget consisting of statements of
income or operations and cash flows and other information for each of the
Unencumbered Pool Properties supporting pro forma covenant compliance
calculations hereunder, for the Fiscal Year beginning on January 1st of such
year (including the Fiscal Year in which the stated maturity of each Note shall
occur). In addition, as soon as available, but in any event on or prior to March
1st of each calendar year, the Issuer will deliver to the holders of the Notes
statements reflecting actual capital expenditures for each of the Unencumbered
Pool Properties, in each case for the most recent Fiscal Year then ended; (e)
Information Regarding Obligors and Subsidiary Guarantors. Each Obligor will
furnish to the holders of the Notes prompt written notice, and in any event
within ten (10) Business Days, of any change (i) in an Obligor’s or Subsidiary
Guarantor’s legal name, (ii) in an Obligor’s or Subsidiary Guarantor’s corporate
structure or (iii) in an Obligor’s or Subsidiary Guarantor’s Federal Taxpayer
Identification Number; (f) SEC Filings. Promptly, and in any event within five
(5) Business Days, after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements that the Parent
Guarantor may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, provided that any documents required to be delivered
pursuant to this Section 9.1(f) shall be deemed to have been delivered on the
date (i) on which the Parent Guarantor posts such documents, or provides a link
thereto on the Parent Guarantor’s website; or (ii) on



--------------------------------------------------------------------------------



 
[ex101201608notesoffering032.jpg]
26 which such documents are posted on the Issuer’s behalf on IntraLinks, another
secure website, a secure virtual workspace or otherwise, if any, to which each
holder of the Notes has access; provided, further, that: (x) upon written
request by any holder of a Note that is an Institutional Investor, the Issuer
shall deliver paper copies of such documents to such holder until a written
request to cease delivering paper copies is given by the such holder and (y) the
Issuer shall notify (which may be by facsimile or electronic mail) the holders
of the Notes of the posting of any such documents and, upon written request by
any holder of a Note that is an Institutional Investor, provide to such holder
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything to the contrary, as to any information contained in
materials furnished pursuant to this Section 9.1(f), the Issuer shall not be
separately required to furnish such information under Sections 9.1(a) or (b)
above or pursuant to any other requirement of this Agreement or any other
Financing Agreement; (g) Notice of Default and Material Adverse Effect.
Promptly, and in any event within five (5) Business Days, after any Authorized
Officer of an Obligor obtaining knowledge (i) of any condition or event
(including, without limitation, any Adverse Proceeding) that constitutes a
Default or an Event of Default or that notice has been given to an Obligor with
respect thereto; (ii) that any Person has given any notice to an Obligor or any
of its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 11(b) or (iii) the occurrence of any Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, event or condition or change, and what action the
Obligors have taken, are taking and propose to take with respect thereto; (h)
ERISA. (i) Promptly, and in any event within five (5) Business Days after any
Authorized Officer of either Obligor becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action an Obligor, any of its Subsidiaries or any of its
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened in writing by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) (1) promptly upon reasonable request of the Required Holders,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by an Obligor, any of its Subsidiaries or any of its
respective ERISA Affiliates with respect to each Pension Plan; and (2) promptly
after their receipt, copies of all notices received by an Obligor, any of its
Subsidiaries or any of its respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event; (i) SEC Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by an Obligor or any
Subsidiary thereof, copies of each notice



--------------------------------------------------------------------------------



 
[ex101201608notesoffering033.jpg]
27 or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of an Obligor or any Subsidiary thereof; and (j) Other
Information. (i) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements and other communications sent
or made available generally by the Parent Guarantor to its security holders
acting in such capacity or by any Subsidiary of the Parent Guarantor (including
the Issuer) to its security holders, if any, other than the Parent Guarantor or
another Subsidiary of the Parent Guarantor, provided that no Obligor shall be
required to deliver to the holders of the Notes the minutes of any meeting of
its Board of Directors, and (ii) such other information and data with respect to
the Parent Guarantor or any of its Subsidiaries (including the Issuer) as from
time to time may be reasonably requested by the Required Holders. Each notice
pursuant to clauses (g) and (h) of this Section 9.1 shall be accompanied by a
statement of an Authorized Officer of the Issuer setting forth details of the
occurrence referred to therein and stating what action the applicable Obligor(s)
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 9.1(g) shall describe with particularity any and all provisions of this
Agreement and any other Financing Agreement that have been breached. Section
9.2. Existence. Each Obligor will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect (a) its existence under
the laws of its jurisdiction of formation or organization, and (b) all rights
and franchises, licenses and permits material to its business, except in either
case to the extent permitted by Section 10.10 or not constituting an Asset Sale
hereunder. Section 9.3. Payment of Taxes and Claims. Each Obligor will, and will
cause each Unencumbered Property Owner and each of its other respective
Subsidiaries to, pay (a) all federal, state and other material taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon and (b) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) as may be applicable at any time, in the case of a
tax or claim which has or may become a Lien against any Unencumbered Pool
Property, such contest proceedings conclusively operate to stay the sale of any
portion of any such Unencumbered Pool Property to satisfy such tax or claim. The
Issuer will not, nor will it permit any of its Subsidiaries to, file or consent
to the filing of any consolidated income tax return with any Person (other than
the Issuer or any Subsidiary).



--------------------------------------------------------------------------------



 
[ex101201608notesoffering034.jpg]
28 Section 9.4. Maintenance of Properties. Each Obligor will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of each Obligor and its Subsidiaries
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof. Section 9.5. Insurance. The Obligors will
maintain or cause to be maintained, with financially sound and reputable
insurers, property insurance, such public liability insurance, third party
property damage insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of each Obligor and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Obligor and its Subsidiaries shall at all times comply in all
material respects with the requirements of the insurance policies required
hereunder and of the issuers of such policies and of any board of fire
underwriters or similar body as applicable to or affecting any Unencumbered Pool
Property. Section 9.6. Inspections. Each Obligor will, and will cause each
Unencumbered Property Owner and each of its other respective Subsidiaries to,
permit representatives of each holder of the Notes that is an Institutional
Investor to visit and inspect any of its properties, to conduct field audits, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Issuer and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Issuer; provided, however, that so long as no Event of Default exists, the
Issuer shall not be obligated to pay for more than one (1) such inspection per
year; provided, further, that when an Event of Default exists, the holders of
the Notes that are Institutional Investors (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Issuer at any time during normal business hours and without
advance notice. Section 9.7. Noteholder Meetings. The Issuer will, upon the
request of the Required Holders, participate in a meeting of the holders of the
Notes once during each Fiscal Year to be held at the Issuer’s corporate offices
(or at such other location as may be agreed to by the Issuer and the Required
Holders) at such time as may be agreed to by the Issuer and the Required
Holders. Section 9.8. Compliance with Laws and Material Contracts. Each Obligor
will comply, and shall cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with (a) the USA PATRIOT Act and
OFAC rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with which, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering035.jpg]
29 Section 9.9. Use of Proceeds. The Obligors will use the proceeds of the
issuance and sale of the Notes for (a) retiring outstanding debt, (b) working
capital, capital expenditures, payment of dividends and redemptions, and other
lawful corporate purposes (including, but not limited to, the Acquisition of
Healthcare Facilities), and (c) to pay transaction fees, costs and expenses
related to the transactions being consummated pursuant to this Agreement and the
other Financing Agreements, in each case not in contravention of Applicable Laws
or of any Financing Agreement. No portion of the proceeds of the issuance and
sale of the Notes shall be used in any manner that causes or might cause such
issuance and sale of the Notes or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the FRB as in effect from time to
time or any other regulation thereof or to violate the Exchange Act. Section
9.10. Environmental Matters. (a) Environmental Disclosure. Each Obligor will
deliver to the holders of the Notes with reasonable promptness, such documents
and information as from time to time may be reasonably requested by any holder
of a Note that is an Institutional Investor. (b) Hazardous Materials Activities,
Etc. Each Obligor shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Obligor or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) respond to any Environmental Claim against such Obligor
or any of its Subsidiaries and discharge any obligations it may have to any
Person thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Section 9.11. Books
and Records. Each Obligor will, and will cause its respective Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of the Parent Guarantor in conformity with GAAP. Section 9.12.
Unencumbered Pool Properties Subject to Eligible Ground Leases. Each Obligor
shall, and shall cause each Unencumbered Property Owner to, with respect to each
Unencumbered Pool Property subject to an Eligible Ground Lease: (a) Make all
payments and otherwise perform in all material respects all obligations in
respect of each such Eligible Ground Lease and keep each such Eligible Ground
Lease in full force and effect and not allow any such Eligible Ground Lease to
lapse or be terminated or any rights to renew any such Eligible Ground Lease to
be forfeited or cancelled, notify the holders of the Notes of any default by any
party with respect to any such Eligible Ground Lease and cooperate with the
Required Holders in all respects to cure any such default, except, in any case,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering036.jpg]
30 where the failure to do so would not be reasonably likely to have a Material
Adverse Effect. (b) Without limiting the foregoing, with respect to each
Eligible Ground Lease related to any Unencumbered Pool Property: i. pay when due
the rent and other amounts due and payable thereunder (subject to applicable
cure or grace periods); ii. timely perform and observe all of the material
terms, covenants and conditions required to be performed and observed by it as
tenant thereunder (subject to applicable cure or grace periods); iii. do all
things necessary to preserve and keep unimpaired such Eligible Ground Lease and
its material rights thereunder; iv. not waive, excuse or discharge any of the
material obligations of the ground lessor or other obligor thereunder; v.
diligently and continuously enforce the material obligations of the ground
lessor or other obligor thereunder; vi. not do, permit or suffer any act, event
or omission which would result in a default thereunder (or which, with the
giving of notice or the passage of time, or both, would constitute a default
thereunder), in each case which would permit the applicable ground lessor to
terminate or exercise any other remedy with respect to such Eligible Ground
Lease; vii. cancel, terminate, surrender, modify or amend any of the provisions
of any such Eligible Ground Lease or agree to any termination, amendment,
modification or surrender thereof if the effect of such cancellation,
termination, surrender, modification, amendment or agreement is to (A) shorten
the term of such Eligible Ground Lease, (B) increase the rent payable under such
Eligible Ground Lease, (C) increase the purchase price under any purchase option
concerning the property included in and subject to such Eligible Ground Lease,
(D) modify the gross or net leasable area subject to such Eligible Ground Lease,
(E) transfer to the ground lessee any costs and/or expenses previously paid by
the ground lessor under such Eligible Ground Lease, (F) terminate (or grant the
ground lessor additional rights to unilaterally terminate) such Eligible Ground
Lease, or (G) subordinate the rights of the applicable Unencumbered Property
Owner under such Eligible Ground Lease to any property manager, mortgagee or
leasehold interest or any other Person, in each case without the prior written
consent of the Required Holders;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering037.jpg]
31 viii. deliver to the holders of the Notes all default and other material
notices received by it or sent by it under the applicable Eligible Ground Lease;
ix. upon the reasonable written request of the Required Holders, provide to the
holders of the Notes any information or materials relating to such Eligible
Ground Lease and evidencing such Unencumbered Property Owner’s due observance
and performance of its material obligations thereunder; x. not permit or consent
to the subordination of such Eligible Ground Lease to any mortgage or other
leasehold interest of the premises related thereto, unless the Issuer has
obtained customary non-disturbance rights in connection with such subordination;
xi. execute and deliver (to the extent permitted to do so under such Eligible
Ground Lease), upon the reasonable request of the Required Holders, any
documents, instruments or agreements as may be required to permit the holders of
the Notes to cure any default under such Eligible Ground Lease; xii. provide to
the holders of the Notes written notice of its intention to exercise any option
or renewal or extension rights with respect to such Eligible Ground Lease or
easement at least thirty (30) days prior to the expiration of the time to
exercise such right or option and, unless the Issuer is removing such Real
Estate Asset as an Unencumbered Pool Property, duly exercise any renewal or
extension option with respect to any such Eligible Ground Lease or easement
(either consistent with such notice or upon the direction of the Required
Holders); xiii. not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Eligible Ground Lease as
terminated, cancelled, or surrendered pursuant to the Bankruptcy Code without
the Required Holders prior written consent; xiv. in connection with the
bankruptcy or other insolvency proceedings of any ground lessor or other
obligor, ratify the legality, binding effect and enforceability of the
applicable Eligible Ground Lease as against the applicable Unencumbered Property
Owner within the applicable time period therefore in such proceedings,
notwithstanding any rejection by such ground lessor or trustee, custodian or
receiver related thereto; and xv. provide to the holders of the Notes not less
than thirty (30) days prior written notice of the date on which the applicable
Unencumbered Property Owner shall apply to any court or other governmental
authority for authority or permission to reject the applicable Eligible Ground
Lease in the event that there shall be filed by or against any Unencumbered
Property Owner any petition, action or proceeding under the Bankruptcy Code or
any similar federal or state law;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering038.jpg]
32 provided, that each applicable Obligor hereby agrees to execute and deliver
(or cause, as to each Unencumbered Property Owner, the execution and delivery)
to the holders of the Notes, within ten (10) Business Days of any request
therefor, such documents, instruments, agreements, assignments or other
conveyances reasonably requested by the Required Holders in connection with or
in furtherance of any of the provisions set forth above. Section 9.13. REIT
Status. The Parent Guarantor and the Issuer will, and will cause each of their
respective Subsidiaries to, operate their businesses at all times so as to
satisfy all requirements necessary for the Parent Guarantor to qualify as a
REIT, and the Parent Guarantor shall elect to be qualified as a REIT in
connection with the filing of the Parent Guarantor’s tax returns for the Fiscal
Year ended December 31, 2016. The Parent Guarantor will maintain its status, and
such election to be treated, as a REIT. The Issuer shall at all times be a
partnership or other disregarded entity for federal income tax purposes under
the Code. Section 9.14. Leasing Matters Regarding Unencumbered Pool Properties.
Each Obligor shall (or shall cause the applicable Unencumbered Property Owner
with respect to such Unencumbered Pool Property to) (i) observe and perform the
material obligations imposed upon the landlord under the Tenant Leases in a
commercially reasonable manner, (ii) enforce the terms, covenants and conditions
contained in each Tenant Lease against the Tenant thereunder in a commercially
reasonable manner, (iii) only amend or waive the terms, covenants and conditions
contained in the Tenant Leases in a commercially reasonable manner, (iv) with
regard to any Tenant Lease, not terminate any such Tenant Lease or accept a
surrender of any such Tenant Lease except by reason of a tenant default or if
otherwise commercially reasonable, (v) shall not collect any of the rents from
Tenant Leases more than one (1) month in advance (other than security deposits)
and (vi) not execute any assignment of lessor’s interest in the Tenant Leases or
the rents from Tenant Lease. Section 9.15. Subsidiary Guarantors; Release. (a)
The Obligors will cause each of their respective Subsidiaries that guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of, any Indebtedness under any
Material Credit Facility to concurrently therewith: i. enter into a Subsidiary
Guarantee in scope, form and substance reasonably satisfactory to the Required
Holders or a joinder agreement in respect of the Subsidiary Guarantee, as
applicable; and ii. deliver the following to each holder of a Note: (A) an
executed counterpart of such Subsidiary Guarantee; (B) a certificate signed by
an authorized responsible officer of such Subsidiary containing representations
and warranties on behalf of such Subsidiary to the same effect, mutatis
mutandis, as those contained in Sections 5.1, 5.3 through 5.6, inclusive, 5.21,
5.24 and



--------------------------------------------------------------------------------



 
[ex101201608notesoffering039.jpg]
33 5.28 of this Agreement (but with respect to such Subsidiary and such
Subsidiary Guarantee rather than the Obligors); (C) all documents as may be
reasonably requested by the Required Holders to evidence the due organization,
continuing existence and, where applicable, good standing of such Subsidiary and
the due authorization by all requisite action on the part of such Subsidiary of
the execution and delivery of such Subsidiary Guarantee and the performance by
such Subsidiary of its obligations thereunder; and (D) an opinion of counsel
(including in-house counsel) reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guarantee
as the Required Holders may reasonably request. (b) Each holder of a Note fully
releases and discharges from the Subsidiary Guarantee a Subsidiary Guarantor,
immediately and without any further act, upon such Subsidiary Guarantor being
released and discharged as a borrower, an additional or co-borrower or
otherwise, for or in respect of, Indebtedness under the applicable Material
Credit Facility; provided that (i) no Default or Event of Default exists or will
exist immediately following such release and discharge; (ii) if any fee or other
consideration is paid or given to any holder of Indebtedness under any Material
Credit Facility in connection with such release, other than the repayment of all
or a portion of such Indebtedness under such Material Credit Facility, each
holder of a Note receives equivalent consideration on a pro rata basis; and
(iii) at the time of such release and discharge, the Obligors deliver to each
holder of Notes a certificate signed by an authorized responsible officer
certifying (x) that such Subsidiary Guarantor has been or is being released and
discharged as a borrower, an additional or co-borrower or otherwise, for or in
respect of, Indebtedness under all Material Credit Facilities and (y) as to the
matters set forth in clauses (i) and (ii) above. Section 9.16. Rating Matters.
(a) On or before October 30, 2016, the Obligors shall obtain and provide to the
holders written evidence reasonably satisfactory to such holders in form and
substance that the Notes have received an Investment Grade Rating from Moody’s.
Promptly upon receipt of such Investment Grade Rating, the Issuer will send
written notice thereof to each holder. (b) If the Obligors fail to obtain the
Investment Grade Rating from Moody’s on or before October 30, 2016, or the
Issuer receives a rating that is below an Investment Grade Rating, then the
Issuer shall promptly, and in any event within three (3) Business Days of the
earlier to occur of the foregoing, make an offer (the “Rating Prepayment Offer”)
to prepay the entire unpaid principal amount of all



--------------------------------------------------------------------------------



 
[ex101201608notesoffering040.jpg]
34 Notes held by each holder, together with interest thereon to the prepayment
date selected by the Issuer, but without payment of any Make-Whole Amount with
respect thereto, which prepayment shall be on a Business Day not less than
fifteen (15) days and not more than thirty (30) days after the date of the
Rating Prepayment Offer (the “Rating Prepayment Date”). Such Rating Prepayment
Offer shall provide that each holder notifies the Company in writing by a stated
date, which date is not later than three (3) Business Days prior to the stated
Rating Prepayment Date, of its acceptance or rejection of such prepayment offer.
If a holder does not notify the Issuer as provided above, then such holder shall
be deemed to have rejected such offer. (c) The Issuer shall prepay on the Rating
Prepayment Date the entire unpaid principal amount of the Notes held by each
holder who has accepted such prepayment offer (in accordance with subparagraph
(b)), together with interest thereon to, but excluding, the Rating Prepayment
Date with respect to each such Note, but without payment of any Make-Whole
Amount with respect thereto. (d) The Obligors will (at the Obligors’ expense) at
all times from and after the date of this Agreement maintain a Credit Rating for
the Notes from an NRSRO reasonably satisfactory to the Required Holders,
confirmed annually in writing to the holders of the Notes, and will provide such
NRSRO with all relevant financial information as may be necessary to maintain
such Credit Rating. SECTION 10. NEGATIVE COVENANTS. Each Obligor covenants and
agrees that so long as the Notes are outstanding, such Obligor shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 10. Section 10.1. Indebtedness. No Obligor shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, other than: (a) the incurrence by the Issuer and
any Guarantor of Indebtedness represented by the Notes issued on the Closing
Date and the Guarantees thereof; (b) Indebtedness of an Obligor or any
Subsidiary of an Obligor to an Obligor or any other such Subsidiary so long as
any such Indebtedness owing by an Obligor to any Subsidiary which is not an
Obligor shall be subordinated to the Notes on terms reasonably satisfactory to
the Required Holders; (c) Indebtedness incurred pursuant to the Existing Credit
Facility or any Credit Document, provided, the Obligors shall be in compliance,
on a pro forma basis after giving effect to such Indebtedness, with the
financial covenants set forth in Section 10.8, recomputed as of the last day of
the most recently ended Fiscal



--------------------------------------------------------------------------------



 
[ex101201608notesoffering041.jpg]
35 Quarter of the Issuer for which financial statements have been delivered
pursuant to Section 9.1; (d) Indebtedness existing on the Closing Date and
described in Schedule 5.17, together with any Permitted Refinancing thereof; (e)
Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (e) shall not exceed at any time $1,000,000; (f) Indebtedness in
respect of any Swap Contract that is entered into in the ordinary course of
business to hedge or mitigate risks to which an Obligor or any of its
Subsidiaries is exposed in the conduct of its business or the management of its
liabilities (it being acknowledged by the Obligors that a Swap Contract entered
into for speculative purposes or of a speculative nature is not a Swap Contract
entered into in the ordinary course of business to hedge or mitigate risks); (g)
Indebtedness arising in connection with the financing of insurance premiums in
the ordinary course of business; (h) cash management obligations and other
Indebtedness in respect of endorsements for collection or deposit, netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts in the ordinary course of business; (i)
Indebtedness representing deferred compensation to officers, directors,
employees of the Parent Guarantor and its Subsidiaries; (j) Secured Recourse
Indebtedness of an Obligor or any Subsidiary (other than any Subsidiary which is
a Guarantor hereunder); provided, the Obligors shall be in compliance, on a pro
forma basis after giving effect to such Recourse Indebtedness and related
transactions, with the financial covenants set forth in Section 10.8, recomputed
as of the last day of the most recently ended Fiscal Quarter of the Issuer for
which financial statements have been delivered pursuant to Section 9.1; (k)
Unsecured Indebtedness of the Obligors and their Subsidiaries; provided, the
Obligors shall be in compliance, on a pro forma basis after giving effect to
such Unsecured Indebtedness and related transactions, with the financial
covenants set forth in Section 10.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Issuer for which financial statements have
been delivered pursuant to Section 9.1;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering042.jpg]
36 (l) Guarantees of Indebtedness otherwise permitted under this Agreement; and
(m) Non-Recourse Indebtedness of any Subsidiaries that are not, and are not
required to be, Subsidiary Guarantors hereunder and are not Unencumbered
Property Owners; provided, the Obligors shall be in compliance, on a pro forma
basis after giving effect to such Non-Recourse Indebtedness and related
transactions, with the financial covenants set forth in Section 10.8, recomputed
as of the last day of the most recently ended Fiscal Quarter of the Issuer for
which financial statements have been delivered pursuant to Section 9.1. Section
10.2. Liens. No Obligor shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of an Obligor or any of
its Subsidiaries, whether now owned or hereafter acquired, created or licensed
or any income, profits or royalties therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income, profits or
royalties under the UCC of any State or under any similar recording or notice
statute or under any Applicable Laws related to Intellectual Property, except:
(a) Liens in favor of the holders of the Notes (or an agent on their behalf)
securing Indebtedness under this Agreement, the Notes or any Financing
Agreement; (b) Liens for Taxes not yet due or for Taxes if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (c) statutory Liens of
landlords, banks, carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) or 4068 of ERISA that
would constitute an Event of Default under Section 11(j)), in each case incurred
in the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; (d) Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the subject Real Estate Asset on account thereof;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering043.jpg]
37 (e) easements, rights of way, restrictions, encroachments, and other minor
encumbrances, defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of an Obligor or any of its Subsidiaries; (f) any interest or title of
a lessor or sublessor under any lease of real estate not prohibited hereunder
(including the interests of any ground lessor under an Eligible Ground Lease
respecting any Unencumbered Pool Property); (g) Liens solely on any cash earnest
money deposits made by an Obligor or any of its Subsidiaries in connection with
any letter of intent, or purchase agreement permitted hereunder; (h) purported
Liens evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property entered into in the ordinary
course of business; (i) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods; (j) any zoning or similar law or right reserved
to or vested in any governmental office or agency to control or regulate the
use, operation or development of any real property; (k) licenses of patents,
trademarks and other intellectual property rights granted by an Obligor or any
of its Subsidiaries in the ordinary course of business and not interfering in
any respect with the ordinary conduct of the business of such Obligor or such
Subsidiary; (l) Liens existing as of the Closing Date and described in Schedule
10.2; (m) Liens securing purchase money Indebtedness (other than on any
Borrowing Base Properties) and Capital Leases to the extent permitted pursuant
to Section 10.1(e); provided, any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness or the assets subject to such
Capital Lease, respectively; (n) Liens in favor of (i) the Administrative Agent
securing Indebtedness under the Existing Credit Facility or any Credit Document
and/or (ii) the noteholders (or an agent on their behalf) securing Indebtedness
under the Existing NPA, provided that the Obligations are concurrently secured
equally and ratably with all such Indebtedness under the Existing NPA, the
Existing Credit Facility and/or Credit Documents pursuant to documentation in
form and substance reasonably satisfactory to the Required Holders, including
without limitation, an intercreditor agreement and opinions of counsel to the
Obligors reasonably acceptable to the Required Holders;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering044.jpg]
38 (o) Liens on assets other than Borrowing Base Properties consisting of
judgment or judicial attachment liens relating to judgments which do not
constitute an Event of Default hereunder; (p) licenses (including licenses of
Intellectual Property), sublicenses, leases or subleases granted to third
parties in the ordinary course of business; (q) Liens in favor of collecting
banks under Section 4-210 of the UCC; (r) Liens (including the right of set-off)
in favor of a bank or other depository institution arising as a matter of law
encumbering deposits; (s) Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods in the
ordinary course of business; (t) Liens securing Secured Recourse Indebtedness
and Non-Recourse Indebtedness of an Obligor or any Subsidiary thereof (including
any Foreign Subsidiary and any Excluded Subsidiary) on assets other than
Borrowing Base Properties to the extent such Secured Recourse Indebtedness or
secured Non-Recourse Indebtedness is permitted pursuant to Section 10.1(j) or
(m) or Section 10.8(h), provided, Liens permitted under this Section 10.2(t)
shall not secure Indebtedness under the Existing Credit Facility; and (u) Liens
in favor of the Issuing Bank or the Swingline Lender (each as defined in the
Existing Credit Facility as of the date hereof) on cash collateral securing the
obligations of a Defaulting Lender (as defined in the Existing Credit Facility
as of the date hereof) to fund risk participations under the Existing Credit
Facility. Section 10.3. No Further Negative Pledges. No Obligor shall, nor shall
it permit any of its Subsidiaries to, enter into any Contractual Obligation
(other than this Agreement and the other Financing Agreements) that limits the
ability of the Obligors or any such Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
Section 10.3 shall not prohibit (i) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 10.1(e), solely to
the extent any such negative pledge relates to the property financed by or
subject to Permitted Liens securing such Indebtedness, (ii) any Contractual
Obligation incurred or provided in favor of any holder of Indebtedness permitted
under Section 10.1(m), solely to the extent such Contractual Obligation
prohibits the pledge of the Capital Stock of the Issuer to secure any
Indebtedness, (iii) any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iv) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property or assets permitted under Section 10.10 pending the
consummation of such disposition, (v) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (vi) any prohibitions and restrictions contained in the Existing
Credit Facility or Credit Documents, so long as such prohibitions and
restrictions are not more



--------------------------------------------------------------------------------



 
[ex101201608notesoffering045.jpg]
39 restrictive than those set forth in the Existing Credit Facility or Credit
Documents in effect on the date hereof and (vii) any Contractual Obligation
(including, without limitation, any negative pledge) incurred or provided in
favor of any holder of Indebtedness permitted under Section 10.1(k). Section
10.4. Restricted Payments. No Obligor shall, nor shall it permit any of its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that: (a) each Subsidiary of the Issuer may make Restricted Payments to the
Issuer, and the Issuer and each other Subsidiary of the Parent Guarantor may
make Restricted Payments to the Parent Guarantor; (b) the Issuer and each
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Capital Stock of such Person; and (c) the Obligors and the other
Consolidated Parties (if any) shall be permitted to make other Restricted
Payments, subject to the limitations with respect thereto set forth in Section
10.8(i). Section 10.5. Burdensome Agreements. No Obligor shall, nor shall it
permit any of its Subsidiaries to, enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (i) pay dividends or make any other distributions to an Obligor or
Subsidiary Guarantor on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to an Obligor or any Subsidiary Guarantor, (iii) make
loans or advances to an Obligor or any Subsidiary Guarantor, (iv) sell, lease or
transfer any of its property to an Obligor or any Subsidiary Guarantor, (v)
pledge its property pursuant to the Financing Agreements or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) other than
customary Subsidiary Indebtedness limitations or covenants, act as an issuer or
guarantor pursuant to the Financing Agreements or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i)-(v) above) for (1) this Agreement and the
other Financing Agreements, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 10.1(c) or Section 10.1(e) or Section
10.1(j); provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith or secured
thereby, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 10.10 pending the consummation of such
sale, (5) restrictions contained in the Existing Credit Facility or Credit
Documents, so long as such restrictions are not more restrictive than those set
forth in the Existing Credit Facility or Credit Documents in effect on the date
hereof or (6) any document or instrument governing Indebtedness incurred
pursuant to Section 10.1(k).



--------------------------------------------------------------------------------



 
[ex101201608notesoffering046.jpg]
40 Section 10.6. Investments. No Obligor shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except: (a)
Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith; (b) Investments owned as of the Closing Date
in any Subsidiary or Unconsolidated Affiliate, and Investments in any Subsidiary
formed or acquired after the Closing Date to the extent such Subsidiary is a
Subsidiary Guarantor, or becomes a Subsidiary Guarantor in accordance with
Section 9.15; (c) intercompany loans and Guarantees to the extent permitted
under Section 10.1; (d) Investments existing on the Closing Date and described
on Schedule 10.6; (e) Investments in Real Estate Assets that constitute
Healthcare Facilities (other than Unimproved Land or Construction-In-Process
Investments, which shall be subject to the limitations set forth in clause (j)
below); (f) Investments in Subsidiaries formed or acquired after the Closing
Date that do not own any Unencumbered Pool Properties and that are not required
to become Guarantors in accordance with Section 9.15, so long as the Obligors
shall be in compliance, on a pro forma basis after giving effect to such
Investment, with the financial covenants set forth in Section 10.8, recomputed
as of the last day of the most recently ended Fiscal Quarter of the Issuer for
which financial statements have been delivered pursuant to Section 9.1; (g)
Investments constituting Swap Contracts permitted by Section 10.1(f); (h)
Investments constituting accounts or lease or rent receivables, prepayments and
deposits, in each case made in the ordinary course of business; (i) Investments
in the nature of capital expenditures in respect of any fixed or capital asset,
to the extent such capital expenditures constitute normal replacements and
maintenance which are properly charged to current operations or other reasonable
and customary capital expenditures made in the ordinary course of the business
of the Parent Guarantor and its Subsidiaries; (j) subject to the following
limitations, Investments in the following asset classes: (i) Capital Stock, the
issuer with respect to which is an Unconsolidated Affiliate, and mezzanine loans
made to, or similar Investments in, any Person (other than an Affiliate of an
Obligor) that owns, directly or indirectly, one or more Real Estate Assets that
constitute Healthcare Facilities (“Class I”), (ii) Construction-In- Process
(“Class II”), (iii) Unimproved Land (“Class III”), and (iv) Unencumbered
Mortgage Receivables (“Class IV;” each of Class I, Class II,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering047.jpg]
41 Class III and Class IV may be referred to herein individually as a “Class”
and collectively as “Classes”): provided, Investments in each of the foregoing
asset Classes shall be permitted hereunder only to the extent that the aggregate
amount of all Investments in such Class (based on the GAAP book value of each
such Investment at such time of determination) does not exceed the corresponding
percentage of Total Asset Value for such Class set forth below: Class Investment
Type Maximum Percentage I Unconsolidated Affiliates (including any Investments
in Unconsolidated Affiliates permitted under clause (b) above) and mezzanine
loans and similar Investments 15.0% II Construction-In-Process 20.0% III
Unimproved Land 5.0% IV Unencumbered Mortgage Receivables 10.0% In addition to
the foregoing limitations on permitted Investments under this clause (j), at no
time shall the aggregate GAAP book value of the Investments in Classes I, II,
III and IV above exceed 20.0% of Total Asset Value. Notwithstanding the
foregoing, (x) in no event shall an Obligor make any Investment under this
Section 10.6 which results in or facilitates in any manner any Restricted
Payment not otherwise permitted under the terms of Section 10.4; and (y) in no
event shall the Parent Guarantor be permitted to make any equity Investment in
any Person other than the Issuer. Section 10.7. Use of Proceeds. No Obligor
shall use the proceeds of the issuance and sale of the Notes except pursuant to
Section 9.9. Section 10.8. Financial Covenants. No Obligor shall at any time:
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, tested
as of the end of any Fiscal Quarter of the Issuer, to be greater than 0.60 to
1.00. (b) Consolidated Secured Indebtedness Leverage Ratio. Permit the
Consolidated Secured Indebtedness Leverage Ratio, tested as of the end of any
Fiscal Quarter of the Issuer, to be greater than 30.0%. (c) [Reserved].



--------------------------------------------------------------------------------



 
[ex101201608notesoffering048.jpg]
42 (d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, tested as of the end of any Fiscal Quarter of the Issuer,
to be less than 1.50 to 1.00. (e) Consolidated Unsecured Leverage Ratio. Permit
the Consolidated Unsecured Leverage Ratio, tested as of the end of any Fiscal
Quarter of the Issuer, to be less than 0.60 to 1.00. (f) Unencumbered Debt
Service Coverage Ratio. Permit the Unencumbered Debt Service Coverage Ratio,
tested as of the end of any Fiscal Quarter of the Issuer, to be less than 1.75
to 1.00. (g) Tangible Net Worth. Permit Tangible Net Worth, tested as of the end
of any Fiscal Quarter of the Issuer, to be less than the sum of (x)
$1,406,050,000 plus (y) an amount equal to, on a cumulative basis, the product
of (i) the sum of all Net Cash Proceeds from any Equity Issuance after June 10,
2016, multiplied by (ii) seventy-five percent (75.0%). (h) Priority Debt. The
Obligors will not at any time permit the aggregate outstanding principal amount
of all Priority Debt to exceed 35% of Total Asset Value as of the last day of
the Fiscal Quarter then most recently ended. (i) Distribution Limitation.
Permit, for any given four (4) calendar quarter period of the Consolidated
Parties, the amount of Restricted Payments made by the Consolidated Parties to
the holders of their Capital Stock (excluding any Restricted Payments to such
holders of Capital Stock which are Obligors) during such period to exceed the
FFO Distribution Allowance for such period; provided, that to the extent no
Default or Event of Default then exists or would result from same, each Obligor
and each other Subsidiary shall be permitted to make Restricted Payments to the
Issuer and the Issuer shall be permitted to make Restricted Payments to Parent
Guarantor (and the Issuer may make any corresponding Restricted Payments to the
holders (other than the Parent Guarantor) of common and preferred limited
partnership units in the Issuer, based on such holders’ individual percentage
ownership of Capital Stock in the Issuer or otherwise in accordance with the
Issuer’s Organizational Documents), in each case to permit the Parent Guarantor
to make Restricted Payments to the holders of the Capital Stock in the Parent
Guarantor to the extent necessary to maintain Parent Guarantor’s status as a
REIT or to enable the Parent Guarantor to avoid payment of any Tax for any
calendar year that could be avoided by reason of a Restricted Payment by Parent
Guarantor to the holders of its Capital Stock, with such Restricted Payments by
the Parent Guarantor to be made as and when reasonably determined by Parent
Guarantor, whether during or after the end of the relevant calendar year, and in
all cases as set forth in a certification to the holders of the Notes from the
chief financial officer, principal accounting officer, treasurer or controller
of the Parent Guarantor. Without limiting the forgoing, in no event shall the
Consolidated Parties make any Restricted Payments to the



--------------------------------------------------------------------------------



 
[ex101201608notesoffering049.jpg]
43 holders of their Capital Stock (other than any Restricted Payments to such
holders of Capital Stock which are also Obligors) if or to the extent that a
Default or Event of Default then exists or would result from same. (j) Maximum
Joint Venture Limit. Permit more than 10% of the Aggregate Unencumbered Pool
Property Value Amount to consist of properties in Joint Venture Entities, with
the Total Asset Value and Adjusted NOI from Unencumbered Pool Properties being
determined based on the Issuer’s ownership percentage in the respective Joint
Venture Entity. Section 10.9. Capital Expenditures. The Obligors shall not, and
shall not permit any Unencumbered Property Owners to, make or become legally
obligated to make any capital expenditures, except to the extent permitted under
Section 10.6(i). Section 10.10. Fundamental Changes; Disposition of Assets;
Acquisitions. No Obligor shall, nor shall it permit any of its Subsidiaries to,
enter into any Acquisition or transaction of merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or make any Asset Sale, or acquire by purchase or otherwise (other
than purchases or other Acquisitions of inventory and materials and the
Acquisition of equipment and capital expenditures in the ordinary course of
business, subject to Section 10.9) the business, property or fixed assets of, or
Capital Stock or other evidence of beneficial ownership of, any Person or any
division or line of business or other business unit of any Person, except: (a)
any Subsidiary of the Issuer may be merged with or into the Issuer or any other
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Issuer or a Subsidiary Guarantor; provided, in the case of such a merger, (i) if
the Issuer is party to the merger, the Issuer shall be the continuing or
surviving Person and (ii) if a Subsidiary Guarantor or an Unencumbered Property
Owner is a party to such merger, then a Subsidiary Guarantor or Unencumbered
Property Owner shall be the continuing or surviving Person; (b) Asset Sales, so
long as no Default or Event of Default then exists or would result from any such
Asset Sale and the consideration received for the assets subject to such Asset
Sale is in an amount at least equal to the fair market value thereof (determined
in good faith by the board of directors of the applicable Obligor (or similar
governing body)); provided, each of the Obligors acknowledges and agrees that no
proceeds of any such Asset Sale permitted hereunder shall be used to make
Restricted Payments other than in compliance with Sections 10.4 and 10.8(f); and
(c) Investments made in accordance with Section 10.6 and the subsequent sale or
other disposition of such Investments (so long the consideration received for
such Investments subject to such sale or other disposition is in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors



--------------------------------------------------------------------------------



 
[ex101201608notesoffering050.jpg]
44 of the applicable Obligor (or similar governing body)); provided, each of the
Obligors acknowledges and agrees that no proceeds of any such sale or other
disposition permitted hereunder shall be used to make Restricted Payments other
than in compliance with Sections 10.4 and 10.8(f). Section 10.11. Disposal of
Subsidiary Interests. Except as otherwise permitted hereunder and except for
Liens securing the Obligations, no Obligor shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by Applicable Laws; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Obligor (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by Applicable Laws.
Section 10.12. Transactions with Affiliates and Insiders. No Obligor shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director or Affiliate of the Issuer or any its Subsidiaries on terms that are
less favorable to the Issuer or such Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not an officer, director
or Affiliate of the Issuer or any of its Subsidiaries; provided, the foregoing
restriction shall not apply to (a) any transaction between or among the
Obligors; (b) normal and reasonable compensation and reimbursement of expenses
of directors in the ordinary course of business; (c) compensation and
reimbursement of out-of-pocket expenses, employment and severance arrangements
for officers and other employees entered into in the ordinary course of
business; (d) equity issuances by the Parent Guarantor not constituting a Change
of Control; (e) payments by the Parent Guarantor permitted by Section 10.4; and
(f) the payment of customary indemnities to directors, officers and employees in
the ordinary course of business. Section 10.13. Prepayment of Other Funded Debt.
No Obligor shall, nor shall it permit any of its Subsidiaries to: (a) after the
issuance thereof, amend or modify (or permit the amendment or modification of)
the terms of any Funded Debt in a manner adverse to the interests of the holders
of the Notes (including specifically shortening any maturity or average life to
maturity or requiring any payment sooner than previously scheduled or increasing
the interest rate or fees applicable thereto); (b) amend or modify, or permit or
acquiesce to the amendment or modification (including waivers) of, any material
provisions of any Subordinated Debt, including any notes or instruments
evidencing any Subordinated Debt and any indenture or other governing instrument
relating thereto; (c) make any payment in contravention of the terms of any
Subordinated Debt; or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering051.jpg]
45 (d) except in connection with a repayment, refinancing or refunding permitted
hereunder, make any voluntary prepayment, redemption, defeasance or acquisition
for value of (including by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due), or
refund, refinance or exchange of, any Funded Debt (other than as set forth in
Section 5.16, the Indebtedness under the Financing Agreements, intercompany
Indebtedness permitted hereunder and Indebtedness permitted under Section
10.1(b), Section 10.1(d) or Section 10.1(k)); provided, this Section 10.13(d)
shall not prohibit the prepayment or payment at maturity by any Subsidiary of
any Specified CMBS Indebtedness if, on or prior to the date of any such payment,
(x) the Real Estate Asset subject to and securing such Specified CMBS
Indebtedness is, or shall have been, proposed for inclusion in the Borrowing
Base in accordance with Section 10.17, and (y) such Subsidiary becomes a
Guarantor in accordance with Section 9.15. Without limiting the foregoing,
nothing in this Section 10.13 shall be interpreted or deemed to permit an
Obligor or Subsidiary to incur any Funded Debt or Subordinated Debt to the
extent such Funded Debt or Subordinated Debt is not otherwise expressly
permitted under Section 10.1 or Section 10.8. Section 10.14. Line of Business.
The Obligors will not, and will not permit any Subsidiary to, engage in any
business if, as a result, the general nature of the business in which the
Obligors and their Subsidiaries, taken as a whole, would then be engaged would
be substantially changed from the general nature of the business in which the
Obligors and their Subsidiaries, taken as a whole, are engaged on the date of
this Agreement. Section 10.15. Fiscal Year. No Obligor shall, nor shall it
permit any of its Subsidiaries to, change its Fiscal Year-end from December 31.
Section 10.16. Amendments to Organizational Documents/Material Agreements. No
Obligor shall, nor shall it permit any of its Subsidiaries to, amend or permit
any amendments to its Organizational Documents if such amendment would
reasonably be expected to be materially adverse to holders of the Notes, taken
as a whole. No Obligor shall, nor shall it permit any of its Subsidiaries to,
amend or permit any amendment to, or terminate or waive any provision of, any
Material Contract unless such amendment, termination, or waiver would not have a
Material Adverse Effect on the holders of the Notes, taken as a whole. Section
10.17. Addition/Removal of Unencumbered Pool Properties. Neither the Issuer nor
any other Obligor shall request the addition or a release of any Unencumbered
Pool Property or add any Real Estate Asset as an Unencumbered Pool Property
hereunder except in accordance with the following: (a) The Issuer may from time
to time amend Schedule 5.27 to add an additional Real Estate Asset that
qualifies as an Unencumbered Pool Property; provided, no Real Estate Asset shall
be included as an Unencumbered Pool Property in any Compliance Certificate or
Borrowing Base Certificate delivered to the holders of



--------------------------------------------------------------------------------



 
[ex101201608notesoffering052.jpg]
46 the Notes, on Schedule 5.27 or otherwise in any calculation of the Borrowing
Base unless and until such Real Estate Asset otherwise meets all of the
requirements set forth in the definition of “Unencumbered Pool Property” for
inclusion in the Borrowing Base. (b) Notwithstanding anything contained herein
to the contrary, to the extent any Real Estate Asset previously qualifying as an
Unencumbered Pool Property ceases to meet the criteria for qualification as
such, such Real Estate Asset shall be immediately removed from all Borrowing
Base-related calculations contained herein. Any such property removed from
Borrowing Base-related calculations pursuant to this clause (b) shall
immediately cease to be a “Unencumbered Pool Property” hereunder, in which case
Schedule 5.27 attached hereto shall be deemed to have been immediately amended
to remove such Real Estate Asset from the list of Unencumbered Pool Properties.
(c) The Obligors may voluntarily remove any Unencumbered Pool Property from
qualification as such if, and to the extent that, the Obligors shall,
immediately following such removal, be in compliance with all of the covenants
contained in Sections 9 and 10 of this Agreement on a pro forma basis after
giving effect to removal of such asset(s), and with all Borrowing Base-related
limitations on Outstanding Amounts set forth in this Agreement. (d) Upon removal
of an Unencumbered Pool Property pursuant to clauses (b) or (c) above, (i)
Schedule 5.27 shall be immediately amended to remove such Real Estate Asset from
the list of Unencumbered Pool Properties; and (ii) the Issuer shall concurrently
deliver to the holders of the Notes a written notice of any such voluntary
removal or other event or circumstance that results in a Real Estate Asset
previously qualifying as an Unencumbered Pool Property ceasing to qualify as
such (provided, that such notification shall be accompanied by an updated
Compliance Certificate with calculations showing the effect of such removal on
the financial covenants contained herein and on any Borrowing Base-related
restrictions on the Outstanding Amounts hereunder). Section 10.18. Property
Management Agreements Regarding Unencumbered Pool Properties. The Obligors shall
ensure that no Unencumbered Property Owner shall, following the date on which
any Real Estate Asset is first included as an Unencumbered Pool Property, enter
into any property management agreement, or agree to pay any Person any fees or
compensation in connection with the management of all or any portion of such
Unencumbered Pool Property, except with an Approved Manager. With respect to
each Unencumbered Pool Property subject to a property management agreement, the
Issuer (or the applicable Unencumbered Property Owner with respect to such
Unencumbered Pool Property) shall (i) promptly perform and observe in a
commercially reasonable manner all of the covenants required to be performed and
observed by it under such property management agreement and do all things
necessary (to the extent commercially reasonable) to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly deliver to the holders
of the Notes a copy of any notice of default or other material notice under such
property management agreement received



--------------------------------------------------------------------------------



 
[ex101201608notesoffering053.jpg]
47 by the Issuer (or the applicable Unencumbered Property Owner with respect to
such Unencumbered Pool Property) from the Approved Manager party thereto
(including any notice that the Approved Manager intends to terminate such
property management agreement or that the Approved Manager otherwise intends to
discontinue its management of such Unencumbered Pool Property); and (iii)
promptly enforce in a commercially reasonable manner the performance and
observance of all of the covenants required to be performed and observed by such
Approved Manager under such property management agreement. Section 10.19.
Terrorism Sanctions Regulations. The Obligors will not and will not permit any
Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any holder to sanctions under CISADA or any similar law or regulation
with respect to Iran or any other country that is subject to U.S. Economic
Sanctions. SECTION 11. EVENTS OF DEFAULT. An “Event of Default” shall exist if
any of the following conditions or events shall occur and be continuing: (a)
Failure to Make Payments When Due. The Issuer defaults in the payment of (i) any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise or (ii) any interest on any Note for more than five (5)
Business Days after the same becomes due; or (b) Default in Other Agreements.
(i) Failure of an Obligor or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of (x) Recourse Indebtedness (other than Indebtedness referred to in
Section 10.1(a)) or (y) Non-Recourse Indebtedness in an aggregate principal
amount of $10,000,000 or more, in each case beyond the grace or cure period, if
any, provided therefor; or (ii) breach or default by an Obligor with respect to
any other term of (1) one (1) or more items of Indebtedness in the aggregate
principal amounts referred to in clauses (i)(x) or (i)(y) above, or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace or cure period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or subject to a compulsory repurchase or redeemable) prior to its



--------------------------------------------------------------------------------



 
[ex101201608notesoffering054.jpg]
48 stated maturity or the stated maturity of any underlying obligation, as the
case may be; or (c) Breach of Certain Covenants. Failure of the Obligors or any
Unencumbered Property Owner, as applicable, to perform or comply with any term
or condition contained in Section 9.1, Section 9.2(a), Section 9.5, Section 9.9,
Section 9.12 (to the extent such failure would permit the ground lessor under
the applicable Eligible Ground Lease to terminate such Eligible Ground Lease),
Section 9.13, Section 9.15 or Section 10; or (d) Breach of Representations, Etc.
Any representation, warranty, certification or other statement made or deemed
made by an Obligor or any Subsidiary Guarantor in any Financing Agreement or in
any statement or certificate at any time given by an Obligor or any Subsidiary
Guarantor or any of their Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or (e) Other Defaults Under Financing Agreements.
Any Obligor or Subsidiary Guarantor shall default in the performance of or
compliance with any term contained herein or any of the other Financing
Agreement, other than any such term referred to in any other Section of this
Section 11.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of the Issuer
becoming aware of such default, or (ii) receipt by the Issuer of notice from any
holder of a Note that is an Institutional Investor of such default; provided,
however, if such default is not capable of being cured within such thirty (30)
day period, such period shall be extended for a reasonable period of time (not
to exceed thirty (30) additional days), so long as such Obligor or Subsidiary
Guarantor has commenced and is diligently pursuing such cure within such initial
thirty (30) day period; or (f) Involuntary Bankruptcy; Appointment of Receiver,
Etc. (i) A court of competent jurisdiction shall enter a decree or order for
relief in respect of an Obligor or any of its Subsidiaries in an involuntary
case under the Bankruptcy Code or Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against an Obligor or any of its Subsidiaries under the
Bankruptcy Code or other Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over an Obligor or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of an Obligor or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of an Obligor or any of its Subsidiaries, and any such event described
in this



--------------------------------------------------------------------------------



 
[ex101201608notesoffering055.jpg]
49 clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or (g) Voluntary Bankruptcy; Appointment of Receiver, Etc.
(i) Any Obligor or any of its Subsidiaries shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or other Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or an Obligor
or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) an Obligor or any of its Subsidiaries shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the board of directors (or similar governing body)
of an Obligor or any of its Subsidiaries or any committee thereof shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 11.1(f); or (h) Judgments and Attachments. (i)
Any one or more money judgments, writs or warrants of attachment or similar
process against all or any material portion of any property of an Obligor, any
Subsidiary Guarantor or an Unencumbered Property Owner or involving an aggregate
amount at any time in excess of $2,000,000 (to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against an Obligor or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days;
or (ii) any non-monetary judgment or order shall be rendered against an Obligor
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect, and shall remain undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days; or (i) Dissolution. Any order, judgment or
decree shall be entered against an Obligor or any of its Subsidiaries decreeing
the dissolution or split up of such Obligor or such Subsidiary and such order
shall remain undischarged or unstayed for a period in excess of thirty (30)
days; or (j) Pension Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of an Obligor, any of
their Subsidiaries or any of their respective ERISA Affiliates in excess of
$2,000,000 during the term hereof and which is not paid by the applicable due
date; or (k) Change of Control. A Change of Control shall occur; or (l)
Invalidity of Financing Agreements and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Financing
Agreement ceases to be in full force and effect (other than by reason of the



--------------------------------------------------------------------------------



 
[ex101201608notesoffering056.jpg]
50 satisfaction in full of the Obligations (other than contingent and
indemnified obligations not then due and owing) in accordance with the terms
hereof) or shall be declared null and void, or (ii) an Obligor or any Subsidiary
Guarantor shall contest the validity or enforceability of any Financing
Agreement in writing or deny in writing that it has any further liability; or
(m) Failure to Maintain REIT Status. The Parent Guarantor shall, for any reason,
lose or fail to maintain its status as a REIT or the Issuer shall, for any
reason, lose or fail to maintain its status as any of the following: a REIT, a
partnership or other disregarded entity (in each case, for federal income tax
purposes); or (n) Management Agreement. There occurs a monetary or material
default under a management agreement with respect to an Unencumbered Pool
Property (which material default shall include any default which would permit
the manager under any such management agreement to terminate such management
agreement or would otherwise result in a material increase of the obligations of
the Unencumbered Property Owner that is a party to such management agreement)
and such default is not remedied prior to the date which is the earlier of (i)
thirty (30) days from the occurrence of the event or condition which caused, led
to, or resulted in such default, and (ii) the last day of any cure period
provided in such management agreement for such default. SECTION 12. REMEDIES ON
DEFAULT, ETC. Section 12.1. Acceleration. (a) If an Event of Default with
respect to either Obligor described in Section 11(f) or (g) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable. (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Issuer, declare all the Notes then outstanding to be immediately due and
payable. (c) If any Event of Default described in Section 11(a)(i) or 11(a)(ii)
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Issuer, declare all the Notes held by it or
them to be immediately due and payable. Upon any Notes becoming due and payable
under this Section 12.1, whether automatically or by declaration, such Notes
will forthwith mature and the entire unpaid principal amount of such Notes, plus
(x) all accrued and unpaid interest thereon (including, but not limited to,
interest accrued thereon at the Default Rate) and (y) the Make-Whole Amount
determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering057.jpg]
51 further notice, all of which are hereby waived. Each Obligor acknowledges,
and the parties hereto agree, that each holder of a Note has the right to
maintain its investment in the Notes free from repayment by the Obligors (except
as herein specifically provided for) and that the provision for payment of a
Make-Whole Amount by the Obligors in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances. Section
12.2. Other Remedies. If any Default or Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or other Financing Agreement, if applicable, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise. Section 12.3.
Rescission. At any time after any Notes have been declared due and payable
pursuant to Section 12.1(b) or (c), the Required Holders, by written notice to
the Issuer, may rescind and annul any such declaration and its consequences if
(a) the Obligors have paid all overdue interest on the Notes, all principal of
and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Obligors nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon. Section 12.4. No
Waivers or Election of Remedies, Expenses, Etc. No course of dealing and no
delay on the part of any holder of any Note in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies. No right, power or remedy conferred by any Financing
Agreement (including by any Note) upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. Without limiting
the obligations of the Issuer under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. SECTION 13. REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES. Section 13.1. Registration of Notes. The Issuer shall
keep at its principal executive office a register for the registration and
registration of transfers of Notes. The name and address



--------------------------------------------------------------------------------



 
[ex101201608notesoffering058.jpg]
52 of each holder of one or more Notes, each transfer thereof and the name and
address of each transferee of one or more Notes shall be registered in such
register. If any holder of one or more Notes is a nominee, then (a) the name and
address of the beneficial owner of such Note or Notes shall also be registered
in such register as an owner and holder thereof and (b) at any such beneficial
owner’s option, either such beneficial owner or its nominee may execute any
amendment, waiver or consent pursuant to this Agreement. Prior to due
presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Issuer shall not be affected by any
notice or knowledge to the contrary. The Issuer shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes. Section 13.2. Transfer and Exchange of Notes. Upon surrender of any
Note to the Issuer at the address and to the attention of the designated officer
(all as specified in Section 18(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten (10) Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1(a), Exhibit 1(b) or Exhibit 1(c), as applicable. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Issuer may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2. Section 13.3. Replacement of
Notes. Upon receipt by the Issuer at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it (provided that if the
holder of such Note is, or is a nominee for, an original Purchaser or another
holder of a Note with a minimum net worth of at least $50,000,000 or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (b) in the case of mutilation, upon surrender and
cancellation thereof,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering059.jpg]
53 within ten (10) Business Days thereafter, the Issuer at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 14. PAYMENTS ON NOTES. Section 14.1. Place of Payment. Subject to
Section 14.2, payments of principal, Make- Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of U.S. Bank, National Association, 461 Fifth Avenue, New York,
New York 10017 in such jurisdiction. The Issuer may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction. Section 14.2. Home Office Payment. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make- Whole Amount, if any, interest
and all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its principal executive office or at the
place of payment most recently designated by the Issuer pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes pursuant to Section 13.2. The Issuer will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2. SECTION 15. EXPENSES, ETC. Section 15.1. Transaction
Expenses. Whether or not the transactions contemplated hereby are consummated,
the Issuer will pay all costs and expenses (including reasonable attorneys’ fees
of a special counsel and, if reasonably required by the Required Holders, local
or other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of the Financing Agreements (including the
Notes) (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under the Financing Agreements (including the Notes) or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with the Financing



--------------------------------------------------------------------------------



 
[ex101201608notesoffering060.jpg]
54 Agreements (including the Notes), or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of an Obligor or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Subsidiary Guarantee and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 per series. The Obligors will pay, and will save each Purchaser and each
other holder of a Note harmless from, (i) all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes) and (ii) any and all wire transfer fees that any bank deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note. Section 15.2. Survival. The
obligations of the Obligors under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
the Financing Agreements (including the Notes) or any Subsidiary Guarantee, and
the termination of the Financing Agreements or any Subsidiary Guarantee. SECTION
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of either Obligor pursuant to this
Agreement shall be deemed representations and warranties of such Obligor under
this Agreement. Subject to the preceding sentence, this Agreement, the Notes and
any Subsidiary Guarantee embody the entire agreement and understanding between
each Purchaser and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof. SECTION 17. AMENDMENT AND
WAIVER. Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Obligors
and the Required Holders, except that: (a) no amendment or waiver of any of
Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing; (b) no amendment or waiver may, without the written
consent of each Purchaser and the holder of each Note at the time outstanding,
(i) subject to Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering061.jpg]
55 payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2 and
Section 17.1(c)), 11(a), 12, 17 or 20; and (c) Section 8.5 may be amended or
waived to permit offers to purchase made by the Issuer or an Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions only with the written consent of the Issuer and the Super-Majority
Holders. Section 17.2. Solicitation of Holders of Notes. (a) Solicitation. The
Obligors will provide each holder of a Note with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes or any Subsidiary Guarantee. The Obligors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 17 or any Subsidiary Guarantee to each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes. (b) Payment. The
Obligors will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guarantee or of any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment. (c)
Consent in Contemplation of Transfer. Any consent given pursuant to this Section
17 or any Subsidiary Guarantee by a holder of a Note that has transferred or has
agreed to transfer its Note to either Obligor, any Subsidiary or any Affiliate
of either Obligor (either pursuant to a waiver under Section 17.1(c) or
subsequent to Section 8.5 having been amended pursuant to Section 17.1(c)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder. Section 17.3. Binding Effect,
Etc. Any amendment or waiver consented to as provided in this Section 17 or any
Subsidiary Guarantee applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Obligors without
regard to whether such Note has been marked to indicate such amendment or
waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering062.jpg]
56 Event of Default not expressly amended or waived or impair any right
consequent thereon. No course of dealing between the Obligors and the holder of
any Note nor any delay in exercising any rights hereunder or under any Note or
Subsidiary Guarantee shall operate as a waiver of any rights of any holder of
such Note. Section 17.4. Notes Held by Obligors, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guarantee or the Notes, or have directed the taking of any action provided
herein or in any Subsidiary Guarantee or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by either
Obligor or any of its Affiliates shall be deemed not to be outstanding. SECTION
18. NOTICES. All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by an internationally recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by an internationally
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent: (i) if to any Purchaser or its nominee, to such Purchaser or
nominee at the address specified for such communications in Schedule A, or at
such other address as such Purchaser or nominee shall have specified to the
Issuer in writing; (ii) if to any other holder of any Note, to such holder at
such address as such other holder shall have specified to the Issuer in writing;
or (iii) if to the Issuer, to the Issuer at 309 N. Water Street, Suite 500,
Milwaukee, WI 53202, to the attention of Jeff N. Theiler, with a copy to the
attention of Brad D. Page, or at such other address as the Issuer shall have
specified to the holder of each Note in writing; or (iv) if to the Parent
Guarantor, in care of the Issuer at the address of the Issuer set forth in
subclause (iii) above to the attention of Jeff N. Theiler, or at such other
address as the Parent Guarantor shall have specified to the holder of each Note
in writing. Notices under this Section 18 will be deemed given only when
actually received. SECTION 19. REPRODUCTION OF DOCUMENTS. This Agreement and all
documents relating thereto, including, without limitation, (a) consents, waivers
and modifications that may hereafter be executed, (b) documents received by any
Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be



--------------------------------------------------------------------------------



 
[ex101201608notesoffering063.jpg]
57 reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. Each Obligor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit either
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. SECTION 20. CONFIDENTIAL
INFORMATION. For the purposes of this Section 20, “Confidential Information”
means information delivered to any Purchaser by or on behalf of either Obligor
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of such Obligor or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by either Obligor
or any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 9.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Issuer (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guarantee. Each
holder of a Note, by its acceptance of a Note, will



--------------------------------------------------------------------------------



 
[ex101201608notesoffering064.jpg]
58 be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement. On reasonable
request by either Obligor in connection with the delivery to any holder of a
Note of information required to be delivered to such holder under this Agreement
or requested by such holder (other than a holder that is a party to this
Agreement or its nominee), such holder will enter into an agreement with such
Obligor embodying this Section 20. In the event that as a condition to receiving
access to information relating to the Obligors or their Subsidiaries in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement, any Purchaser or holder of a Note is required to agree to a
confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this Section
20, this Section 20 shall not be amended thereby and, as between such Purchaser
or such holder and the Obligors, this Section 20 shall supersede any such other
confidentiality undertaking. SECTION 21. SUBSTITUTION OF PURCHASER. Each
Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Obligors, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Obligors of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement. SECTION 22. PARENT GUARANTEE. Section 22.1. Guarantee. The Parent
Guarantor hereby absolutely, unconditionally and irrevocably guarantees (the
“Parent Guarantee”), as a primary obligor and not merely as a surety, to each
holder and its successors and permitted assigns (a) the full and punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
the principal of and Make- Whole Amount and interest on (including, without
limitation, interest, whether or not an allowable claim, accruing after the date
of filing of any petition in bankruptcy, or the commencement of any bankruptcy,
insolvency or similar proceeding relating to the Issuer) the Notes and all other
amounts owed or to be owing by the Issuer which becomes due under the terms and
provisions of the Financing Agreements, now or hereafter existing under the
Financing Agreements whether for principal, Make-Whole Amount, interest
(including, without limitation, interest, whether or not an allowable claim,
accruing after the date of filing of any petition in



--------------------------------------------------------------------------------



 
[ex101201608notesoffering065.jpg]
59 bankruptcy, or the commencement of any bankruptcy, insolvency or similar
proceeding relating to the Issuer), (b) the full and prompt performance and
observance by the Issuer of each and all of the obligations, covenants and
agreements required to be performed or owed by the Issuer under the terms of the
Notes and this Agreement and (c) the full and prompt payment, upon demand by any
holder of all costs and expenses, legal or otherwise (including reasonable
attorneys’ fees) and such expenses, if any, as shall have been expended or
incurred in the protection or enforcement of any right or privilege under the
Notes or this Agreement or in the protection or enforcement of any rights,
privileges or liabilities under the Parent Guarantee or in any consultation or
action in connection therewith or herewith and in each and every case
irrespective of the validity, regularity, or enforcement of any of the Notes or
this Agreement or any of the terms thereof or of any other like circumstance or
circumstances (all such obligations being the “Guaranteed Obligations”), and
agrees to pay any and all reasonable fees and expenses incurred by each holder
in enforcing the Parent Guarantee. Notwithstanding any stay, injunction or other
prohibition preventing such action against the Issuer, if for any reason
whatsoever the Issuer shall fail or be unable to duly, punctually and fully (in
the case of the payment of Guaranteed Obligations) pay such amounts as and when
the same shall become due and (in the case of the payment of Guaranteed
Obligations) payable, whether or not such failure or inability shall constitute
an “Event of Default”, the Parent Guarantor will forthwith (in the case of the
payment of Guaranteed Obligations) pay or cause to be paid such amounts to the
holders, in lawful money of the United States of America, at the place specified
in Section 14, or pay such Guaranteed Obligations or cause such Guaranteed
Obligations to be paid, (in the case of the payment of Guaranteed Obligations)
together with interest (in the amounts and to the extent required under such
Notes) on any amount due and owing. Section 22.2. Parent Guarantor’s Obligations
Unconditional. (a) The Parent Guarantee shall constitute a Guarantee of payment
and not of collection, and the Parent Guarantor specifically agrees that it
shall not be necessary, and that the Parent Guarantor shall not be entitled to
require, before or as a condition of enforcing the liability of the Parent
Guarantor under the Parent Guarantee or requiring payment or performance of the
Guaranteed Obligations by the Parent Guarantor hereunder, or at any time
thereafter, that any holder: (a) file suit or proceed to obtain or assert a
claim for personal judgment against the Issuer or any other Person that may be
liable for or with respect to any Guaranteed Obligation; (b) make any other
effort to obtain payment or performance of any Guaranteed Obligation from the
Issuer or any other Person that may be liable for or with respect to such
Guaranteed Obligation, except for the making of the demands, when appropriate,
described in Section 22.1; (c) foreclose against, or seek to realize upon
security now or hereafter existing for such Guaranteed Obligations; (d) except
to the extent set forth in Section 22.1, exercise or assert any other right or
remedy to which such holder is or may be entitled in connection with any
Guaranteed Obligation or any security or other guaranty therefor; or (e) assert
or file any claim against the assets of the Issuer or any other Person liable
for any Guaranteed Obligation. The Parent Guarantor agrees that the Parent



--------------------------------------------------------------------------------



 
[ex101201608notesoffering066.jpg]
60 Guarantee shall be continuing, and that the Guaranteed Obligations will be
paid and performed in accordance with their terms and the terms of the Parent
Guarantee, and are the primary, absolute and unconditional obligations of the
Parent Guarantor, irrespective of the value, genuineness, validity, legality,
regularity or enforceability or lack thereof of any part of the Guaranteed
Obligations or any agreement or instrument relating to the Guaranteed
Obligations or the Parent Guarantee, or the existence of any indemnities with
respect to the existence of any other guarantee of or security for any of the
Guaranteed Obligations, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), it
being the intent of this Section 22.2 that the obligations of the Parent
Guarantor hereunder shall be irrevocable, primary, absolute and unconditional
under any and all circumstances (other than the full and indefeasible due
payment and performance of the Guaranteed Obligations). (b) The Parent Guarantor
hereby expressly waives notice of acceptance of and reliance upon the guaranty
in the Parent Guarantee, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 22.1) whatsoever, any requirement that the holders exhaust any right,
power or remedy or proceed against the Issuer or against any other Person under
any other guarantee of, or security for, or any other agreement, regarding any
of the Guaranteed Obligations. The Parent Guarantor further agrees that, subject
solely to the requirement of making demands under Section 22.1, the occurrence
of any event or other circumstance that might otherwise vary the risk of the
Issuer or the Parent Guarantor or constitute a defense (legal or equitable)
available to, or a discharge of, or a counterclaim or right of set-off by, the
Issuer or the Parent Guarantor (other than the full and indefeasible due payment
and performance of the Guaranteed Obligations), shall not affect the liability
of the Parent Guarantor hereunder. (c) The obligations of the Parent Guarantor
under the Parent Guarantee are not subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment or defense
based upon any claim the Parent Guarantor or any other Person may have against
the Issuer, any holder or any other Person, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, any circumstances or condition whatsoever (whether or not the
Parent Guarantor or the Issuer shall have any knowledge or notice thereof),
including: i. any renewal, extension, modification, increase, decrease,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
any instrument executed in connection therewith, or any contract or
understanding



--------------------------------------------------------------------------------



 
[ex101201608notesoffering067.jpg]
61 with the Issuer, the holders, or any of them, or any other Person, pertaining
to the Guaranteed Obligations; ii. any adjustment, indulgence, forbearance or
compromise that might be granted or given by any holder to the Issuer or any
other Person liable on the Guaranteed Obligations, or the failure of any holder
to assert any claim or demand or to exercise any right or remedy against the
Issuer or any other Person under the provisions of the Financing Agreements or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Financing Agreements, any
guarantee or any other agreement; iii. the insolvency, bankruptcy arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Issuer or any other Person at any time liable for the payment of all or
part of the Guaranteed Obligations; or any dissolution of the Issuer or any
other such Person, or any change, restructuring or termination of the structure
or existence of the Issuer or any other such Person, or any sale, lease or
transfer of any or all of the assets of the Issuer or any other such Person, or
any change in the shareholders, partners, or members of the Issuer or any other
such Person; or any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations; iv. the invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including the fact that the Guaranteed Obligations,
or any part thereof, exceed the amount permitted by law, the act of creating the
Guaranteed Obligations or any part is ultra vires, the officers or
representatives executing the documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, the Guaranteed Obligations
violate applicable usury laws, the Issuer or any other Person has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from the
Issuer or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic; v. any full or partial release of the liability of the
Issuer on the Guaranteed Obligations or any part thereof, of any co-guarantors,
or of any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the



--------------------------------------------------------------------------------



 
[ex101201608notesoffering068.jpg]
62 Guaranteed Obligations or any part thereof, it being recognized, acknowledged
and agreed by the Parent Guarantor that the Parent Guarantor may be required to
pay the Guaranteed Obligations in full without assistance or support of any
other Person, and the Parent Guarantor has not been induced to enter into the
Parent Guarantee on the basis of a contemplation, belief, understanding or
agreement that any parties other than the Issuer will be liable to perform the
Guaranteed Obligations, or that the holders will look to other parties to
perform the Guaranteed Obligations; vi. the taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations; vii. any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including negligent,
unreasonable or unjustifiable impairment) of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations; viii. the failure of
any holder or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of such collateral, property or security; ix. the fact that any
collateral, security, security interest or lien contemplated or intended to be
given, created or granted as security for the repayment of the Guaranteed
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by the Parent Guarantor that the Parent Guarantor is not
entering into the Parent Guarantee in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectability or value of any of the
collateral; x. any payment by the Issuer to any holder being held to constitute
a preference under any bankruptcy law or fraudulent conveyance law, or for any
reason any holder being required to refund such payment or pay such amount to
the Issuer or someone else; xi. any other action taken or omitted to be taken
with respect to the Guaranteed Obligations, or the security and collateral
therefor, whether or not such action or omission prejudices the Parent Guarantor
or increases the likelihood that the Parent Guarantor will be required to pay
the Guaranteed Obligations pursuant to the terms hereof, it being the
unambiguous and unequivocal intention of the Parent Guarantor that it shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action or omission whatsoever, whether or not
contemplated, and whether or not otherwise or particularly described herein,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering069.jpg]
63 except for the full and final payment and satisfaction of the Guaranteed
Obligations in cash; xii. the fact that all or any of the Guaranteed Obligations
cease to exist by operation of law, including by way of a discharge, limitation
or tolling thereof under applicable bankruptcy laws; xiii. any default, failure
or delay, willful or otherwise, in the performance by the Issuer, the Parent
Guarantor or any other Person of any obligations of any kind or character
whatsoever under the Financing Agreements or any other agreement; xiv. any
merger or consolidation of the Issuer or the Parent Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Issuer, the Parent Guarantor or any
other Person to any other Person, any change in the ownership of any shares or
partnership interests of the Issuer, the Parent Guarantor or any other Person,
or any change in the relationship between the Issuer and the Parent Guarantor or
any termination of any such relationship; xv. in respect of the Issuer, the
Parent Guarantor or any other Person, any change of circumstances, whether or
not foreseen or foreseeable, whether or not imputable to the Issuer, the Parent
Guarantor or any other Person, or other impossibility of performance through
fire, explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotion, acts of God or the public enemy,
delays or failure of suppliers or carriers, inability to obtain materials,
action of any federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of the Issuer, the Parent Guarantor or any other Person and
whether or not of the kind hereinbefore specified; or xvi. any other occurrence,
circumstance, or event whatsoever, whether similar or dissimilar to the
foregoing, whether foreseen or unforeseen, and any other circumstance which
might otherwise constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which might otherwise limit recourse
against the Parent Guarantor (other than the full and indefeasible due payment
and performance of the Guaranteed Obligations); provided that the specific
enumeration of the above-mentioned acts, failures or omissions shall not be
deemed to exclude any other acts, failures or omissions, though not specifically
mentioned above, it being the purpose and intent of the Parent Guarantee that
the obligations of the Parent Guarantor shall be absolute and unconditional and
shall not be discharged, impaired or varied except by the payment and
performance of all obligations of the Issuer under the Financing Agreements in
accordance with their respective terms as each may be amended or modified from
time to time. Without limiting the foregoing, it is understood that repeated and
successive



--------------------------------------------------------------------------------



 
[ex101201608notesoffering070.jpg]
64 demands may be made and recoveries may be had hereunder as and when, from
time to time, the Issuer or the Parent Guarantor shall default under or in
respect of the terms of the Financing Agreements and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Issuer or the Parent Guarantor under the Financing Agreements (including this
Parent Guarantee), the Parent Guarantee shall remain in full force and effect
and shall apply to each and every subsequent default. All waivers herein
contained shall be without prejudice to the holders at their respective options
to proceed against the Issuer, the Parent Guarantor or other Person, whether by
separate action or by joinder. (d) The Parent Guarantor hereby consents and
agrees that any holder or holders from time to time, with or without any further
notice to or assent from the Parent Guarantor may, without in any manner
affecting the liability of the Parent Guarantor under the Parent Guarantee, and
upon such terms and conditions as any such holder or holders may deem advisable:
i. extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Issuer or the Parent
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Issuer under the Financing Agreements, or waive
any Default or Event of Default with respect thereto, or waive, modify, amend or
change any provision of any other agreement or waive the Parent Guarantee; or
ii. sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Issuer, the Parent
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Issuer under the Financing Agreements; or iii.
settle, adjust or compromise any claim of the Issuer or the Parent Guarantor
against any other Person secondarily or otherwise liable for any debt, liability
or obligation of the Issuer under the Financing Agreements. The Parent Guarantor
hereby ratifies and confirms any such extension, renewal, change, sale, release,
waiver, surrender, exchange, modification, amendment, impairment, substitution,
settlement, adjustment or compromise and that the same shall be binding upon it,
and hereby waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that the Parent Guarantor shall at all times be bound by the
Parent Guarantee and remain liable hereunder. (e) All rights of any holder may
be transferred or assigned at any time in accordance with this Agreement and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note in accordance with the terms of this
Agreement without the consent of or notice to the Parent Guarantor.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering071.jpg]
65 (f) No holder shall be under any obligation: (i) to marshal any assets in
favor of the Parent Guarantor or in payment of any or all of the liabilities of
the Issuer or the Parent Guarantor under or in respect of the Notes or the
obligations of the Issuer and the Parent Guarantor under the Financing
Agreements or (ii) to pursue any other remedy that the Parent Guarantor may or
may not be able to pursue itself and that may lighten the Parent Guarantor’s
burden, any right to which the Parent Guarantor hereby expressly waives. Section
22.3. Full Recourse Obligations. The obligations of the Parent Guarantor set
forth in this Section 22 constitute the full recourse obligations of the Parent
Guarantor enforceable against it to the full extent of all its assets and
properties. Section 22.4. Waiver. The Parent Guarantor unconditionally waives,
to the extent permitted by applicable law: (a) notice of any of the matters
referred to in Section 22.2; (b) notice to the Parent Guarantor of the
incurrence of any of the Guaranteed Obligations, notice to the Parent Guarantor
of any breach or default by the Issuer or the Parent Guarantor with respect to
any of the Guaranteed Obligations or any other notice that may be required, by
statute, rule of law or otherwise, to preserve any rights of any holder against
the Parent Guarantor; (c) presentment to the Issuer or the Parent Guarantor or
of payment from the Issuer or the Parent Guarantor with respect to any Note or
other Guaranteed Obligation or protest for nonpayment or dishonor; (d) any right
to the enforcement, assertion, exercise or exhaustion by any holder of any
right, power, privilege or remedy conferred in any Note, the other Financing
Agreements or otherwise; (e) any requirement of diligence on the part of any
holder; (f) any requirement to mitigate the damages resulting from any default
under the Notes or the other Financing Agreements; (g) any notice of any sale,
transfer or other disposition of any right, title to or interest in any Note or
other Guaranteed Obligation by any holder, assignee or participant thereof, or
in the other Financing Agreements; (h) any release of the Parent Guarantor from
its obligations hereunder resulting from any loss by it of its rights of
subrogation hereunder; and (i) any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge, release or defense of a
guarantor or surety or which might otherwise limit recourse against the Parent
Guarantor.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering072.jpg]
66 Section 22.5. Waiver of Subrogation. Notwithstanding any payment or payments
made by the Parent Guarantor hereunder, or any application by any holder of any
security or of any credits or claims, the Parent Guarantor will not exercise any
rights of any holder or of the Parent Guarantor against the Issuer to recover
the amount of any payment made by the Parent Guarantor to any holder hereunder
by way of any claim, remedy or subrogation, reimbursement, exoneration,
contribution, indemnity, participation or otherwise arising by contract, by
statute, under common law or otherwise, and the Parent Guarantor shall not
exercise any right of recourse to or any claim against assets or property of the
Issuer, in each case unless and until the Guaranteed Obligations have been paid
in full. Until such time (but not thereafter), the Parent Guarantor hereby
expressly waives any right to exercise any claim, right or remedy which the
Parent Guarantor may now have or hereafter acquire against the Issuer or any
other Person that arises under the Notes, the other Financing Agreements or from
the performance by the Parent Guarantor of the Guaranty hereunder including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any holder
against the Issuer or the Parent Guarantor, or any security that any holder now
has or hereafter acquires, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise. If any amount
shall be paid to the Parent Guarantor by the Issuer after payment in full of the
Guaranteed Obligations, and all or any portion of the Guaranteed Obligations
shall thereafter be reinstated in whole or in part and any holder is required to
repay any sums received by any of them in payment of the Guaranteed Obligations,
the Parent Guarantee shall be automatically reinstated and such amount shall be
held in trust for the benefit of the holders and shall forthwith be paid to the
holders to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured. The provisions of this Section 22.5 shall survive the
termination of the Parent Guarantee, and any satisfaction and discharge of the
Issuer by virtue of any payment, court order or any federal, state or provincial
law. Section 22.6. Subordination. If the Parent Guarantor becomes the holder of
any indebtedness payable by the Issuer, the Parent Guarantor hereby subordinates
all indebtedness owing to it from the Issuer to all indebtedness of the Issuer
to the holders, and agrees that, during the continuance of any Event of Default,
it shall not accept any payment on the same until payment in full of the
Guaranteed Obligations and shall in no circumstance whatsoever attempt to
set-off or reduce any obligations hereunder because of such indebtedness. If any
amount shall nevertheless be paid in violation of the foregoing to the Parent
Guarantor by the Issuer prior to payment in full of the Guaranteed Obligations,
such amount shall be held in trust for the benefit of the holders and shall
forthwith be paid to the holders to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, provided further, and notwithstanding
this Section 22.6 to the contrary, and for the avoidance of doubt, amounts paid
to and accepted by the Parent Guarantor on indebtedness payable by the Issuer to
the Parent Guarantor during the non-existence of an Event of Default are
permitted and may be retained by the Parent Guarantor. Section 22.7. Effect of
Bankruptcy Proceedings, Etc. (a) If after receipt of any payment of, or proceeds
of any security applied (or intended to be applied) to the payment of all or any
part of, the Guaranteed Obligations, any holder is for any reason compelled to
surrender or voluntarily surrenders (under circumstances in which it believes it
could reasonably be expected to be so compelled if it did not voluntarily
surrender), such payment or proceeds to any



--------------------------------------------------------------------------------



 
[ex101201608notesoffering073.jpg]
67 Person (i) because such payment or application of proceeds is or may be
avoided, invalidated, declared fraudulent, set aside, determined to be void or
voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any holder with any such claimant (including the Issuer), then
the Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and the Parent Guarantee shall continue in full force
as if such payment or proceeds had not been received, notwithstanding any
revocation thereof or the cancellation of any Note or any other instrument
evidencing any Guaranteed Obligations or otherwise, and the Parent Guarantor
shall be liable to pay the holders, and hereby does indemnify the holders and
hold them harmless for, the amount of such payment or proceeds so surrendered
and all expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by any holder in defense of any claim made
against any of them that any payment or proceeds received by any holder in
respect of all or part of the Guaranteed Obligations must be surrendered. The
provisions of this Section 22.7(a) shall survive the termination of the Parent
Guarantee, and any satisfaction and discharge of the Issuer by virtue of any
payment, court order or any federal or state law. (b) If an event permitting the
acceleration of the maturity of any of the Guaranteed Obligations shall at any
time have occurred and be continuing, and such acceleration shall at such time
be prevented by reason of the pendency against the Issuer or any other Person of
any case or proceeding contemplated by Section 22.7(a) hereof, then, for the
purpose of defining the obligation of the Parent Guarantor under the Parent
Guarantee, the maturity of the principal amount of the Guaranteed Obligations
shall be deemed to have been accelerated with the same effect as if an
acceleration had occurred in accordance with the terms of such Guaranteed
Obligations, and the Parent Guarantor shall forthwith pay such principal amount,
all accrued and unpaid interest thereon, and all other Guaranteed Obligations,
due or that would have become due but for such case or proceeding, without
further notice or demand. Section 22.8. Term of Guarantee. This guarantee and
all guarantees, covenants and agreements of the Parent Guarantor contained
herein shall continue in full force and effect and shall not be discharged until
such time as all of the principal of and interest on the Notes, the other
Guaranteed Obligations and other independent payment obligations of the Parent
Guarantor under this guarantee shall be indefeasibly paid in cash and performed
in full. SECTION 23. MISCELLANEOUS. Section 23.1. Successors and Assigns. All
covenants and other agreements contained in this Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not. Section 23.2. Accounting Terms. All
accounting terms used herein which are not expressly defined in this Agreement
have the meanings respectively given to them in accordance with GAAP. Except as
otherwise specifically provided herein, (i) all computations made



--------------------------------------------------------------------------------



 
[ex101201608notesoffering074.jpg]
68 pursuant to this Agreement shall be made in accordance with GAAP, and (ii)
all financial statements shall be prepared in accordance with GAAP. For purposes
of determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Issuer to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made. Section 23.3. Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction. Section 23.4. Construction, Etc. Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person. Section 23.5. Counterparts. This
Agreement may be executed in any number of counterparts, each of which shall be
an original but all of which together shall constitute one instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto. Section 23.6. Governing
Law. This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State. Section
23.7. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Obligor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by Applicable Law, each Obligor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. (b) Each Obligor consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 23.7(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage



--------------------------------------------------------------------------------



 
[ex101201608notesoffering075.jpg]
69 prepaid, return receipt requested, to it at its address specified in Section
18 or at such other address of which such holder shall then have been notified
pursuant to said Section. The Issuer agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service. (c) Nothing in this
Section 23.7 shall affect the right of any holder of a Note to serve process in
any manner permitted by law, or limit any right that the holders of any of the
Notes may have to bring proceedings against the Issuer in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction. (d) THE PARTIES HERETO HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT,
THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH. *
* * * *



--------------------------------------------------------------------------------



 
[ex101201608notesoffering076.jpg]
70 If you are in agreement with the foregoing, please sign the form of agreement
on a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Obligors. Very
truly yours, PHYSICIANS REALTY L.P., a Delaware limited partnership By:
Physicians Realty Trust, as General Partner By /s/ John T. Thomas Name: John T.
Thomas Title: President and Chief Executive Officer PHYSICIANS REALTY TRUST, a
Maryland real estate investment trust By /s/ John T. Thomas Name: John T. Thomas
Title: President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[ex101201608notesoffering077.jpg]
71 This Agreement is hereby accepted and agreed to as of the date hereof.
AMERICAN GENERAL LIFE INSURANCE COMPANY THE UNITED STATES LIFE INSURANCE COMPANY
IN THE CITY OF NEW YORK THE VARIABLE ANNUITY LIFE INSURANCE COMPANY AMERICAN
HOME ASSURANCE COMPANY LEXINGTON INSURANCE COMPANY NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA By: AIG Asset Management (U.S.) LLC, Investment
Adviser By: /s/ G. Griffin Behncke Name: G. Griffin Behncke Title: Vice
President



--------------------------------------------------------------------------------



 
[ex101201608notesoffering078.jpg]
SCHEDULE 10.6 (to Note Purchase Agreement) DEFINED TERMS As used herein, the
following terms have the respective meanings set forth below or set forth in the
Section hereof following such term: “Acquisition”, by any Person, means the
acquisition by such Person, in a single transaction or in a series of related
transactions, of all or any substantial portion of the assets of another Person
or at least a majority of the Capital Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise. “Adjusted EBITDA” means, for any period, the sum of (a) EBITDA of the
Consolidated Parties for the immediately preceding calendar quarter plus (b)
non-recurring charges not otherwise added back in the calculation of EBITDA of
the Consolidated Parties for the purposes hereof under the definition of
“EBITDA”, including Acquisition expenses less (c) the Capital Reserves for such
period. “Adjusted NOI” means, for any period with respect to any Unencumbered
Pool Property, (a) NOI for such period, less (b) Capital Reserves for such
period. “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of an Obligor or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
whether pending, threatened in writing against an Obligor or any of its
Subsidiaries or any material property of an Obligor or any of its Subsidiaries.
“Affected Noteholder” is defined within the definition of “Noteholder Sanctions
Event.” “Affected Notes” is defined in Section 8.7(a). “Affiliate” means, with
respect to any Person, another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Aggregate Unencumbered Pool Property Value Amount”
means, with respect to any pool of Unencumbered Pool Properties as of any date
of determination, the aggregate sum of the respective Unencumbered Pool Property
Value amounts of each of the Unencumbered Pool Properties in such pool.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time. “Anti-Corruption Laws” is defined in Section 5.18(d)(1).



--------------------------------------------------------------------------------



 
[ex101201608notesoffering079.jpg]
2 “Anti-Money Laundering Laws” is defined in Section 5.18(c). “Applicable Laws”
means, as to any Person, all laws, including all applicable provisions of
constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators, in each case, applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject. “Approved Manager” means (a) any Person listed on Schedule
B(1) (as such schedule may be amended from time to time by the Issuer with the
approval of the Required Holders) or (b) any other property manager with
experience managing properties which are substantially similar to the applicable
Unencumbered Pool Property, and which is engaged to manage one or more
Unencumbered Pool Properties pursuant to a management agreement between such
Person or property manager and the applicable Unencumbered Property Owner that
owns (or ground leases) such Unencumbered Pool Property. “Asset Sale” means a
sale, lease, sale and leaseback, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person, in one transaction or a series of transactions, of all or any part
of an Obligor or any of its Subsidiaries’ businesses, assets or properties of
any kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, including
the Capital Stock of any Subsidiary of the Issuer, other than (a) dispositions
of surplus, obsolete or worn out property or property no longer used or useful
in the business of the Issuer and its Subsidiaries, whether now owned or
hereafter acquired, in the ordinary course of business; (b) dispositions of
inventory sold, and Intellectual Property licensed or sublicensed, in the
ordinary course of business; (c) dispositions of accounts or payment intangibles
(each as defined in the UCC) resulting from the compromise or settlement thereof
in the ordinary course of business for less than the full amount thereof; (d)
dispositions of Cash Equivalents in the ordinary course of business; (e)
licenses, sublicenses, leases or subleases granted to any third parties in
arm’s-length commercial transactions in the ordinary course of business that do
not interfere in any material respect with the business of the Issuer or any of
its Subsidiaries; (f) dispositions of property or assets to the extent that (i)
such property or assets are exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such dispositions of
property or assets are promptly applied to the purchase price of such
replacement property; (g) dispositions in the ordinary course of business
consisting of the abandonment or cancellation of any Intellectual Property
which, in the reasonable good faith determination of the Issuer is not material
to the conduct of the business of the Issuer and its Subsidiaries, taken as a
whole; and (h) transfers of property or assets subject to casualty, condemnation
or similar event upon receipt of the insurance or condemnation proceeds thereof.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Off-Balance Sheet Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or agreement
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or agreement were accounted for as a Capital
Lease,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering080.jpg]
3 (c) in the case of Securitization Transactions, the outstanding principal
amount of such financing, after taking into account reserve amounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the
present value (discounted in accordance with GAAP at the debt rate implied in
the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease. “Authorized Officer” means, as applied to any
Person, any individual holding the position of chairman of the board (if an
officer), chief executive officer, president or one of its vice presidents (or
the equivalent thereof), chief financial officer, treasurer or assistant
treasurer and, solely for purposes of making the certifications required under
Section 4.3(c), any secretary or assistant secretary. “Bankruptcy Code” means
Title 11 of the United States Code entitled “Bankruptcy.” “Bankruptcy Event”
means, with respect to any Person, the occurrence of any of the following: (a)
the entry of a decree or order for relief by a court or governmental agency in
an involuntary case under any applicable Debtor Relief Law or any other
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
appointment by a court or governmental agency of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency and such decree,
order or appointment is not vacated or discharged within sixty (60) days of its
filing; or (b) the commencement against such Person of an involuntary case under
any applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or of any case, proceeding or other
action for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or for the winding up or liquidation of its
affairs, and such involuntary case or other case, proceeding or other action
shall remain undismissed for a period of sixty (60) consecutive days, or the
repossession or seizure by a creditor of such Person of a substantial part of
its property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other Applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts with respect
to its assets or existence; or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering081.jpg]
4 “Blocked Person” is defined in Section 5.18(a). “Borrowing Base” means, as of
any date of determination, that amount which is the lesser of: (a) that amount
which would result in a Consolidated Unsecured Leverage Ratio of 0.60 to 1.00,
and (b) that amount which would result in an Unencumbered Debt Service Coverage
Ratio of 1.75 to 1.00; provided, however, at no time shall: (a) the percentage
of the Borrowing Base attributable to Unencumbered Pool Properties that are
Healthcare Facilities other than Medical Office Properties exceed 50.0%; and (b)
the percentage of the Borrowing Base attributable to Unencumbered Pool
Properties (A) that are subject to Eligible Ground Leases and (B) which are so-
called off-campus properties (greater than ½ mile of a hospital campus) exceed
15.0% (but for the avoidance of doubt, any such Real Estate Assets subject to
Eligible Ground Leases which are so-called on-campus properties (located within
½ mile of a hospital campus) shall not be subject to the percentage limitation
set forth in this clause (b)); and (c) the percentage of the Borrowing Base
attributable to any single Unencumbered Pool Property exceed (A) during the
period commencing from the Closing Date to but not including September 18, 2016,
30.0%, and (B) during the period from and after September 18, 2016, 20.0%; and
(d) the percentage of the Borrowing Base attributable to Unencumbered Pool
Properties held by Joint Venture Entities exceed 10.0%, with the Total Asset
Value and Adjusted NOI from Unencumbered Pool Properties being determined based
on the Issuer’s ownership percentage in the respective Joint Venture Entity. To
the extent any of the limitations in the forgoing proviso are exceeded, any such
excess shall be excluded from the calculation of the Borrowing Base hereunder.
All of the foregoing shall be as calculated by Issuer and supported by financial
information which has been delivered to the holders of the Notes pursuant to the
terms of this Agreement (subject to any restatement of or other adjustment to
the financial statements of the Issuer or for any other reason), as approved by
the Required Holders from time to time in its sole but reasonable discretion.
“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit 9.1(c)-2 hereto delivered to holders of the Notes and (a) setting
forth each Real Estate Asset of the Obligors and their Subsidiaries, identifying
which such Real Estate Assets are Unencumbered Pool Properties and certifying
(subject to the qualifications set forth in clause (b) herein) (1) the Aggregate
Unencumbered Pool Property Value Amount, detailing the calculation of the
Unencumbered Pool Property Value with respect to each Unencumbered Pool
Property, (2) the then applicable Consolidated Unsecured Leverage Ratio, (3) the
then applicable Unencumbered Debt Service Coverage Ratio, and (4) the respective
percentages of the Borrowing Base attributable to: Unencumbered Pool Properties
that are Healthcare Facilities (x) other than Medical Office Properties, (y) (A)
subject to Eligible Ground Leases and (B)



--------------------------------------------------------------------------------



 
[ex101201608notesoffering082.jpg]
5 which are so-called off-campus properties (greater than ½ mile of a hospital
campus), and (z) comprising the single largest Unencumbered Pool Property (based
on the percentage of the Borrowing Base attributable to such Unencumbered Pool
Property); (b) certifying (in the Issuer’s good faith and based upon its own
information and the information made available to an Obligor or Unencumbered
Property Owner by the applicable Tenants respecting the Unencumbered Pool
Properties, which information the Obligors believe in good faith to be true and
correct in all material respects) (x) as to the calculation of the Borrowing
Base as of the date of such certificate and (y) that each Real Estate Asset
included in the calculation of the Borrowing Base meets each of the criteria for
qualification as (1) an Unencumbered Pool Property and (2) set forth in the
definition of Borrowing Base; and (c) providing such other information with
respect to the Unencumbered Pool Properties as the Required Holders may
reasonably require. “Borrowing Base Properties” means those Unencumbered Pool
Properties upon which the Borrowing Base is calculated (or based). “Business
Day” means (a) for the purposes of Section 8.6 only, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York City are
required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed. “Calculation Period” means the trailing twelve (12) month calculation
period ending on any date of determination. “Called Principal” is defined in
Section 8.6. “Capitalization Rate” means, the rate indicated below with respect
to each type of Real Estate Asset, or such higher or lower percentage as shall
be required or permitted under the Existing Credit Facility as of such date of
determination, provided that the Capitalization Rate shall in no event be less
than the floor rate indicated below with respect to each type of Real Estate
Asset: Type of Real Estate Asset Rate Floor Rate Medical Office Properties 6.75%
6.00% Life science facilities 6.75% 6.25% Long term acute care facilities 9.25%
8.25% Rehabilitation facilities 9.25% 8.25% Skilled nursing facilities 10.00%
9.00% Independent living facilities 7.75% 6.75% Assisted living facilities 7.75%
6.75%



--------------------------------------------------------------------------------



 
[ex101201608notesoffering083.jpg]
6 “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person. “Capital Reserves” means a capital reserve per annum calculated
as the sum of $0.50 per square foot times the gross leasable area for each Real
Estate Asset owned by a Consolidated Party or an Unconsolidated Affiliate.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. “Capitalized Lease Obligation” means an
obligation under a lease of any property (whether real, personal or mixed) that
is required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on a balance
sheet prepared in accordance with GAAP as of the applicable date. “Cash
Equivalents” means, as at any date of determination, any of the following: (a)
marketable securities (i) issued or directly and unconditionally guaranteed as
to interest and principal by the United States government, or (ii) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued by any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia that
(i) is at least “adequately capitalized” (as defined in the regulations of its
primary federal banking regulator), and (ii) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s. “CERCLA” is defined within
in the definition of “Hazardous Materials” contained in this Schedule B. “Change
of Control” means an event or series of events by which:



--------------------------------------------------------------------------------



 
[ex101201608notesoffering084.jpg]
7 (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 20% or more of the Capital
Stock of the Parent Guarantor entitled to vote for members of the board of
directors or equivalent governing body of the Parent Guarantor on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or (b) during any
period of 24 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Parent Guarantor cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) the Parent Guarantor
ceases to own, directly or indirectly, sixty percent (60.0%) of the limited
partnership interests in the Issuer. “CISADA” is defined in Section 5.18(a).
“Closing” is defined in Section 3. “Closing Date” is defined in Section 3.
“Closing Fee” is defined in Section 4.13. “CMS” means the Centers for Medicare &
Medicaid Services, the federal agency responsible for administering the
Medicare, Medicaid, SCHIP (State Children’s Health Insurance), HIPAA (Health
Insurance Portability and Accountability Act), CLIA (Clinical Laboratory
Improvement Amendments), and several other federal health-related programs.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering085.jpg]
8 “Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 9.1(c)-1. “Confidential Information” is defined in Section 20.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted EBITDA for the four-Fiscal Quarter
period most recently ended, to (b) Fixed Charges for such four-Fiscal Quarter
period. “Consolidated Interest Charges” means, for any period, for the
Consolidated Parties on a consolidated basis, an amount equal to the sum of (i)
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (ii) the portion of
rent expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP plus (iii) the implied interest component of
Synthetic Leases with respect to such period. “Consolidated Leverage Ratio”
means, as of any date of determination, the ratio of (a) Consolidated Total
Indebtedness on such date to (b) Total Asset Value on such date. “Consolidated
Net Income” means, for any period, without duplication, for the Consolidated
Parties on a consolidated basis, the net income of the Parent Guarantor and its
Subsidiaries, excluding extraordinary gains and losses for such period, as
determined in accordance with GAAP (for the avoidance of doubt, gains and losses
from the sale of Real Estate Assets shall not be considered extraordinary gains
and losses). “Consolidated Parties” means a collective reference to the Parent
Guarantor and the Subsidiaries of the Parent Guarantor, and “Consolidated Party”
means any one of them. “Consolidated Secured Indebtedness Leverage Ratio” means,
as of any date of determination, the quotient (expressed as a percentage) of (a)
Secured Indebtedness, divided by (b) Total Asset Value. “Consolidated Total
Indebtedness” means, as of any date of determination, without duplication, the
aggregate amount of Indebtedness of the Consolidated Parties, on a consolidated
basis. “Consolidated Total Unsecured Indebtedness” means, as of any date of
determination, without duplication, the aggregate amount of Unsecured
Indebtedness of the Consolidated Parties, on a consolidated basis. “Consolidated
Unsecured Interest Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, an amount equal to the Consolidated Interest Charges
determined solely with respect to Consolidated Total Unsecured Indebtedness.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering086.jpg]
9 “Consolidated Unsecured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Unsecured Indebtedness on
such date to (b) the Aggregate Unencumbered Pool Property Value Amount on such
date. “Construction-In-Process” means any Real Estate Asset which does not have
buildings or other improvements located thereon, but which is under development
for the construction of buildings or improvements which will qualify as or will
constitute Healthcare Facilities upon completion (or, to the extent any
buildings or improvements are located thereon, such buildings or other
improvements are under construction and are non-operational, and no
certificate(s) of occupancy have been issued with respect thereto), and/or the
budgeted costs associated with the Acquisition and construction of such Real
Estate Asset, including, but not limited to, the cost of acquiring such Real
Estate Asset as reasonably determined by Issuer in good faith, as the context
may require. “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Controlled Entity” means (i) any of the
Subsidiaries of the Issuer and any of their or the Issuer’s respective
Controlled Affiliates and (ii) if the Issuer has a parent company, such parent
company and its Controlled Affiliates. As used in this definition, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Credit Document”
means any “Credit Document” as defined in the Existing Credit Facility as of the
date hereof. “Credit Rating” means the rating assigned by a Rating Agency to the
senior unsecured long term Indebtedness of a Person. “Customary Recourse
Exceptions” means, with respect to any Indebtedness, personal recourse that is
limited to fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, and violations of
single purpose entity covenants. “Debtor Relief Laws” means the Bankruptcy Code,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering087.jpg]
10 “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default. “Default Rate” means that rate of interest that is 2.00% per annum
above the rate of interest stated in clause (a) of the first paragraph of the
Notes. “Disclosure Documents” is defined in Section 5.22. “Discounted Value” is
defined in Section 8.6. “Domestic Subsidiary” means any Subsidiary organized
under the laws of the United States, any state thereof or the District of
Columbia. “EBITDA” means, with respect to a Person for any period, the sum of:
(a) net income (or loss) of such Person for such period determined on a
consolidated basis (excluding any income or losses from minority interests in
the case of the Parent Guarantor), in accordance with GAAP excluding Acquisition
related costs, and, exclusive of the following (but only to the extent included
in determination of such net income (loss)): (i) depreciation and amortization
expense; (ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; plus (b) such Person’s pro rata share of EBITDA
of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of deferred market rent into income pursuant to Statement of
Financial Accounting Standards number 141. “Eligible Ground Lease” means, at any
time, a ground lease (a) under which an Unencumbered Property Owner is the
lessee and is the fee owner of the structural improvements located thereon, (b)
that has a remaining term of not less than thirty (30) years (including the
initial term and any additional extension options that are solely at the option
of such Unencumbered Property Owner), (c) where no party to such lease is
subject to a then continuing Bankruptcy Event, (d) such ground lease (or a
related document executed by the applicable ground lessor) contains customary
provisions protective of a first mortgage lender to the ground lessee
thereunder, (e) where such Unencumbered Property Owner’s interest in the
underlying Real Estate Asset or the ground lease is not subordinate to any Lien
other than any fee mortgage (so long as the mortgagee under such fee mortgage
has agreed not to disturb the rights and interests of such Unencumbered Property
Owner pursuant to a non-disturbance agreement reasonable satisfactory to the
Required Holders), any Permitted Liens and such other encumbrances that are
reasonably acceptable to the Required Holders, and (f) which is otherwise
reasonably acceptable to the Required Holders. “Eligible Tenant” means a Tenant
which (a) is not in arrears on any required rental payment, principal or
interest payment, payments of real property taxes or payments of premiums on
insurance policies with respect to its lease beyond the later of (i) the
applicable grace period with respect thereto, if any, and (ii) sixty (60) days;
(b) is not subject to a then continuing Bankruptcy Event; and (c) is reasonably
acceptable in all material respects to the Required Holders.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering088.jpg]
11 “employee benefit plan” is defined in Section 6.2 “Environmental Claim” means
any known investigation, written notice, written notice of violation, written
claim, action, suit, proceeding, written demand, abatement order or other
written order or directive (conditional or otherwise), by any Person arising (i)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (ii) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (iii) in connection with any actual
or alleged damage, injury, threat or harm to human health, safety, natural
resources or the environment. “Environmental Laws” means any and all current or
future federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other written requirements of Governmental Authorities relating to (i)
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) protection of the
environment from pollution, in any manner applicable to an Obligor or any of its
Subsidiaries or their respective Facilities. “Equity Interests” means, with
respect to any Person, all of the shares of Capital Stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of Capital
Stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. “Equity
Issuance” means, with respect to the Parent Guarantor or any of its
Subsidiaries, any issuance or sale by the Parent Guarantor or such Subsidiary of
shares of its Equity Interests, other than an issuance (a) to the Parent
Guarantor or any of its wholly-owned Subsidiaries, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, (d)
which occurred prior to the Closing Date, or (e) in connection with any
Acquisition or capital expenditures permitted under this Agreement. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with an Obligor
under section 414 of the Code. “ERISA Event” means (i) a “reportable event”
within the meaning of Section 4043 of ERISA and the regulations issued
thereunder with respect to any Pension Plan (excluding those



--------------------------------------------------------------------------------



 
[ex101201608notesoffering089.jpg]
12 for which notice to the PBGC has been waived by regulation); (ii) the failure
to meet the minimum funding standard of Section 412 of the Code with respect to
any Pension Plan (whether or not waived in accordance with Section 412(c) of the
Code), the failure to make by its due date any minimum required contribution or
any required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make by its due date any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA; (iv)
the withdrawal from any Pension Plan with two (2) or more contributing sponsors
or the termination of any such Pension Plan, in either case resulting in
material liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(vii) the withdrawal of an Obligor, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in material liability, or the receipt
by an Obligor, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it is in
“critical” or “endangered” status within the meaning of Section 103(f)(2)(G) or
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, if such reorganization, insolvency or termination is reasonably
likely to result in material liability; (viii) the imposition of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan if such fines, penalties, taxes or related charges are
reasonably likely to result in material liability; (ix) the assertion of a
material claim (other than routine claims for benefits and funding obligations
in the ordinary course) against any Pension Plan other than a Multiemployer Plan
or the assets thereof, or against any Person in connection with any Pension Plan
such Person sponsors or maintains reasonably likely to result in material
liability; (x) receipt from the Internal Revenue Service of a final written
determination of the failure of any Pension Plan intended to be qualified under
Section 401(a) of the Code to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any such plan to qualify for exemption from
taxation under Section 501(a) of the Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of
ERISA. “Event of Default” means each of the conditions or events set forth in
Section 11. “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute. “Excluded Subsidiary” means (a)
any Subsidiary of the Obligors (i) holding title to assets which are or are to
become collateral for any Secured Indebtedness of such Subsidiary; (ii) which is
prohibited from guarantying the Indebtedness of any other Person pursuant to (A)
any document, instrument or agreement evidencing such Secured Indebtedness or
(B) a provision of such Subsidiary’s organizational documents which provision
was included in such



--------------------------------------------------------------------------------



 
[ex101201608notesoffering090.jpg]
13 Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness; and (iii) the liabilities for which none of the Guarantors
(other than the Parent Guarantor), any of their respective Subsidiaries (other
than another Excluded Subsidiary) has any contingent liability or is otherwise
liable with respect to any of the Indebtedness of such Subsidiary, except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, bankruptcy,
insolvency, receivership or other similar events and other similar exceptions
from non-recourse liability, or (b) any Subsidiary which is not a Wholly-Owned
Subsidiary and with respect to which the Parent Guarantor or the Issuer, as
applicable, does not have sufficient voting power (and is unable, after good
faith efforts to do so, to cause any necessary non-affiliated equity holders to
agree) to cause such entity to become a “Guarantor” or, notwithstanding such
voting power, the interests of such non-affiliated holders has material economic
value in the reasonable judgment of the Issuer that would be impaired by such
Subsidiary becoming a “Guarantor,” or (c) Ziegler- Florida 4, so long as the
only assets owned by Ziegler-Florida 4 consist of the Florida Equity Interests
and any proceeds from the sale or other disposition of the Florida Equity
Interests. “Existing Credit Facility” is defined within the definition of
“Material Credit Facility.” “Existing NPA” is defined within the definition of
“Material Credit Facility.” “Facility” means any real property including all
buildings, fixtures or other improvements located on such real property now,
hereafter or heretofore owned, leased, operated or used by the Obligors or any
of their Subsidiaries or any of their respective predecessors. “FFO Distribution
Allowance” means (a) prior to December 31, 2016, an amount equal to 100% of
Funds From Operations for the period commencing January 1, 2016 through any
applicable Fiscal Quarter end, and (b) for any four (4) Fiscal Quarter period of
the Consolidated Parties ending as of the end of any Fiscal Quarter on or after
December 31, 2016, an amount equal to 95% of Funds From Operations for such four
(4) Fiscal Quarter period. “Financial Officer Certification” means, with respect
to the financial statements for which such certification is required, the
certification of the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Guarantor that such financial statements
fairly present, in all material respects, the financial condition of the Parent
Guarantor and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year end adjustments. “Financing
Agreements” means, collectively, this Agreement, the Notes, each Subsidiary
Guarantee and any other agreement or instrument executed and delivered in
connection with this Agreement. “Fiscal Quarter” means a fiscal quarter of any
Fiscal Year. “Fiscal Year” means the fiscal year of the Obligors and their
Subsidiaries ending on December 31 of each calendar year.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering091.jpg]
14 “Fitch” means Fitch Ratings Inc., together with its successors. “Fixed
Charges” means, for any period, the sum of (a) Consolidated Interest Charges for
such period, plus (b) all regularly scheduled principal payments made with
respect to Indebtedness of the Obligors and their respective Subsidiaries during
such period, other than any balloon, bullet or similar principal payment which
repays such Indebtedness in full (provided that any such regularly scheduled
principal payments that are not payable monthly shall, for purposes of this
definition, be treated as if such payment were payable in equal monthly
installments commencing on such payment date to and including the month
immediately prior to the date of the next such scheduled payment or, if there is
no such next scheduled payment, the maturity date therefor), plus (c) all
Preferred Dividends paid during such period. Each Consolidated Party’s Ownership
Share of the Fixed Charges of its Unconsolidated Affiliates shall be included in
the determination of Fixed Charges. “Florida Equity Interests” means the Equity
Interests in CED Summerfield Square, LLC held or owned by Ziegler-Florida 4 as
of the Closing Date. “Foreign Subsidiary” means any Subsidiary that is not a
Domestic Subsidiary. “Form 10-Q” is defined in Section 9.1(a). “Form 10-K” is
defined in Section 9.1(b). “FRB” means the Board of Governors of the Federal
Reserve System of the United States. “Funded Debt” means, as to any Person at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP (except as
provided in clauses (a)(ii) and (b) below): (a) all obligations for borrowed
money, whether current or long-term (including the Obligations hereunder), all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments but specifically excluding (i) trade payables incurred in
the ordinary course of business and (ii) earn outs or other similar deferred or
contingent obligations incurred in connection with any Acquisition until such
time as such earn outs or obligations are recognized as a liability on the
balance sheet of the Issuer and its Subsidiaries in accordance with GAAP; (b)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created), including, without limitation, any earn
out obligations recognized as a liability on the balance sheet of the Parent
Guarantor and its Subsidiaries in accordance with GAAP;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering092.jpg]
15 (c) all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties); (d) the Attributable Indebtedness of Capital Leases, Synthetic
Leases and Securitization Transactions; (e) all Preferred Stock and comparable
Equity Interests providing for mandatory redemption, sinking fund or other like
payments; (f) Guarantees in respect of Funded Debt of another Person; and (g)
Funded Debt of any partnership or joint venture or other similar entity in which
such Person is a general partner or joint venturer, and, as such, has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof. For purposes hereof, the amount of Funded Debt shall
be determined (i) based on the outstanding principal amount in the case of
borrowed money indebtedness under clause (a) and purchase money indebtedness and
the deferred purchase obligations under clause (b), (ii) based on the maximum
amount available to be drawn in the case of letter of credit obligations and the
other obligations under clause (c), and (iii) based on the amount of Funded Debt
that is the subject of the Guarantees in the case of Guarantees under clause
(f). “Funds From Operations” means, with respect to the immediately prior Fiscal
Quarter, Consolidated Net Income after adjustments for unconsolidated
partnerships and joint ventures as hereafter provided, plus depreciation and
amortization; provided, that, to the extent such calculations include amounts
allocable to Unconsolidated Affiliates, such calculations shall be without
duplication and shall only include such amounts to the extent attributable to
the applicable Ownership Share of any Consolidated Party in such Unconsolidated
Affiliate. Without limiting the foregoing, notwithstanding contrary treatment
under GAAP, for purposes hereof, (a) “Funds From Operations” shall include, and
be adjusted to take into account, (i) the Parent Guarantor’s interests in
unconsolidated partnerships and joint ventures, on the same basis as
consolidated partnerships and subsidiaries, as provided in the “white paper”
issued in April 2002 by the National Association of Real Estate Investment
Trusts, as may be amended from time to time, and (ii) amounts deducted from net
income as a result of pre-funded fees or expenses incurred in connection with
Acquisitions permitted under the Financing Agreements that can no longer be
capitalized due to FAS 141R changes and charges relating to the under- accrual
of earn outs due to the FAS 141R changes, and (b) net income (or loss) of the
Consolidated Parties shall not include gains (or, if applicable, losses)
resulting from or in connection with (i) restructuring of indebtedness, (ii)
sales of property, (iii) sales or redemptions of Preferred Stock or (iv) non
cash asset impairment charges. “GAAP” means accounting principles generally
accepted in the United States in effect as of the date of determination thereof.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering093.jpg]
16 “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing)). “Governmental Authorization” means any permit,
license, authorization, plan, directive, consent order or consent decree of or
from any Governmental Authority. “Governmental Official” means any governmental
official or employee, employee of any government-owned or government-controlled
entity, political party, any official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity. “governmental plan” is defined in Section
6.2. “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Obligations” is defined in Section 22.1.
“Guarantors” means the Parent Guarantor and any Subsidiary Guarantor. “Hazardous
Materials” means any hazardous substances defined by the Comprehensive
Environmental Response Compensation and Liability Act, 42 USCA 9601, et. seq.,
as amended (“CERCLA”), including any hazardous waste as defined under 40 C.F.R.
Parts 260-270,



--------------------------------------------------------------------------------



 
[ex101201608notesoffering094.jpg]
17 gasoline or petroleum (including crude oil or any fraction thereof), asbestos
or polychlorinated biphenyls. “Hazardous Materials Activity” means any past,
current, proposed or threatened activity, event or occurrence involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing. “Healthcare Facility” means any Medical Office
Property, outpatient center, group medical practice clinic, ambulatory surgery
center (ASC) (hospital-sponsored or seasoned group practice-sponsored),
specialty hospital (short-term stay surgery, inpatient rehabilitation hospitals
(IRH), oncology), general acute care hospitals, selected post-acute/long-term
care facilities and selected senior housing facilities or other property
typically owned by healthcare real estate investment trusts and any ancillary
businesses that are incidental to the foregoing. “Healthcare Laws” is defined in
Section 5.25(a). “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996 and the related regulations set forth at 45 CFR Parts
160 and 164. “HMO” means any health maintenance organization, managed care
organization, any Person doing business as a health maintenance organization or
managed care organization, or any Person required to qualify or be licensed as a
health maintenance organization or managed care organization under applicable
federal or state law (including, without limitation, HMO regulations). “holder”
means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register. “INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered; (c)
Capitalized Lease Obligations of such Person; (d) all reimbursement obligations
(contingent



--------------------------------------------------------------------------------



 
[ex101201608notesoffering095.jpg]
18 or otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Capital Stock (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Swap Contract (which shall be deemed to have an amount equal to the
Swap Termination Value thereof at such time but in no event shall be less than
zero); (i) all Indebtedness of other Persons which such Person has Guaranteed or
is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). “Institutional Investor” means (a) any Purchaser
of a Note, (b) any holder of a Note holding (together with one or more of its
affiliates) more than 5% of the aggregate principal amount of the Notes then
outstanding, (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form, and (d) any Related Fund of any holder of any
Note. “Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and all other intellectual property
rights. “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person, or (c) an Acquisition. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested plus the cost
of all additions thereto, minus repayment of or returns



--------------------------------------------------------------------------------



 
[ex101201608notesoffering096.jpg]
19 on such Investment, without adjustment for subsequent increases or decreases
in the value of such Investment. “Investment Grade Rating” means a Credit Rating
of BBB-/Baa3/BBB- (or the equivalent) or higher from a Rating Agency. “Issuer”
is defined in the preamble. “Joint Venture Entity” means a Subsidiary of the
Issuer which is not a Wholly-Owned Subsidiary but which is consolidated with the
Issuer and as to which the full financial, sale and other major decision making
powers are controlled by the Issuer. “Lien” means (i) any lien, mortgage,
pledge, assignment, security interest, charge or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease or license in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing, and (ii) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.
“Make-Whole Amount” is defined in Section 8.6. “Mandatorily Redeemable Stock”
means, with respect to any Person, any Capital Stock of such Person which by the
terms of such Capital Stock (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (other than Capital Stock which is
redeemable solely in exchange for common stock or other equivalent common
Capital Stock), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than Capital Stock which is
redeemable solely in exchange for common stock or other equivalent common
Capital Stock); in each case, on or prior to the date on which all of the
Obligations are scheduled to be due and payable in full. “Margin Stock” means as
defined in Regulation U of the FRB as in effect from time to time. “Master
Agreement” means as defined in the definition of “Swap Contract” contained in
this Schedule B. “Material” means material in relation to the business,
operations, affairs, financial condition, assets, properties or prospects of the
Obligors and their Subsidiaries taken as a whole. “Material Adverse Effect”
means any effect, event, condition, action, omission, change or state of facts
that, individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a material adverse effect with respect to (i) the
business, operations, properties, assets, or financial condition of the Obligors
and their Subsidiaries taken as a whole;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering097.jpg]
20 (ii) the ability of the Obligors, taken as a whole, to fully and timely
perform their obligations under Financing Agreements to which they are a party;
(iii) the legality, validity, binding effect, or enforceability against an
Obligor or Subsidiary Guarantor of any Financing Agreement to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, the holders of the Notes under any Financing Agreement. “Material
Contract” means any Contractual Obligation to which the Obligors or any of their
Subsidiaries, or any of their respective assets, are bound (other than those
evidenced by the Financing Agreements) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect. “Material Credit Facility” means, as to each Obligor and its
Subsidiaries, (a) the Amended and Restated Credit Agreement, dated as of June
10, 2016, among the Issuer, the Parent Guarantor, KeyBank National Association,
as administrative agent, KeyBanc Capital Markets, Inc., BMO Capital Markets and
Citizens Bank, N.A., and the lenders party thereto, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof (collectively, the “Existing Credit Facility”); (b) the Note Purchase
and Guarantee Agreement, dated as of January 7, 2016, among the Issuer, the
Parent Guarantor, and the Purchasers of the Notes named therein, including any
renewals, extensions, amendments, supplements or restatements thereof
(collectively, the “Existing NPA”); and (c) any other agreement(s) creating or
evidencing indebtedness for borrowed money entered into on or after the date of
Closing by the Obligors, or in respect of which an Obligor is an obligor or
otherwise provides a guarantee or other credit support (“Credit Facility”), in a
principal amount outstanding or available for borrowing equal to or greater than
$50,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility; provided, however, that the
agreements, instruments and other documentation evidencing Secured Indebtedness
related to any Real Estate Asset will not be a Material Credit Facility under
any circumstances. “Material Lease” means any Tenant Lease which, individually
or when aggregated with all other leases at such Unencumbered Pool Property with
the same Tenant or any Affiliate of such Tenant, demises either (x) 15,000
square feet or more or (y) 50% or more of such Unencumbered Pool Property’s
gross leasable area. For purposes of determining whether a Tenant Lease which is
a “pad” or “ground lease” is a Material Lease under the foregoing clause (y),
the gross leasable area of any building to be used by the tenant shall be
considered and not the surface land area to be leased pursuant to such Tenant
Lease. “Maturity Date” is defined in the first paragraph of each of the Notes.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering098.jpg]
21 “Medicaid” means the medical assistance programs administered by state
agencies and approved by CMS pursuant to the terms of Title XIX of the Social
Security Act, codified at 42 U.S.C. §§1396 et seq. and related regulations.
“Medical Office Properties” means each Property which is fully developed and
operational for use primarily as a medical office building or an office building
used for ancillary or support services for another Healthcare Facility. “Medical
Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out- patient
behavioral healthcare services, and medicine or health care equipment provided
to a Person for a necessary or specifically requested valid and proper medical
or health purpose. “Medicare” means the program of health benefits for the aged
and disabled administered by CMS pursuant to the terms of Title XVIII of the
Social Security Act, codified at 42 U.S.C. §§1395 et seq. and related
regulations. “Moody’s” means Moody’s Investor Services, Inc., together with its
successors. “Mortgage Receivables” means any loan receivables or similar
contracts or arrangements for the payment of money, whether senior or
subordinated (in right of payment or otherwise), the obligations under which are
secured or backed by commercial real estate, which loan receivables may include
commercial mortgage pass-through certificates and commercial mortgage-backed
bonds or similar securities and the commercial mortgage loans and properties
underlying or backing them, or whole loans, whether senior or subordinated (in
right of payment or otherwise), secured by commercial real estate.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA). “NAIC” means the National
Association of Insurance Commissioners or any successor thereto. “NAIC Annual
Statement” is defined in Section 6.2(a) “Negative Pledge” means any agreement
(other than the Financing Agreements) that in whole or in part prohibits the
creation of any Lien on any assets of a Person; provided, however, that an
agreement that establishes a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a “Negative Pledge” for purposes of
this Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering099.jpg]
22 “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any Consolidated Party in connection with any Equity
Issuance, net of (a) direct costs incurred in connection therewith (including
legal, accounting and investment banking fees and expenses, sales commissions
and underwriting discounts), and (b) estimated taxes paid or payable (including
sales, use or other transactional taxes and any net marginal increase in income
taxes) as a result thereof. For purposes hereof, “Net Cash Proceeds” includes
any cash or Cash Equivalents received upon the disposition of any non-cash
consideration received by any Consolidated Party in connection with any Equity
Issuance from and after the date of such disposition of such non-cash
consideration. “Net Operating Income” or “NOI” means, for any Real Estate Asset
and for a given period, an amount equal to the sum of (a) the gross revenues for
such Real Estate Asset for such fiscal period received in the ordinary course of
business (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of Tenants’ obligations for rent), minus (b)
all operating expenses incurred with respect to such Real Estate Asset for such
fiscal period (including an appropriate accrual for property taxes, insurance
and other expenses not paid quarterly, but excluding debt service charges,
income taxes, depreciation, amortization and other non-cash expenses), including
a management fee equal to the greater of 4.0% or actual, minus, without
duplication of the foregoing, applicable rental payments made by the applicable
Unencumbered Property Owner, including with respect to any Eligible Ground Lease
relating to such Real Estate Asset. “Non-Recourse Indebtedness” means, for any
Person, any Indebtedness of such Person for the repayment of which such Person
has no personal liability (other than for Customary Recourse Exceptions) and/or
with respect to which recourse of the applicable holder of such Indebtedness for
non-payment is limited to such holder’s Liens on a particular asset or group of
assets (other than for Customary Recourse Exceptions). “Noteholder Sanctions
Event” means, with respect to any holder of a Note (an “Affected Noteholder”),
such holder or any of its affiliates being in violation of or subject to
sanctions (a) under any U.S. Economic Sanctions Laws as a result of an Obligor
or any Controlled Entity becoming a Blocked Person or, directly or indirectly,
having any investment in or engaging in any dealing or transaction (including
any investment, dealing or transaction involving the proceeds of the Notes) with
any Blocked Person or (b) under any similar laws, regulations or orders adopted
by any State within the United States as a result of the name of an Obligor or
any Controlled Entity appearing on a State Sanctions List. “Notes” is defined in
Section 1. “NRSRO” means a Nationally Recognized Statistical Rating Organization
so designated by the SEC whose status has been confirmed by the SVO.
“Obligations” means, with respect to each Obligor and Subsidiary Guarantor, all
advances to, and debts, liabilities, obligations, covenants and duties of, the
Obligors and the Subsidiary Guarantors arising under or otherwise with respect
to this Agreement, the Notes and each other Financing Agreement, whether direct
or indirect (including those acquired by



--------------------------------------------------------------------------------



 
[ex101201608notesoffering100.jpg]
23 assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against an Obligor, any Subsidiary Guarantor or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. “Obligors” is defined in the preamble. “OFAC”
is defined in Section 5.18(a). “OFAC Listed Person” is defined in Section
5.18(a). “OFAC Sanctions Program” means any economic or trade sanction that OFAC
is responsible for administering and enforcing. A list of OFAC Sanctions
Programs may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a Synthetic Lease or similar off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). “Officer’s Certificate” means a
certificate of an Authorized Officer of the Issuer whose responsibilities extend
to the subject matter of such certificate. “Organizational Documents” means (a)
with respect to any corporation, its certificate or articles of incorporation or
organization, as amended, and its by laws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Financing
Agreement requires any Organizational Document to be certified by a secretary of
state or similar Governmental Official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such Governmental Official. “Ownership Share” means the percentage
of the Capital Stock owned by a Consolidated Party in an Unconsolidated
Affiliate accounted for pursuant to the equity method of accounting under GAAP.
“Parent Guarantee” is defined in Section 22.1. “Parent Guarantor” is defined in
the preamble. “PBGC” means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA or any successor thereto.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering101.jpg]
24 “Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Code or Section 302 of ERISA and which is sponsored,
maintained or contributed to by, or required to be contributed to by, an Obligor
or any of its ERISA Affiliates or with respect to which an Obligor or any of its
ERISA Affiliates previously sponsored, maintained or contributed to, or was
required to contribute to, and still has liability. “Permitted Liens” means each
of the Liens permitted pursuant to Section 10.2. “Permitted Refinancing” means
any extension, renewal or replacement of any existing Indebtedness so long as
any such renewal, refinancing and extension of such Indebtedness (a) has market
terms and conditions, (b) has an average life to maturity that is greater than
that of the Indebtedness being extended, renewed or refinanced, (c) does not
include an obligor that was not an obligor with respect to the Indebtedness
being extended, renewed or refinanced, (d) remains subordinated, if the
Indebtedness being refinanced or extended was subordinated to the prior payment
of the Obligations, such extended, renewed or refinanced Indebtedness, (e) does
not exceed in a principal amount the Indebtedness being renewed, extended or
refinanced plus reasonable fees and expenses incurred in connection therewith,
and (f) is not incurred, created or assumed, if any Default or Event of Default
has occurred and continues to exist or would result therefrom. “Person” means an
individual, partnership, corporation, limited liability company, association,
trust, unincorporated organization, business entity or Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five (5) years, has
been established or maintained, or to which contributions are or, within the
preceding five (5) years, have been made or required to be made, by the Issuer
or any ERISA Affiliate or with respect to which the Issuer or any ERISA
Affiliate may have any liability. “Preferred Dividends” means, for any given
period and without duplication, all Restricted Payments accrued or paid (and in
the case of Restricted Payments paid, which were not accrued during a prior
period) during such period on Preferred Stock issued by an Obligor or a
Subsidiary. Preferred Dividends shall not include dividends or distributions
paid or payable (a) solely in Capital Stock (other than Mandatorily Redeemable
Stock) payable to holders of such class of Capital Stock; (b) to the Issuer or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full. “Preferred Stock” means, with respect to any
Person, Capital Stock in such Person which are entitled to preference or
priority over any other Capital Stock in such Person in respect of the payment
of dividends or distribution of assets upon liquidation or both. “Priority Debt”
means (without duplication), as of the date of any determination thereof, the
sum of (a) all Indebtedness of the Obligors and their Subsidiaries secured by
Liens, other than Indebtedness secured by Liens permitted by Sections 10.2(a)
through (s), inclusive, and



--------------------------------------------------------------------------------



 
[ex101201608notesoffering102.jpg]
25 10.2(u) and (b) all unsecured Indebtedness of Subsidiaries, including all of
their Guarantees of Indebtedness of an Obligor, but excluding (i) unsecured
Indebtedness of Subsidiaries owing to an Obligor or any other Subsidiary, and
(ii) all unsecured Indebtedness of the Subsidiary Guarantors. “Property” means
an interest of any kind in any property or asset, whether real, personal or
mixed, and whether tangible or intangible. “PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Obligors and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer. “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act. “QPAM Exemption” is defined in Section
6.2(d). “Rating Agency” means S&P, Moody’s, or Fitch. “Rating Prepayment Date”
is defined in Section 9.16(b). “Rating Prepayment Offer” is defined in Section
9.16(b). “Real Estate Asset” means, a parcel of real property, together with all
improvements (if any) thereon (including all tangible personal property owned by
the Person with a fee or leasehold interest in such real property and used in
connection with such fee or leasehold interest in such real property), owned in
fee simple or leased pursuant to a ground lease by any Person; “Real Estate
Assets” means a collective reference to each Real Estate Asset. “Recourse
Indebtedness” means Indebtedness that is not Non-Recourse Indebtedness; provided
that personal recourse for Customary Recourse Exceptions shall not, by itself,
cause such Indebtedness to be characterized as Recourse Indebtedness.
“Reinvestment Yield” is defined in Section 8.6. “REIT” means a real estate
investment trust as defined in Sections 856 through 860 of the Code. “Related
Fund” means, with respect to any holder of any Note, any fund or entity that (i)
invests in Securities or bank loans, and (ii) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering103.jpg]
26 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. “Remaining Average Life” is defined in Section 8.6.
“Remaining Scheduled Payments” is defined in Section 8.6. “Rent Coverage Ratio”
means, as of any date of determination with respect any Real Estate Asset to be
included as an Unencumbered Pool Property, for the applicable Calculation
Period, the ratio, as calculated by Issuer and approved by the Required Holders,
of (a) the aggregate sum of Adjusted NOI for such Real Estate Asset to (b) the
actual rental payments received by the Issuer or applicable Unencumbered
Property Owner which owns such Real Estate Asset in fee simple (or leases such
Real Estate Asset under an Eligible Ground Lease) with respect to all applicable
Tenant Leases during such applicable Calculation Period. “Reported” is defined
in Section 8.6. “Required Holders” means at any time on or after the Closing,
the holders of at least a majority in aggregate principal amount of the Notes at
the time outstanding (exclusive of Notes then owned by the Issuer or any of its
Affiliates). “Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Capital
Stock of the Obligors or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or on account of any return of capital to
such Person’s stockholders, partners or members (or the equivalent Person
thereof), or any setting apart of funds or property for any of the foregoing.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto. “Sale and Leaseback
Transaction” means, with respect to either Obligor or any Subsidiary, any
arrangement, directly or indirectly, with any Person (other than an Obligor or
an Unencumbered Property Owner) whereby an Obligor or such Subsidiary shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering104.jpg]
27 “Sanctions Prepayment Date” is defined in Section 8.7(a). “Sanctions
Prepayment Offer” is defined in Section 8.7(a). “Sanctions Prepayment Response
Date” is defined in Section 8.7(a). “SEC” means the Securities and Exchange
Commission of the United States, or any successor thereto. “Secured
Indebtedness” means, as of any date of determination, that portion of
Consolidated Total Indebtedness which is secured by a Lien on any real property
owned or leased by the Obligors or any Subsidiary or Unconsolidated Affiliate,
as applicable. “Secured Recourse Indebtedness” means any Secured Indebtedness
that is also Recourse Indebtedness. “Security” or “Securities” means any stock,
shares, partnership interests, limited liability company interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement (e.g., stock appreciation rights), options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing. “Securities Act” means the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect. “Securitization Receivables” is defined within the definition of
“Securitization Transaction” contained in this Schedule B. “Securitization
Subsidiary” is defined within the definition of “Securitization Transaction”
contained in this Schedule B. “Securitization Transaction” means any financing
or factoring or similar transaction (or series of such transactions) entered by
the Obligors or any of their Subsidiaries pursuant to which the Obligors or such
Subsidiary may sell, convey or otherwise transfer, or grant a security interest
in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment (the “Securitization Receivables”) to a
special purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any
other Person. “separate account” is defined in Section 6.2. “Series A Notes” is
defined in Section 1. “Series B Notes” is defined in Section 1.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering105.jpg]
28 “Series C Notes” is defined in Section 1. “Shareholder Equity” means, as of
any date of determination, consolidated shareholders’ equity of the Parent
Guarantor and its Subsidiaries as of that date determined in accordance with
GAAP. “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Source” is defined in Section 6.2. “Specified CMBS Indebtedness” means (x) the
Indebtedness of (i) Ziegler-Georgia 7, LLC, (ii) Ziegler-Michigan 12, LLC, (iii)
Ziegler-Tennessee 14, LLC, (iv) Ziegler-Wisconsin 16, LLC, (v) DOC-Greymark HQ
OKC MOB, LLC, and (vi) DOC-Baylor Mansfield ASC, LLC, as such Indebtedness is
more particularly identified on Schedule 5.27, and (y) the Indebtedness in
existence as of the Closing Date of the following Affiliates: (i) Sandwich
Development Partners, LLC (an Affiliate of Ziegler-Illinois 12, LLC), (ii) Bath
Road Associates, LLC (an Affiliate of Ziegler-Maine 15, LLC), (iii) Remington
Development Partners, LLC (an Affiliate of Ziegler- Illinois 18, LLC), or (iv)
Crescent City Surgical Centre Facility, L.L.C. (an Affiliate of DOC- CCSC
Crescent City Surgical Centre, LLC) in each case to the extent the applicable
Affiliate becomes a Wholly-Owned Subsidiary of either Obligor. “Subordinated
Debt” means any Indebtedness of each Obligors or any of its Subsidiaries that by
its terms is expressly subordinated in right of payment to the prior payment of
the Obligations under this Agreement on terms and conditions, and evidenced by
documentation, reasonably satisfactory to the Required Holders. “Subsidiary”
means, with respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which
more than fifty percent (50%) of the total voting power of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to



--------------------------------------------------------------------------------



 
[ex101201608notesoffering106.jpg]
29 direct or cause the direction of the management and policies thereof is at
the time owned or controlled, directly or indirectly, by that Person; provided,
in determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Issuer. “Subsidiary Guarantee”
or “Subsidiary Guarantees” is defined in Section 2.3. “Subsidiary Guarantor”
means any Subsidiary that executes and delivers a Subsidiary Guarantee in
accordance with Section 9.15 hereof. “Substitute Purchaser” is defined in
Section 21. “Super-Majority Holders” means at any time on or after the Closing,
the holders of at least 66-2/3% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Issuer or any of its
Affiliates). “SVO” means the Securities Valuation Office of the NAIC or any
successor to such Office. “Swap Contract” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to- market value(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts. “Synthetic Lease” means, at any time,
any lease (including leases that may be terminated by the lessee at any time) of
any property (a) that is accounted for as an operating lease under



--------------------------------------------------------------------------------



 
[ex101201608notesoffering107.jpg]
30 GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor. “Tangible Net Worth” means, as of a
given date, (a) the Shareholder Equity of the Parent Guarantor and its
Subsidiaries determined on a consolidated basis plus (b) accumulated
depreciation and amortization expense minus (c) the following (to the extent
reflected in determining Shareholder Equity of the Parent Guarantor and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as “goodwill” under GAAP, all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto. “Tenant” means any Person who is a
lessee with respect to any Tenant Lease held by an Unencumbered Property Owner
as lessor or as an assignee of the lessor thereunder. “Tenant Lease” means any
lease, letting, license, concession or other agreement (whether written or oral)
pursuant to which any Person (other than an Obligor, any future Subsidiary
Guarantor or an Unencumbered Property Owner) is granted a possessory interest
in, or right to use or occupy all or any portion of, any Unencumbered Pool
Property (provided, the term “Tenant Lease” shall not include any lease,
sublease, sub-sublease, letting, license, concession or other agreement with
respect to any residential unit in a multi-family residential Real Estate
Asset), and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease, or other agreement entered into in connection
with such lease, sublease, sub-sublease, or other agreement, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by such Person under any such lease, sublease,
sub-sublease, letting, license, concession or other agreement. “Total Asset
Value” means, as of any date of determination, the sum of the following, without
duplication, of the Consolidated Parties for the Fiscal Quarter then most
recently ended: (a) the real estate property values of all Real Estate Assets as
determined by acquisition cost, plus (b) unrestricted cash and Cash Equivalents
as of the last day of such Fiscal Quarter, plus (c) the GAAP book value of land
holdings as of the last day of such Fiscal Quarter, plus (d) the GAAP book value
of the actual funded portion of Construction-in-Process as of the last day of
such Fiscal Quarter, plus (e) the GAAP book value of Unencumbered Mortgage
Receivables as of the last day of such Fiscal Quarter, plus (f) the Ownership
Share of any Consolidated Party of items (a) through (e) above attributable to
Unconsolidated Affiliates as of the last day of such Fiscal Quarter; subject at
all times, however, to the provisions of Section 10.6(j).



--------------------------------------------------------------------------------



 
[ex101201608notesoffering108.jpg]
31 “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require). “Unconsolidated Affiliate” means any
corporation, partnership, association, joint venture or other entity in each
case which is not a Consolidated Party and in which a Consolidated Party owns,
directly or indirectly, any Capital Stock. “Unencumbered Debt Service Coverage
Ratio” means, as of any date of determination, for the applicable Calculation
Period, the ratio, as calculated by Issuer and approved by the Required Holders,
of (a) the aggregate sum of Adjusted NOI for the Unencumbered Pool Properties to
(b) the actual Consolidated Unsecured Interest Charges payable under the
Consolidated Total Unsecured Indebtedness during such applicable Calculation
Period. “Unencumbered Mortgage Receivables” means, with respect to any Person,
Mortgage Receivables owned or held by such Person that are not pledged as
collateral for, or otherwise subject to a Lien as security for, any
Indebtedness. “Unencumbered Pool Property” means a Real Estate Asset which, as
of any date of determination, is included as an “Unencumbered Pool Property” on
the most recent Borrowing Base Certificate and satisfies all of the following
requirements: (a) such Real Estate Asset (a) is 100% (i) owned in fee simple or
(ii) leased pursuant to an Eligible Ground Lease by (x) the Issuer or (y) an
Unencumbered Property Owner that is (1) a Domestic Subsidiary and (2) a
Wholly-Owned Subsidiary or Joint Venture Entity of the Issuer and (b) is located
in a state in the United States or the District of Columbia; (b) such Real
Estate Asset is not subject to any Lien (other than a Permitted Lien (with the
exception of a Permitted Lien described in Section 10.2(m))) or any Negative
Pledge (other than pursuant to an Eligible Ground Lease); (c) such Real Estate
Asset is free of all material mechanical and structural defects, or other
adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such Real
Estate Asset; (d) such Real Estate Asset is a Healthcare Facility that has been
fully developed, is operational and is well located within a primary or
secondary market and is maintaining a stable current income; (e) to the extent
managed by a third-party property manager, the applicable property manager with
respect to such Real Estate Asset is an Approved Manager, and such Real Estate
Asset is being managed pursuant to a management agreement with such Approved
Manager;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering109.jpg]
32 (f) no principal or interest payment, payments of real property taxes (except
taxes which are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP) or payments of premiums on
insurance policies payable to the applicable Unencumbered Property Owner with
respect to such Real Estate Asset is past due beyond the applicable grace period
with respect thereto, if any; (g) no required rental payment from any tenant
under a Material Lease with respect to such Real Estate Asset is past due more
than sixty (60) days beyond the applicable grace period with respect thereto, if
any; (h) no Tenant under any Material Lease with respect to such Real Estate
Asset is then subject to a Bankruptcy Event; (i) no material event of default
(after the expiration of any applicable notice and/or cure period) has occurred
and is then continuing under any Material Lease applicable to such Real Estate
Asset; (j) no condemnation or condemnation proceeding shall have been instituted
(and remain undismissed for a period of ninety (90) consecutive days), in each
case, with respect to a material portion of any Real Estate Asset, which would
impair in any material manner the continued operations of such Real Estate
Asset; (k) no material casualty event shall have occurred with respect to the
improvements located on such Real Estate Asset which is not able to be fully
remediated with available insurance proceeds and/or funds the Issuer or the
applicable Unencumbered Property Owner has put into escrow; (l) no Hazardous
Materials are located on or under such Real Estate Asset and no other
environmental conditions exist in connection with such Real Estate Asset which
constitute a material violation of any Environmental Law; and (m) such Real
Estate Asset, as of such date of determination, shall satisfy the Unencumbered
Pool Property Specified Tenant Lease Requirement. “Unencumbered Pool Property
Specified Tenant Lease Requirement” means, as of any date of determination, with
respect to each Unencumbered Pool Property (or any Real Estate Asset proposed by
Issuer to be added as an Unencumbered Pool Property hereunder), which is either
(i) a long term acute care hospital facility or (ii) a rehabilitation facility,
at the time such Real Estate Asset is being added as an Unencumbered Pool
Property (whether on the Closing Date or under Section 10.17 hereof), the
satisfaction of the condition that the Rent Coverage Ratio shall be greater than
or equal to 1.50 to 1.00. “Unencumbered Pool Property Value” means, as of any
date of determination with respect to any Unencumbered Pool Property, the value
of the subject Real Estate Asset based upon a valuation determined, for the
applicable Calculation Period, (a) for the first eighteen (18) months following
the acquisition by the Issuer or any Subsidiary of such Real Estate Asset, such



--------------------------------------------------------------------------------



 
[ex101201608notesoffering110.jpg]
33 value based upon a valuation which is determined by using the un-depreciated
book value cost in accordance with GAAP, and (b) thereafter by dividing (x)
Adjusted NOI by (y) the applicable Capitalization Rate based on the type of Real
Estate Asset during such applicable Calculation Period, as determined by the
Issuer (subject to any restatement of or other adjustment to the financial
statements of the Issuer or for any other reason). “Unencumbered Property Owner”
means each Person that owns a Real Estate Asset which is or is proposed to be an
Unencumbered Pool Property and which is (1) a Domestic Subsidiary and (2) a
Wholly-Owned Subsidiary of the Issuer. “Unimproved Land” means any Real Estate
Asset consisting solely of unimproved land on which no construction or general
development activity has commenced, but which is zoned for its intended use and
is otherwise suitable for future development as a Healthcare Facility; provided,
the term “Unimproved Land” shall not include any pad, out-parcel or similar
separate parcel included in or adjacent to and part of a larger development of
real property comprising any other Real Estate Asset (unless such other Real
Estate Asset is Unimproved Land). “United States” or “U.S.” means the United
States of America. “Unsecured Indebtedness” means, for any Person, any
Indebtedness of such Person that is not secured by a Lien. “U.S. Person” means
any Person that is a “United States person” as defined in Section 7701(a)(30) of
the Code. “USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect. “U.S. Economic Sanctions” is defined in Section 5.18(a). “U.S. Economic
Sanctions Laws” means those laws, executive orders, enabling legislation or
regulations administered and enforced by the United States pursuant to which
economic sanctions have been imposed on any Person, entity, organization,
country or regime, including the Trading with the Enemy Act, the International
Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan Accountability
and Divestment Act and any other OFAC Sanctions Program. “Wholly-Owned
Subsidiary” means, at any time, any Subsidiary all of the Equity Interests
(except directors’ qualifying shares) and voting interests of which are owned by
any one or more of the Issuer and the Issuer’s other Wholly-Owned Subsidiaries
at such time.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering111.jpg]
EXHIBIT 1(a) (to Note Purchase Agreement) [FORM OF 4.09% SENIOR NOTES, SERIES A,
DUE AUGUST 11, 2025] PHYSICIANS REALTY L.P. 4.09% SENIOR NOTE, SERIES A, DUE
AUGUST 11, 2025 No. RA – [_____] [Date] $[_______] PPN[______________] FOR VALUE
RECEIVED, the undersigned, PHYSICIANS REALTY L.P. (herein called the “Issuer”),
a Delaware limited partnership, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on August 11, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.09% per annum from the
date hereof, payable semiannually, on the 11th day of February and August in
each year, commencing with the February 11 or August 11 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to 6.09%, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank, National Association, at 461 Fifth Avenue, New
York, New York 10017, or at such other place as the Issuer shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of the 4.09% Senior Notes, Series
A, due August 11, 2025 (the “Series A Notes”) of the Issuer, which, together
with the Issuer’s (a) 4.18% Senior Notes, Series B, due August 11, 2026 and (b)
4.24% Senior Notes, Series C, due August 11, 2027 (being herein referred to
collectively with the Series A Notes as the “Notes”) were issued pursuant to the
Note Purchase and Guarantee Agreement, dated as of August 11, 2016 (as from time
to time amended, the “Note Purchase Agreement”), among the Issuer, PHYSICIANS
REALTY TRUST, a Maryland real estate investment trust (the “Parent Guarantor”),
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering112.jpg]
2 This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, accompanied
by a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary. The Issuer will make
required prepayments of principal on the dates and in the amounts specified in
the Note Purchase Agreement. This Note is also subject to optional prepayment,
in whole or from time to time in part, at the times and on the terms specified
in the Note Purchase Agreement, but not otherwise. The Parent Guarantor has
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and the performance by the
Issuer of its obligations contained in the Note Purchase Agreement all as more
fully set forth in the Note Purchase Agreement. Certain Subsidiaries of the
Issuer and Parent Guarantor may from time to time absolutely and unconditionally
guarantee payment in full of the principal of, Make-Whole Amount, if any, and
interest on this Note and the performance by the Issuer of its obligations
contained in the Note Purchase Agreement, all as more fully provided in Note
Purchase Agreement. If an Event of Default occurs and is continuing, the
principal of this Note may be declared or otherwise become due and payable in
the manner, at the price (including any applicable Make-Whole Amount) and with
the effect provided in the Note Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering113.jpg]
3 This Note shall be construed and enforced in accordance with, and the rights
of the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. PHYSICIANS REALTY L.P., a Delaware Limited Partnership By: Physicians
Realty Trust, as General Partner By: ____________________________________ Name:
_______________________________ Title: ________________________________



--------------------------------------------------------------------------------



 
[ex101201608notesoffering114.jpg]
EXHIBIT 1(b) (to Note Purchase Agreement) [FORM OF 4.18% SENIOR NOTES, SERIES B,
DUE AUGUST 11, 2026] PHYSICIANS REALTY L.P. 4.18% SENIOR NOTE, SERIES B, DUE
AUGUST 11, 2026 No. RB – [_____] [Date] $[_______] PPN[______________] FOR VALUE
RECEIVED, the undersigned, PHYSICIANS REALTY L.P. (herein called the “Issuer”),
a Delaware limited partnership, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on August 11, 2026 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.18% per annum from the
date hereof, payable semiannually, on the 11th day of February and August in
each year, commencing with the February 11 or August 11 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to 6.18%, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank, National Association, at 461 Fifth Avenue, New
York, New York 10017, or at such other place as the Issuer shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of the 4.18% Senior Notes, Series
B, due August 11, 2026 (the “Series B Notes”) of the Issuer, which, together
with the Issuer’s (a) 4.09% Senior Notes, Series A, due August 11, 2025 and (b)
4.24% Senior Notes, Series C, due August 11, 2027 (being herein referred to
collectively with the Series B Notes as the “Notes”) were issued pursuant to the
Note Purchase and Guarantee Agreement, dated as of August 11, 2016 (as from time
to time amended, the “Note Purchase Agreement”), among the Issuer, PHYSICIANS
REALTY TRUST, a Maryland real estate investment trust (the “Parent Guarantor”),
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering115.jpg]
2 This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, accompanied
by a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary. The Issuer will make
required prepayments of principal on the dates and in the amounts specified in
the Note Purchase Agreement. This Note is also subject to optional prepayment,
in whole or from time to time in part, at the times and on the terms specified
in the Note Purchase Agreement, but not otherwise. The Parent Guarantor has
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and the performance by the
Issuer of its obligations contained in the Note Purchase Agreement all as more
fully set forth in the Note Purchase Agreement. Certain Subsidiaries of the
Issuer and Parent Guarantor may from time to time absolutely and unconditionally
guarantee payment in full of the principal of, Make-Whole Amount, if any, and
interest on this Note and the performance by the Issuer of its obligations
contained in the Note Purchase Agreement, all as more fully provided in Note
Purchase Agreement. If an Event of Default occurs and is continuing, the
principal of this Note may be declared or otherwise become due and payable in
the manner, at the price (including any applicable Make-Whole Amount) and with
the effect provided in the Note Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering116.jpg]
3 This Note shall be construed and enforced in accordance with, and the rights
of the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. PHYSICIANS REALTY L.P., a Delaware Limited Partnership By: Physicians
Realty Trust, as General Partner By: ____________________________________ Name:
_______________________________ Title: ________________________________



--------------------------------------------------------------------------------



 
[ex101201608notesoffering117.jpg]
EXHIBIT 1(c) (to Note Purchase Agreement) [FORM OF 4.24% SENIOR NOTES, SERIES C,
DUE AUGUST 11, 2027] PHYSICIANS REALTY L.P. 4.24% SENIOR NOTE, SERIES C, DUE
AUGUST 11, 2027 No. RC – [_____] [Date] $[_______] PPN[______________] FOR VALUE
RECEIVED, the undersigned, PHYSICIANS REALTY L.P. (herein called the “Issuer”),
a Delaware limited partnership, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on August 11, 2027 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.24% per annum from the
date hereof, payable semiannually, on the 11th day of February and August in
each year, commencing with the February 11 or August 11 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to 6.24%, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank, National Association, at 461 Fifth Avenue, New
York, New York 10017, or at such other place as the Issuer shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of the 4.24% Senior Notes, Series
C, due August 11, 2027 (the “Series C Notes”) of the Issuer, which, together
with the Issuer’s (a) 4.09% Senior Notes, Series A, due August 11, 2025 and (b)
4.18% Senior Notes, Series B, due August 11, 2026 (being herein referred to
collectively with the Series C Notes as the “Notes”) were issued pursuant to the
Note Purchase and Guarantee Agreement, dated as of August 11, 2016 (as from time
to time amended, the “Note Purchase Agreement”), among the Issuer, PHYSICIANS
REALTY TRUST, a Maryland real estate investment trust (the “Parent Guarantor”),
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering118.jpg]
1(c)-2 This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, accompanied
by a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary. The Issuer will make
required prepayments of principal on the dates and in the amounts specified in
the Note Purchase Agreement. This Note is also subject to optional prepayment,
in whole or from time to time in part, at the times and on the terms specified
in the Note Purchase Agreement, but not otherwise. The Parent Guarantor has
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and the performance by the
Issuer of its obligations contained in the Note Purchase Agreement all as more
fully set forth in the Note Purchase Agreement. Certain Subsidiaries of the
Issuer and Parent Guarantor may from time to time absolutely and unconditionally
guarantee payment in full of the principal of, Make-Whole Amount, if any, and
interest on this Note and the performance by the Issuer of its obligations
contained in the Note Purchase Agreement, all as more fully provided in Note
Purchase Agreement. If an Event of Default occurs and is continuing, the
principal of this Note may be declared or otherwise become due and payable in
the manner, at the price (including any applicable Make-Whole Amount) and with
the effect provided in the Note Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering119.jpg]
1(c)-3 This Note shall be construed and enforced in accordance with, and the
rights of the Issuer and the holder of this Note shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State. PHYSICIANS REALTY L.P., a Delaware Limited Partnership By:
Physicians Realty Trust, as General Partner By:
____________________________________ Name: _______________________________
Title: ________________________________



--------------------------------------------------------------------------------



 
[ex101201608notesoffering120.jpg]
EXHIBIT 2.3 (to Note Purchase Agreement) FORM OF SUBSIDIARY GUARANTY (See
attached)



--------------------------------------------------------------------------------



 
[ex101201608notesoffering121.jpg]
SUBSIDIARY GUARANTEE THIS GUARANTEE (this “Guarantee”) dated as of
_____________, 20__ is made by each undersigned (each a “Subsidiary Guarantor”),
in favor of the holders from time to time of the Notes hereinafter referred to
and their respective successors and assigns (collectively, the “Holders” and
each individually, a “Holder”). W I T N E S S E T H: WHEREAS, PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Issuer”), PHYSICIANS REALTY TRUST, a
Maryland real estate investment trust (the “Parent Guarantor” and, together with
the Issuer, the “Obligors”), and the initial Holders have entered into a Note
Purchase and Guarantee Agreement dated as of August 11, 2016 (the Note Purchase
and Guarantee Agreement as amended, supplemented, restated or otherwise modified
from time to time in accordance with its terms and in effect, the “Note Purchase
Agreement”); WHEREAS, the Note Purchase Agreement provides for the issuance by
the Issuer of (i) $25,000,000 aggregate principal amount of its 4.09% Senior
Notes, Series A, due August 11, 2025, (ii) $25,000,000 aggregate principal
amount of its 4.18% Senior Notes, Series B, due August 11, 2026 and (iii)
$25,000,000 aggregate principal amount of its 4.24% Senior Notes, Series C, due
August 11, 2027 (collectively, the “Notes”); WHEREAS, pursuant to the Note
Purchase Agreement the payment and performance by the Issuer of its obligations
under the Note Purchase Agreement and under the Notes are absolutely and
unconditionally guaranteed by the Parent Guarantor; WHEREAS, the Obligors
directly or indirectly own all of the issued and outstanding capital stock of
each Subsidiary Guarantor and, by virtue of such ownership and otherwise, each
Subsidiary Guarantor has derived substantial benefits from the purchase by the
Holders of the Issuer’s Notes; WHEREAS, it is a requirement of the Note Purchase
Agreement that each Subsidiary Guarantor execute and deliver this Guarantee to
the Holders; and WHEREAS, each Subsidiary Guarantor desires to execute and
deliver this Guarantee to satisfy the requirement described in the preceding
paragraph. NOW, THEREFORE, in consideration of the premises and other benefits
to each Subsidiary Guarantor, and of the purchase of the Issuer’s Notes by the
Holders, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, each Subsidiary Guarantor makes this
Guarantee as follows: SECTION 1. DEFINITIONS. Any capitalized terms not
otherwise herein defined shall have the meanings attributed to them in the Note
Purchase Agreement.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering122.jpg]
2 SECTION 2. GUARANTY. Each Subsidiary Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, jointly and severally with each
other Subsidiary Guarantor and the Parent Guarantor, as a primary obligor and
not merely as a surety, to each Holder and its successors and permitted assigns
(a) the full and punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of the principal of and Make-Whole Amount and
interest on (including, without limitation, interest, whether or not an
allowable claim, accruing after the date of filing of any petition in
bankruptcy, or the commencement of any bankruptcy, insolvency or similar
proceeding relating to the Issuer) the Notes and all other amounts owed or to be
owing by the Issuer which becomes due under the terms and provisions of the
Financing Agreements, now or hereafter existing under the Financing Agreements
whether for principal, Make-Whole Amount or interest (including, without
limitation, interest, whether or not an allowable claim, accruing after the date
of filing of any petition in bankruptcy, or the commencement of any bankruptcy,
insolvency or similar proceeding relating to the Issuer), (b) the full and
prompt performance and observance by the Issuer of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Issuer under the terms of the Notes and the Note Purchase Agreement and (c) the
full and prompt payment, upon demand by any Holder of all costs and expenses,
legal or otherwise (including reasonable attorneys’ fees) and such expenses, if
any, as shall have been expended or incurred in the protection or enforcement of
any right or privilege under the Notes or the Note Purchase Agreement or in the
protection or enforcement of any rights, privileges or liabilities under this
Guarantee or in any consultation or action in connection therewith or herewith
and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or the Note Purchase Agreement or any of the
terms thereof or of any other like circumstance or circumstances (all such
obligations being the “Obligations”), and agrees to pay any and all reasonable
fees and expenses incurred by each Holder in enforcing this Guarantee.
Notwithstanding the foregoing, the right of recovery against each Subsidiary
Guarantor under this Guarantee is limited to the extent it is judicially
determined with respect to any Subsidiary Guarantor that entering into this
Guarantee would violate Section 548 of the Bankruptcy Code or any comparable
provisions of any state law, in which case such Subsidiary Guarantor shall be
liable under this Guarantee only for amounts aggregating up to the largest
amount that would not render such Subsidiary Guarantor’s obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code or any comparable
provisions of any state law. Notwithstanding any stay, injunction or other
prohibition preventing such action against the Issuer, if for any reason
whatsoever the Issuer shall fail or be unable to duly, punctually and fully (in
the case of the payment of Obligations) pay such amounts as and when the same
shall become due and (in the case of the payment of Obligations) payable,
whether or not such failure or inability shall constitute an “Event of Default”,
each Subsidiary Guarantor will forthwith (in the case of the payment of
Obligations) pay or cause to be paid such amounts to the holders, in lawful
money of the United States of America, at the place specified in Section 14 of
the Note Purchase Agreement, or pay such Obligations or cause such Obligations
to be paid, (in the case of the payment of Obligations) together with interest
(in the amounts and to the extent required under such Notes) on any amount due
and owing. SECTION 3. SUBSIDIARY GUARANTORS’ OBLIGATIONS UNCONDITIONAL The
obligations of each Subsidiary Guarantor under this Guarantee shall be primary,
absolute and



--------------------------------------------------------------------------------



 
[ex101201608notesoffering123.jpg]
3 unconditional obligations of each Subsidiary Guarantor, shall not be subject
to any counterclaim, set-off, deduction, diminution, abatement, recoupment,
suspension, deferment, reduction or defense based upon any claim each Subsidiary
Guarantor or any other Person may have against the Issuer or any other Person,
and to the full extent permitted by applicable law shall remain in full force
and effect without regard to, and except as provided in Section 9.15(b) of the
Note Purchase Agreement, shall not be released, discharged or in any way
affected by, any circumstance or condition whatsoever (whether or not each
Subsidiary Guarantor or the Obligors shall have any knowledge or notice
thereof), including: (a) any termination, amendment or modification of or
deletion from or addition or supplement to or other change in any of the
Financing Agreements or any other instrument or agreement applicable to any of
the parties to any of the Financing Agreements (including, without limitation,
any change to the covenants, Events of Default, principal amounts, interest
rates, or other terms and conditions of or pertaining to the Notes or any other
Financing Agreement, or any change to the time for payment of all or any part of
the obligations payable under the Notes or any other Financing Agreement), or
any assignment or transfer of any interest therein; (b) any furnishing or
acceptance of any security or other guaranty, or any release of any security or
other guaranty, for the Obligations, or the application of any such security or
guaranty or order or manner of sale of any such security as the Holders in their
sole discretion may determine, or the failure of any security or the failure of
any Person to perfect any interest in any collateral; (c) any failure, omission
or delay on the part of the Issuer to conform or comply with any term of any of
the Financing Agreements or any other instrument or agreement referred to in
paragraph (a) above, including, without limitation, failure to give notice to
any Subsidiary Guarantor of the occurrence of a “Default” or an “Event of
Default” under any Financing Agreement; (d) any waiver of the payment,
performance or observance of any of the obligations, conditions, covenants or
agreements contained in any Financing Agreement, or any other waiver, consent,
extension, indulgence, compromise, settlement, release or other action or
inaction under or in respect of any of the Financing Agreements or any other
instrument or agreement referred to in paragraph (a) above or any obligation or
liability of the Issuer, or any exercise or non-exercise of any right, remedy,
power or privilege under or in respect of any such instrument or agreement or
any such obligation or liability; (e) any failure, omission or delay on the part
of any of the Holders to enforce, assert or exercise any right, power or remedy
conferred on such Holder in this Guarantee, or any such failure, omission or
delay on the part of such Holder in connection with any Financing Agreement, or
any other action on the part of such Holder;



--------------------------------------------------------------------------------



 
[ex101201608notesoffering124.jpg]
4 (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Issuer, the Parent
Guarantor any Subsidiary Guarantor or to any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding; (g) any discharge, termination,
cancellation, frustration, irregularity, invalidity or unenforceability, in
whole or in part, of any of the Financing Agreements or any other agreement or
instrument referred to in paragraph (a) above or any term hereof; (h) any merger
or consolidation of the Issuer, the Parent Guarantor or any Subsidiary Guarantor
into or with any other Person, or any sale, lease or transfer of any of the
assets of the Issuer, the Parent Guarantor or any Subsidiary Guarantor to any
other Person; (i) any change in the ownership of any shares of capital stock of
the Obligors or any change in the corporate relationship between the Obligors
and any Subsidiary Guarantor, or any termination of such relationship; (j) any
release or discharge, by operation of law or otherwise, of the Parent Guarantor
or any Subsidiary Guarantor from the performance or observance of any
obligation, covenant or agreement contained in the Parent Guarantee or this
Guarantee, as applicable; (k) any application by the Holders of any sums, by
whomever paid or however realized, to the payment of the Obligations and all
other obligations owed hereunder; or (l) any other occurrence, circumstance,
happening or event whatsoever, whether similar or dissimilar to the foregoing,
whether foreseen or unforeseen, and any other circumstance which might otherwise
constitute a legal or equitable defense or discharge of the liabilities of a
Subsidiary Guarantor or surety or which might otherwise limit recourse against
any Subsidiary Guarantor. SECTION 4. FULL RECOURSE OBLIGATIONS. The obligations
of each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties. SECTION 5. WAIVER. Each Subsidiary
Guarantor unconditionally waives, to the extent permitted by applicable law, (a)
notice of any of the matters referred to in Section 3, (b) notice to such
Subsidiary Guarantor of the incurrence of any of the Obligations, notice to such
Subsidiary Guarantor or the Obligors of any breach or default by the Issuer with
respect to any of the Obligations or any other notice that may be required, by
statute, rule of law or otherwise, to



--------------------------------------------------------------------------------



 
[ex101201608notesoffering125.jpg]
5 preserve any rights of the Holders against such Subsidiary Guarantor, (c)
presentment to, notice of acceleration of, notice of intent to accelerate or
demand of payment from the Obligors or the Subsidiary Guarantor with respect to
any amount due under any Financing Agreement or protest for nonpayment or
dishonor, (d) any right to the enforcement, assertion or exercise by any of the
Holders of any right, power, privilege or remedy conferred in the Note Purchase
Agreement or any other Financing Agreement or otherwise, (e) any requirement of
diligence on the part of any of the Holders, (f) any requirement to exhaust any
remedies or to mitigate the damages resulting from any default under any
Financing Agreement, (g) any notice of any sale, transfer or other disposition
by any of the Holders of any right, title to or interest in the Note Purchase
Agreement or in any other Financing Agreement and (h) any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge,
release or defense of a guarantor or surety or which might otherwise limit
recourse against such Subsidiary Guarantor. SECTION 6. SUBROGATION,
CONTRIBUTION, REIMBURSEMENT OR INDEMNITY; SUBORDINATION. Until one year and one
day after all Obligations have been indefeasibly paid in full in cash, each
Subsidiary Guarantor agrees not to take any action pursuant to any rights which
may have arisen in connection with this Guarantee to be subrogated to any of the
rights (whether contractual, under the Bankruptcy Code, as amended, including
Section 509 thereof, under common law or otherwise) of any of the Holders
against the Issuer or against any collateral security or guaranty or right of
offset held by the Holders for the payment of the Obligations. Until one year
and one day after all Obligations have been indefeasibly paid in full in cash,
each Subsidiary Guarantor agrees not to take any action pursuant to any
contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
the Issuer which may have arisen in connection with this Guarantee. If any
Subsidiary Guarantor becomes the holder of any indebtedness payable by the
Issuer, such Subsidiary Guarantor hereby subordinates all indebtedness owing to
it from the Issuer to all indebtedness of the Issuer to the Holders, and agrees
that, during the continuance of any Event of Default, it shall not accept any
payment on the same until payment in full of the Obligations and shall in no
circumstance whatsoever attempt to set-off or reduce any obligations hereunder
because of such indebtedness. So long as the Obligations remain outstanding, if
any amount shall be paid by or on behalf of the Issuer to any Subsidiary
Guarantor on account of any of the rights waived in this paragraph, such amount
shall be held by such Subsidiary Guarantor in trust, segregated from other funds
of such Subsidiary Guarantor, and shall, forthwith upon receipt by such
Subsidiary Guarantor, be turned over to the Holders (duly endorsed by such
Subsidiary Guarantor to the Holders, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Holders may
determine. The provisions of this paragraph shall survive the term of this
Guarantee and the payment in full of the Obligations. SECTION 7. EFFECT OF
BANKRUPTCY PROCEEDINGS, ETC. This Guarantee shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the sums due to any of the Holders pursuant to the terms
of the Note Purchase Agreement or any other Financing Agreement is rescinded or
must otherwise be restored or returned by such Holder upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of either Obligor, any of
their Subsidiaries or any other Person, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to either Obligor, any of their Subsidiaries or any other
Person or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering126.jpg]
6 any substantial part of its property, or otherwise, all as though such payment
had not been made. If an event permitting the acceleration of the maturity of
the principal amount of the Notes shall at any time have occurred and be
continuing and one or more Holders shall have attempted to accelerate the
maturity of the principal amount of the Notes pursuant to and in compliance with
Section 12.1 of the Note Purchase Agreement, or an event shall have occurred
that pursuant to Section 12.1 of the Note Purchase Agreement purportedly results
in the automatic acceleration of the maturity of the principal amount of the
Notes, and in either such case such acceleration shall at such time be prevented
by reason of the pendency against either Obligor, any of their Subsidiaries or
any other Person of a case or proceeding under a bankruptcy or insolvency law,
each Subsidiary Guarantor agrees that, for purposes of this Guarantee and its
obligations hereunder, the maturity of the principal amount of the Notes and all
other Obligations shall be deemed to have been accelerated with the same effect
as if any Holder had accelerated the same in accordance with the terms of the
Note Purchase Agreement or other applicable Financing Agreement, and such
Subsidiary Guarantor shall forthwith pay such principal amount, Make- Whole
Amount, if any, and interest thereon and any other amounts guaranteed hereunder
without further notice or demand. SECTION 8. REPRESENTATIONS AND WARRANTIES OF
EACH SUBSIDIARY GUARANTOR. Each Subsidiary Guarantor represents and warrants to
the Holders that: (a) Such Subsidiary Guarantor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, has all requisite power and authority to own and operate its
properties, if applicable, and to carry on its business as now conducted and as
proposed to be conducted, and is duly qualified to do business and is in good
standing in every jurisdiction where necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect. (b) The execution, delivery and performance of this
Guarantee has been duly authorized by all necessary corporate or other
organizational action on the part of such Subsidiary Guarantor. (c) The
execution, delivery and performance by such Subsidiary Guarantor of this
Guarantee will not (a) violate in any Material respect any provision of any
Applicable Laws relating to such Subsidiary Guarantor, any of the Organizational
Documents of such Subsidiary Guarantor, or any order, judgment or decree of any
court or other agency of government binding on such Subsidiary Guarantor; (b)
except as would not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any other Contractual Obligations of either such
Subsidiary Guarantor; (c) result in or require the creation or imposition of any
Lien upon any of the properties or assets of such Subsidiary Guarantor (other
than any Liens subsequently created under any of the Financing Agreements in
favor of the holders of the Notes) whether now owned or hereafter acquired; or
(d) require any approval of stockholders, members or partners or any approval or



--------------------------------------------------------------------------------



 
[ex101201608notesoffering127.jpg]
7 consent of any Person under any Contractual Obligation of such Subsidiary
Guarantor (other than those which have already been obtained or to the extent
the failure to obtain any such approval or consent would not reasonably be
expected to have a Material Adverse Effect). (d) The execution, delivery and
performance by such Subsidiary Guarantor of the Guarantee and the consummation
of the transactions contemplated thereby do not and will not require, as a
condition to the effectiveness thereof, any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except for any filings, recordings or consents which heretofore have
been obtained or made, as applicable. (e) This Guarantee has been duly executed
and delivered by such Subsidiary Guarantor and is the legally valid and binding
obligation of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with its terms, except as may be limited by Debtor
Relief Laws or by equitable principles relating to enforceability. (f) Such
Subsidiary Guarantor is solvent and able to pay all its debts as and when they
fall due (after taking into account contingencies and contributions from
others). (g) Such Subsidiary Guarantor is in compliance with all Applicable
Laws, except such noncompliance with such other Applicable Laws that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Such Subsidiary Guarantor possesses all certificates,
authorities or permits issued by appropriate Governmental Authorities necessary
to conduct the business now operated by them and the failure of which to have
could reasonably be expected to have a Material Adverse Effect and have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit the failure of which to have or retain
could reasonably be expected to have a Material Adverse Effect. (h) Such
Subsidiary Guarantor’s payment obligations under this Guarantee constitute
direct and general obligations of such Subsidiary Guarantor and rank in right of
payment at least pari passu, without preference or priority, with all other
unsecured and unsubordinated Indebtedness of such Subsidiary Guarantor, except
for such Indebtedness preferred by operation of bankruptcy laws or other similar
laws of general application. All representations and warranties contained herein
shall survive the execution and delivery of this Guarantee. SECTION 9. TERM OF
AGREEMENT. Subject to Section 9.15(b) of the Note Purchase Agreement and Section
7 hereof, this Guarantee and all guaranties, representations and agreements of
each Subsidiary Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be irrevocably paid and



--------------------------------------------------------------------------------



 
[ex101201608notesoffering128.jpg]
8 performed in full in cash and all of the agreements of such Subsidiary
Guarantor hereunder shall be irrevocably duly paid and performed in full in
cash. SECTION 10. AMENDMENT AND WAIVER. Except as otherwise provided herein,
this Guarantee may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Subsidiary Guarantor and the Required Holders. SECTION 11.
NOTICES. All notices under the terms and provisions hereof shall be in writing,
and shall be delivered or sent by telecopy or mailed by first-class mail,
postage prepaid, or otherwise as provided in Section 18 of the Note Purchase
Agreement, addressed (a) if to the Issuer or any Holder, at the address set
forth in the Note Purchase Agreement or (b) if to a Subsidiary Guarantor, in
care of the Issuer at the Issuer’s address set forth in the Note Purchase
Agreement, or in each case at such other address as the Issuer, any Holder or
such Subsidiary Guarantor shall from time to time designate in writing to the
other parties. Any notice so addressed shall be deemed to be given when actually
received. SECTION 12. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL. (a) Each
Subsidiary Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guarantee, the Note Purchase Agreement or the Notes. To the fullest
extent permitted by applicable law, each Subsidiary Guarantor irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. (b) Each Subsidiary Guarantor agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 12(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment. (c) Each Subsidiary Guarantor consents to
process being served in any suit, action or proceeding solely of the nature
referred to in Section 12(a) by mailing a copy thereof by registered or
certified or priority mail, postage prepaid, return receipt requested, or
delivering a copy thereof in the manner for delivery of notices specified in
Section 11, to it. Each Subsidiary Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed



--------------------------------------------------------------------------------



 
[ex101201608notesoffering129.jpg]
9 received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service. (d) Nothing in this
Section 12 shall affect the right of any holder of a Note to serve process in
any manner permitted by law, or limit any right that the holders of any of the
Notes may have to bring proceedings against the Issuer in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction. (e) EACH SUBSIDIARY GUARANTOR
WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT,
THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
SECTION 13. MISCELLANEOUS. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Subsidiary Guarantor hereby waives any provision of law
that renders any provisions hereof prohibited or unenforceable in any respect.
The terms of this Guarantee shall be binding upon, and inure to the benefit of,
each Subsidiary Guarantor and the Holders and their respective successors and
assigns. It is agreed and understood that any Person may become a Subsidiary
Guarantor hereunder by executing a Joinder Agreement substantially in the form
of Exhibit A attached hereto and delivering the same to the Holders. Any such
Person shall thereafter be a “Subsidiary Guarantor” for all purposes under this
Guarantee. No term or provision of this Guarantee may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
each Subsidiary Guarantor and the Holders; provided, however, that a Subsidiary
Guarantor may be fully released and discharged from this Guarantee pursuant to
the terms of Section 9.15(b) of the Note Purchase Agreement. Each Subsidiary
Guarantor agrees to execute and deliver all such instruments and take all such
action as the Required Holders may from time to time reasonably request in order
to effectuate fully the purposes of this Guarantee. The section and paragraph
headings in this Guarantee are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guarantee. This Guarantee shall in all respects be governed by,
and construed in accordance with, the laws of the state of New York, including
all matters of construction, validity and performance, excluding choice-of-law
principles of the law of such state that would permit the application of the
laws of a jurisdiction other than such state.



--------------------------------------------------------------------------------



 
[ex101201608notesoffering130.jpg]
10 IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guarantee to be
duly executed as of the day and year first above written. [NAME OF SUBSIDIARY
GUARANTOR] By ____________________________________ Name: Title: [Notice Address
for such Guarantor ______________________________________
______________________________________ ]



--------------------------------------------------------------------------------



 
[ex101201608notesoffering131.jpg]
11 SUBSIDIARY GUARANTEE JOINDER AGREEMENT This Joinder Agreement (this “Joinder
Agreement”) is entered into as of ________ __, 20__, by the undersigned set
forth on the signature page hereto (the “Additional Subsidiary Guarantor”), with
respect to that certain Subsidiary Guarantee, dated as of _____________, 20__
(the “Guarantee Agreement”), entered into by the Subsidiary Guarantors named on
the signature pages thereto in favor of the holders from time to time of the
Notes hereinafter referred to and their respective successors and assigns
(collectively, the “Holders” and each individually, a “Holder”). Capitalized
terms used but not defined herein shall have the meaning set forth in the
Guarantee Agreement. W I T N E S S E T H: WHEREAS, PHYSICIANS REALTY L.P., a
Delaware limited partnership (the “Issuer”), PHYSICIANS REALTY TRUST, a Maryland
real estate investment trust (the “Parent Guarantor” and, together with the
Issuer, the “Obligors”), and the initial Holders have entered into a Note
Purchase and Guarantee Agreement dated as of August 11, 2016 (the Note Purchase
and Guarantee Agreement as amended, supplemented, restated or otherwise modified
from time to time in accordance with its terms and in effect, the “Note Purchase
Agreement”); WHEREAS, the Note Purchase Agreement provides for the issuance by
the Issuer of $75,000,000 aggregate principal amount of Notes (as defined in the
Note Purchase Agreement); WHEREAS, pursuant to the Note Purchase Agreement the
payment and performance by the Issuer of its obligations under the Note Purchase
Agreement and under the Notes are absolutely and unconditionally guaranteed by
the Parent Guarantor; WHEREAS, the Obligors directly or indirectly own all of
the issued and outstanding capital stock of the Additional Subsidiary Guarantor
and, by virtue of such ownership and otherwise, the Additional Subsidiary
Guarantor has derived substantial benefits from the purchase by the Holders of
the Issuer’s Notes; WHEREAS, it is a requirement of the Note Purchase Agreement
that the Additional Subsidiary executes and delivers this Joinder Agreement to
the Holders in order to join the other Subsidiary Guarantors and the Parent
Guarantor in absolutely and unconditionally guaranteeing the Issuer’s
obligations under the Note Purchase Agreement and under the Notes; and WHEREAS,
the Additional Subsidiary Guarantor desires to execute and deliver this Joinder
Agreement to satisfy the requirement described in the preceding paragraph. NOW,
THEREFORE, the Additional Subsidiary Guarantor hereby (i) acknowledges receipt
of a copy of the Guarantee Agreement and (ii) joins fully in the Guarantee
Agreement as a “Subsidiary Guarantor,” and shall be bound by all the terms and
conditions of the Guarantee Agreement as if the Additional Subsidiary Guarantor
was a signatory thereto as a “Subsidiary Guarantor.” Without limiting the
foregoing, the Additional Subsidiary Guarantor hereby



--------------------------------------------------------------------------------



 
[ex101201608notesoffering132.jpg]
12 (a) jointly and severally with the other Subsidiary Guarantors under the
Guarantee Agreement, guarantees to the Holders from time to time the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) and the full and prompt performance and observance of all Obligations
(as defined in Section 2 of the Guarantee Agreement) in the same manner and to
the same extent as is provided in the Guarantee Agreement, (b) waives the rights
set forth in Section 5 of the Guarantee Agreement, (c) makes the representations
and warranties set forth in Section 8 of the Guarantee Agreement and (d) waives
the rights, submits to jurisdiction, and waives service of process as described
in Section 12 of the Guarantee Agreement. Notice of acceptance of this Joinder
Agreement and of the Guarantee Agreement, as supplemented hereby, is hereby
waived by the Additional Subsidiary Guarantor. The address for notices and other
communications to be delivered to the Additional Subsidiary Guarantor pursuant
to Section 12 of the Guarantee Agreement is set forth below. IN WITNESS WHEREOF,
the Additional Subsidiary Guarantor has executed this Joinder Agreement as of
the date first written above. [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR] By
____________________________________ Name: Title: Notice Address for such
Additional Subsidiary Guarantor ______________________________________



--------------------------------------------------------------------------------



 